EXHIBIT 10.93
 
Execution Copy
 
 
CREDIT AGREEMENT
 
 
 
Dated as of June 25, 2010
 
among
 
PARLUX LTD., AS BORROWER
 
PARLUX FRAGRANCES, INC., AS GUARANTOR
 
THE LENDERS PARTY HERETO
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
 
 
 
 
.
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

        Page   ARTICLE 1   DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS    1
              Section 1.1   Defined Terms      1                 Section 1.2  
UCC Terms      25                 Section 1.3   Accounting Terms and Principles 
    26                 Section 1.4   Payments      26                 Section
1.5   Interpretation      26                 ARTICLE 2   THE REVOLVING CREDIT
FACILITY      26                 Section 2.1   Revolving Credit Commitments     
27                 Section 2.2   Borrowing Procedures      27                
Section 2.3   [Reserved].      29                 Section 2.4   [Reserved].     
29                 Section 2.5   Reduction and Termination of the Commitments. 
    29                 Section 2.6   Repayment of Loans      29                
Section 2.7   Optional Prepayments      29                 Section 2.8  
Mandatory Prepayments      29                 Section 2.9   Interest      30    
            Section 2.10   Conversion and Continuation Options      31          
      Section 2.11   Fees      31                 Section 2.12   Application of
Payments      31                 Section 2.13   Payments and Computations     
32                 Section 2.14  
Evidence of Debt 
    33                 Section 2.15   Suspension of Eurodollar Rate Option     
34                 Section 2.16   Breakage Costs; Increased Costs; Capital
Requirements      35                 Section 2.17   Taxes      36              
  Section 2.18   Substitution of Lenders      38                 Section 2.19  
Eligie Accounts      39                 Section 2.20   Eligible Inventory     
39                 ARTICLE 3   CONDITIONS TO REVOLVING LOANS      38            
    Section 3.1   Conditions Precedent to Initial Revolving Loans      40      
          Section 3.2   Conditions Precedent to Each Revolving Loan      42    
            Section 3.3   Determinations of Initial Borrowing Conditions      42
 

 
CREDIT AGREEMENT
PARLUX LTD.
ii

--------------------------------------------------------------------------------

 
 

ARTICLE 4   REPRESENTATIONS AND WARRANTIES      41                 Section 4.1  
Corporate Existence; Compliance with Law      43                 Section 4.2  
Loan and Other Documents      43                 Section 4.3   Ownership of
Group Members      44                 Sectin 4.4   Financial Statements      44
                Section 4.5   Material Adverse Effect      45                
Secton 4.6   Solvency      45                 Section 4.7   Litigation      45  
              Section 4.8   Taxes      45                 Section 4.9   Margin
Regulations      45                 Section 4.10   No Burdensome Obligations; No
Defaults      45                 Section 4.11   Investment Company Act      46  
              Section 4.12   Labor Matters     46                 Section 4.13  
ERISA      46                 Section 4.14   Environmtal Matters      46        
        Section 4.15   Intellectual Property      47                 Section
4.16   Title; Real Property      47                 Section 4.17   Full
Disclosure      47                 Section 4.18   Patriot Act      47          
      ARTICLE 5   FINANCIAL COVENANTS      48                 Section 5.1  
Minimum Conslidated EBITDA     48                 Section 5.2   Minimum
Consolidated Interest Coverage Ratio      50                 Section 5.3  
Maximum Capital Expenditures      50                 ARTICLE 6   REPORTING
COVENANTS      51                 Section 6.1   Financial Statements      51    
            Section 6.2   Other Events      55                 Section 6.3  
Copies of Notices and Reports      55                 Section 6.4   Taxes     55
                Section 6.5   Labor Matters      55                 Section 6.6
  ERISA Matters      56                  Section 6.7   Environmental Matters    
56                 Section 6.8   Other Information      56  

 
CREDIT AGREEMENT
PARLUX LTD.
iii

--------------------------------------------------------------------------------

 
 

ARTICLE 7   AFFIRMATIVE COVENANTS     57               Section 7.1   Maintnance
of Corporate Existence      57                 Section 7.2   Compliance with
Laws, Etc      57                 Section 7.3   Payment of Obligations      57  
              Section 7.4   Maintenance of Property      57                
Section 7.5   Maintenance of Insurance     58                 Section 7.6  
Keeping of Books      58                 Section 7.7   Access to Books and
Property     58                 Section 7.8   Environmental      58            
    Section 7.9   Use of Proceeds      59                 Section 7.10  
Additional Collateral and Guaranties      59                 Section 7.11  
Deposit Accounts; Securities Accounts; Cash Collateral Accounts; Maximum Cash
and Cash Equivalents     60                 ARTICLE 8   NEGATIVE COVENANTS     
62                 Section 8.1   Indebtedness      62                 Section
8.2   Liens      63                 Section 8.3   Investments      64          
      Section 8.4   Asset Sales     65                 Section 8.5   Restricted
Payments     66                 Section 8.6   Prepayment of Indebtedness     67
                Section 8.7   Fundamental Changes      67                
Section 8.8   Change in Nature of Business      67                 Section 8.9  
Transactions with Affiliates     68                 Section 8.10   Third-Party
Restrictions on Indebtedness, Liens, Investments or Restricted Payments     68  
              Section 8.11   Modification of Certain Documents     68          
      Section 8.12   Accounting Changes; Fiscal Year      68                
Section 8.13   Margin Regulations      68                 Section 8.14  
Compliance with ERISA      68                 Section 8.15   Hazardous
Materials      68                 ARTICLE 9   EVENTS OF DEFAULT      69        
        Section 9.1   Definition      69                 Section 9.2   Remedies 
    70  

 
CREDIT AGREEMENT
PARLUX LTD.
iv

--------------------------------------------------------------------------------

 
 

ARTICLE 10   THE ADMINISTRATIVE AGENT    71               Section 10.1  
Appointment and Duties      71                 Section 10.2   Binding Effect   
  72                 Section 10.3   Use of Discretion     72                
Section 10.4   Delegation of Rights and Duties      72                 Section
10.5   Reliance and Liability     72                 Section 10.6  
Administrative Agent Individually      73                 Section 10.7   Lender
Credit Decision      74                 Section 10.8   Expenses; Indemnities   
  74                 Section 10.9   Resignation of Administrative Agent      74
                Section 10.10   Release of Collateral or Guarantors68     75    
            Section 10.11   Additional Secured Parties68     75                
ARTICLE 11   MISCELLANEOUS      76                 Section 11.1   Amendments,
Waivers, Etc      76                 Section 11.2   Assignments and
Participations; Binding Effect      77                 Section 11.3   Costs and
Expenses      79                 Section 11.4   Indemnities      79            
    Section 11.5   Survival      80                 Section 11.6   Limitation of
Liability for Certain Damages      80                 Section 11.7  
Lender-Creditor Relationship      80                 Section 11.8   Right of
Setoff     80                 Section 11.9   Sharing of Payments, Etc     81    
            Section 11.10    Marshaling; Payments Set Aside     81              
  Section 11.11   Notices     81                 Section 11.12   Electronic
Transmissions     82                 Section 11.13   Governing Law     83      
          Section 11.14    Jurisdiction     83                 Section 11.15  
Waiver of Jury Trial     84                 Section 11.16   Severability     84
                Section 11.17    Execution in Counterparts     84              
  Section 11.18   Entire Agreement     84                 Section 11.19   Use of
Name     84                 Section 11.20   Non-Public Information;
Confidentiality     85                 Section 11.21   Patriot Act Notice     85
 

 


CREDIT AGREEMENT
PARLUX LTD.
v

--------------------------------------------------------------------------------

 
 
SCHEDULES
 

Schedule 1.1    Certain Percentage         Schedule 4.3   Ownership of Group
Members         Schedule 4.8    Taxes         Schedule 4.12   Labor Matters    
    Schedule 4.13   ERISA         Schedule 4.14   Environmental Matters        
Schedule 4.16   Title; Real Property         Schedule 8.1    Indebtedness      
  Schedule 8.2   Liens         Schedule 8.3   Investments        

 
EXHIBITS
 

Exhibit A   Form of Assignment         Exhibit B   Form of Revolving Loan Note  
      Exhibit C   Form of Notice of Borrowing         Exhibit D   Form of
Borrowing Base Certificate         Exhibit E   Form of Notice of Conversion or
Continuation         Exhibit F    Form of Compliance Certificate        

 
CREDIT AGREEMENT
PARLUX LTD.
vi

--------------------------------------------------------------------------------

         
CREDIT AGREEMENT
 
This Credit Agreement, dated as of June 25, 2010, is entered into among PARLUX
LTD., a New York corporation (the “Borrower”), PARLUX FRAGRANCES, INC., a
Delaware corporation (“Holdings”), the Lenders (as defined below), and GENERAL
ELECTRIC CAPITAL CORPORATION (“GE Capital”), as administrative agent and
collateral agent for the Lenders (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”).
 
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE 1
 
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
 
Section 1.1    Defined Terms.  As used in this Agreement, the following terms
have the following meanings:
 
“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC) of the Borrower and its Subsidiaries, including, without
limitation, the unpaid portion of the obligation of a customer of the Borrower
or any of its Subsidiaries in respect of Inventory purchased by and shipped to
such customer and/or the rendition of services by the Borrower or such
Subsidiary, as stated on the respective invoice of the Borrower or such
Subsidiary, net of any credits, rebates or offsets owed to such customer.
 
“Account Debtor” means the customer of the Borrower or any of its Subsidiaries
who is obligated on or under an Account.
 
“Affected Lender” has the meaning specified in Section 2.18.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower.  For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.
 
“Agreement” means this Credit Agreement.
 
“Applicable Margin” means (i) with respect to any Base Rate Loan, three and
one-half percentage points (3.50%) per annum, (ii) with respect to any
Eurodollar Rate Loan, four and one-half percentage points (4.50%) per annum, and
(iii) with respect to the Unused Commitment Fee, one and one-half percentage
points (1.50%) per annum; provided, however, that if the Average Daily Revolving
Credit Outstandings is greater than or equal to $10,000,000 for any calendar
month, then the Applicable Margin used to calculate the Unused Commitment Fee
for such month shall be one percentage point (1.0%) per annum.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
 
CREDIT AGREEMENT
PARLUX LTD.
1

--------------------------------------------------------------------------------

 
 
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by Section
11.2), accepted by the Administrative Agent, in substantially the form of
Exhibit A, or any other form approved by the Administrative Agent.
 
“Average Daily Revolving Credit Outstandings” means, for any calendar month, the
average daily Revolving Credit Outstandings during such month.
 
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent), (b) the
sum of 3.0% per annum and the Federal Funds Rate, and (c) the sum of (x) the
Eurodollar Rate, as defined herein, calculated for each such day based on an
Interest Period of three months determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for Eurodollar Rate Loans over
the Applicable Margin for Base Rate Loans, in each instance, as of such
day.  Any change in the Base Rate due to a change in any of the foregoing shall
be effective on the effective date of such change in the “bank prime loan” rate,
the Federal Funds Rate, or the Eurodollar Rate for an Interest Period of three
months.
 
“Base Rate Loan” means any Revolving Loan that bears interest based on the Base
Rate.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Group Member incurs or otherwise has any obligation or liability, contingent
or otherwise.
 
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders according to their respective Revolving Credit Commitments.
 
“Borrowing Base” means, as of any date of determination by the Administrative
Agent, from time to time, an amount equal to the sum at such time of:
 
(a)           an amount for each Eligible Account at such time equal to the
product of the Eligible Inventory Advance Rate times the book value of such
Eligible Account at such time;
 
(b)           the lesser of (i) 40% of the net amount of Eligible Inventory at
such time (valued at the lower of cost or market, on a first-in, first-out
basis) and (ii) 50% of the Net Orderly Liquidation Value of Eligible Inventory
at such time; and
 
(c)           the lesser of (i) 20% of the net amount of Eligible Slow-Moving
Inventory at such time (valued at the lower of cost or market, on a first-in,
first-out basis) and (ii) 50% of the Net Orderly Liquidation Value of Eligible
Slow-Moving Inventory at such time.
 
“Borrowing Base Certificate” means a certificate of the Borrower, in
substantially the form of Exhibit D hereto, duly completed as of a date
acceptable to the Administrative Agent in its sole discretion.
 
“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.
 
CREDIT AGREEMENT
PARLUX LTD.
2

--------------------------------------------------------------------------------

 
 
“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
 
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.
 
“Cash Collateral Account” means any deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent that may be established after the date of this
Agreement pursuant to any Loan Document and (a) in the case of a deposit
account, from which the Borrower may not make withdrawals except as permitted by
the Administrative Agent and (b) in the case of a securities account, with
respect to which the Administrative Agent shall be the entitlement holder and
the only Person authorized to give entitlement orders with respect thereto.
 
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000
and (e) shares of any United States money market fund that (i) has substantially
all of its assets invested continuously in the types of investments referred to
in clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.
 
CREDIT AGREEMENT
PARLUX LTD.
3

--------------------------------------------------------------------------------

 
 
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
 
“Change of Control” means the occurrence of any of the following:
 
(a)          any person shall become the legal or beneficial owner of, or shall
have acquired, pursuant to any Contractual Obligation or otherwise, control over
the voting rights of, 20% (or such different percentage for a particular person
that may be shown for such person on Schedule 1.1 attached hereto) or more of
the issued and outstanding Voting Stock of Holdings;
 
(b)          at any time, continuing directors shall cease for any reason other
than death or disability to constitute a majority of the members of the board of
directors of Holdings then in office; or
 
(c)          Holdings shall cease to own and control legally and beneficially
all of the economic and voting rights associated with all classes of the
outstanding Stock and Stock Equivalents of the Borrower.
 
For purpose of this definition, the following terms shall have the following
meanings: (x) “person” means any “person” as such term is used in the United
States Securities Exchange Act of 1934, as amended, including any partnership,
limited partnership, syndicate or group of persons that is deemed to be a
“person” for purposes of Sections 13(d) and 14(d)(2) of such Securities Exchange
Act, (y) “beneficial owner” means any “beneficial owner” under and as defined in
Rules 13d-3 and 13d-5 of the United States Securities and Exchange Commission
under such Securities Exchange Act; provided, however, that any person shall be
deemed to be the beneficial owner of all Securities that such person has the
right to acquire, whether such right is exercisable immediately or with the
passage of time and (z) “continuing director” means, at any date of
determination, each individual member of the board of directors of Holdings who
(i) has been a member of such board in the period of twelve successive calendar
months last ended prior to such date or (ii) whose nomination for election or
appointment by the stockholders of Holdings was approved by a vote of at least
two thirds of the directors who were continuing directors at the time of such
nomination.
 
“Closing Date” means the first date on which any Revolving Loan is made.
 
“Code” means the U.S. Internal Revenue Code of 1986.
 
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.
 
“Commitment Letter” means the commitment letter dated June 11, 2010 issued by GE
Capital to Borrower with respect to the Revolving Credit Facility.
 
“Commitments” means the Lenders’ Revolving Credit Commitments.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
 
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.
 
“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, the Consolidated Interest Expense of such Person for such period less
the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense (a) the amortized amount of debt discount, debt
issuance costs, and amortization and expenses related to the consummation of the
initial Borrowings on the Closing Date and the payment of all fees, costs and
expenses associated with the execution of the Loan Documents, (b) charges
relating to write-ups or write-downs in the book or carrying value of existing
Consolidated Total Debt, (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness and (d) other non-cash
interest.
 
CREDIT AGREEMENT
PARLUX LTD.
4

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness, (iii) any loss from extraordinary items,
(iv) any depreciation, depletion and amortization expense, (v) any aggregate net
loss on the Sale of property (other than accounts (as defined under the
applicable UCC) and inventory) outside the ordinary course of business and
(vi) any other non-cash expenditure, charge or loss for such period (other than
any non-cash expenditure, charge or loss relating to write-offs, write-downs or
reserves with respect to accounts receivable, inventory and sales returns),
including the amount of any compensation deduction as the result of any grant of
Stock or Stock Equivalents to employees, officers, directors or consultants and
minus (c) the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income and without duplication, (i) any credit for United
States federal income taxes or other taxes measured by net income, (ii) any
interest income, (iii) any gain from extraordinary items and any other
non-recurring gain, but without giving effect to any gain resulting from any
reapprasal or write-up of any assets, (iv) any aggregate net gain from the Sale
of property (other than accounts (as defined in the applicable UCC) and
inventory) out of the ordinary course of business by such Person, (v) any other
non-cash gain, including any reversal of a charge referred to in clause (b)(vi)
above by reason of a decrease in the value of any Stock or Stock Equivalent, and
(vi) any other cash payment in respect of expenditures, charges and losses that
have been added to Consolidated EBITDA of such Person pursuant to clause (b)(vi)
above in any prior period.
 
“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person for such period to
(b) Consolidated Cash Interest Expense of such Person for such period.
 
“Consolidated Interest Expense” means, for any Person for any period, the
Consolidated total interest expense of such Person and its Subsidiaries for such
period as determined in accordance with GAAP and including, in any event, (a)
all interest, charges and related expenses payable with respect to that period
to a lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that period that should
be treated as interest in accordance with GAAP, plus (c) all charges paid or
payable (without duplication) during that period with respect to any Hedging
Agreements.
 
“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded:  (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.
 
CREDIT AGREEMENT
PARLUX LTD.
5

--------------------------------------------------------------------------------

 
 
“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d), (e) or (f) of the definition thereof
and all Guaranty Obligations with respect to any such Indebtedness, in each case
of such Person and its Subsidiaries on a Consolidated basis.
 
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.
 
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.
 
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to the Administrative Agent, among
the Administrative Agent, the financial institution or other Person at which
such account is maintained or with which such entitlement or contract is carried
and the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.
 
“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution approved by the
Administrative Agent.
 
“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary approved by the
Administrative Agent.
 
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
 
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person (other than Holdings)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.
 
CREDIT AGREEMENT
PARLUX LTD.
6

--------------------------------------------------------------------------------

 
 
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
 
(a)          Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law or arising in the ordinary course of business, and, for each of the Liens
in clauses (i) and (ii) above for amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;
 
(b)          Liens of a collection bank on items in the course of collection
arising under Section 4-208 of the UCC as in effect in the State of New York or
any similar section under any applicable UCC or any similar Requirement of Law
of any foreign jurisdiction; pledges or cash deposits made in the ordinary
course of business (i) in connection with workers’ compensation, unemployment
insurance or other types of social security benefits (other than any Lien
imposed by ERISA), (ii) to secure the performance of bids, tenders, leases
(other than Capital Leases) sales or other trade contracts (other than for the
repayment of borrowed money) or (iii) made in lieu of, or to secure the
performance of, surety, customs, reclamation or performance bonds (in each case
not related to judgments or litigation); judgment liens (other than for the
payment of taxes, assessments or other governmental charges) securing judgments
and other proceedings not constituting an Event of Default under Section 9.1(e)
and pledges or cash deposits made in lieu of, or to secure the performance of,
judgment or appeal bonds in respect of such judgments and proceedings;
 
(c)          Liens (i) arising by reason of zoning restrictions, easements,
licenses, reservations, restrictions, covenants, rights-of-way, encroachments,
minor defects or irregularities in title (including leasehold title) and other
similar encumbrances on the use of real property or (ii) consisting of leases,
licenses or subleases granted by a lessor, licensor or sublessor on its property
(in each case other than Capital Leases) otherwise permitted under Section 8.4
that, for each of the Liens in clauses (i) and (ii) above, do not, in the
aggregate, materially (x) impair the value or marketability of such real
property or (y) interfere with the ordinary conduct of the business conducted
and proposed to be conducted at such real property;
 
(d)          Liens of landlords and mortgagees of landlords (i) arising by
statute or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP; and the title and interest of a lessor or sublessor in and to
personal property leased or subleased (other than through a Capital Lease), in
each case extending only to such personal property.
 
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
 
“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the Revolving Credit Facility and (b) all other documents filed by any Group
Member with the United States Securities and Exchange Commission.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
CREDIT AGREEMENT
PARLUX LTD.
7

--------------------------------------------------------------------------------

 
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.
 
“Eligible Accounts” means Accounts of the Borrower reflected as accounts
receivable on Borrower’s balance sheet (as of the date of determination), but
solely to the extent of the unpaid portion of the obligations stated on the
respective invoices issued to a customer of Borrower with respect to inventory
sold and shipped or services performed in the ordinary course of the Borrower’s
business, net of any credits, rebates or offsets owed by Borrower to the
respective customer, other than the following:
 
(a)         Accounts that do not arise from the sale of goods or the performance
of services by Borrower in the ordinary course of its business;
 
(b)         Accounts (i) upon which Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which Borrower is not able to bring suit or otherwise enforce its
remedies against the Account Debtor through judicial process, or (iii) if the
Account represents a progress billing consisting of an invoice for goods sold or
used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;
 
(c)         Any Account to the extent that any defense, counterclaim, setoff or
dispute is asserted as to such Account;
 
(d)         Accounts that are not true and correct statements in all material
respects of bona fide indebtedness incurred in the amount of such Account for
merchandise sold to or services rendered and accepted by the applicable Account
Debtor;
 
(e)         Accounts with respect to which an invoice, reasonably acceptable to
the Administrative Agent in form and substance, has not been sent to the
applicable Account Debtor;
 
(f)          Accounts that (i) are not owned by Borrower or (ii) are subject to
any right, claim, security interest or other interest of any other Person, other
than any applicable Customary Permitted Liens and Liens in favor of the
Administrative Agent, on behalf of itself and Lenders;
 
(g)         Accounts that arise from a sale to any director, officer, other
employee or Affiliate of any Group Member (other than Perfumania), or to any
entity that has any common officer or director with any Group Member (other than
Perfumania);
 
(h)         Accounts that are the obligation of an Account Debtor that is the
United States government or a political subdivision thereof, or any state,
county or municipality or department, agency or instrumentality thereof unless
the Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and Borrower, if necessary or desirable, has complied with respect to
such obligation with the Federal Assignment of Claims Act of 1940, or any
applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;
 
CREDIT AGREEMENT
PARLUX LTD.
8

--------------------------------------------------------------------------------

 
 
(i)          Accounts that are the obligations of an Account Debtor located in a
foreign country other than Canada or Puerto Rico unless payment thereof is
assured by a letter of credit assigned and delivered to the Administrative
Agent, satisfactory to the Administrative Agent as to form, amount and issuer;
 
(j)          Accounts to the extent Borrower or any Subsidiary thereof is liable
for goods sold or services rendered by the applicable Account Debtor to Borrower
or any Subsidiary thereof but only to the extent of the potential offset;
 
(k)         Accounts that arise with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
 
(l)          Accounts that are in default; provided, that, without limiting the
generality of the foregoing, an Account shall be deemed in default upon the
occurrence of any of the following:
 
(i)         the Account is not paid within the earlier of: 60 days (or 30 days
in the case of Accounts owed by Perfumania) following its due date or 90 days
(or 120 days in the case of Accounts owed by Perfumania) following its original
invoice date;
 
(ii)        the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or
 
(iii)       a petition is filed by or against any Account Debtor obligated upon
such Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;
 
(m)         Accounts that are the obligations of an Account Debtor if 50% or
more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under one or more of the other criteria set forth in this definition
 
(n)         Accounts as to which the Administrative Agent’s Lien thereon, on
behalf of itself and Lenders, is not a first priority perfected Lien;
 
(o)         Accounts that are evidenced by a judgment, Instrument or
Chattel  Paper;
 
(p)         Accounts to the extent such Account exceeds any credit limit
established by the Administrative Agent, in its reasonable credit judgment,
following prior notice of such limit by the Administrative Agent to Borrower;
 
(q)         Accounts to the extent that such Account, together with all other
Accounts owing by such Account Debtor and its Affiliates (other than Macy’s or
Perfumania) as of any date of determination, exceed 10% of all Eligible
Accounts;
 
(r)          Accounts owed by Macy’s to the extent that such Account, together
with all other Accounts owing by Macy’s as of any date of determination,
exceed 25% of all Eligible Accounts;
 
(s)         Accounts that are payable in any currency other than Dollars; or
 
(t)          Accounts that are otherwise unacceptable to Administrative Agent in
its reasonable credit judgment.
 
“Eligible Domestic Retail Accounts” means Eligible Accounts of the Borrower owed
by an Account Debtor that is located in the United States, Puerto Rico or
Canada; provided that such term shall only include Accounts owed by Perfumania
if and for so long as Borrower is accepting inventory returns from Perfumania.
 
CREDIT AGREEMENT
PARLUX LTD.
9

--------------------------------------------------------------------------------

 
 
“Eligible Inventory” means Inventory owned by the Borrower, located in the
United States of America, and reflected as inventory on Parlux’s balance sheet
(as of the date of determination), valued at the lower of cost or market, on a
first-in, first-out basis, other than the following:
 
(a)         Inventory that is not owned by Borrower free and clear of all Liens
and rights of any other Person (including the rights of a purchaser that has
made progress payments and the rights of a surety that has issued a bond to
assure Borrower’s performance with respect to that Inventory), except any
applicable Customary Permitted Liens and the Liens in favor of the
Administrative Agent, on behalf of itself and Lenders;
 
(b)         Inventory that (i) is not located on premises owned, leased or
rented by Borrower and set forth in Schedule 4 to the Guaranty and Security
Agreement, (ii) is stored at a leased location, unless the Administrative Agent
has given its prior consent thereto and unless (x) a reasonably satisfactory and
duly executed landlord waiver (as applicable) has been delivered to the
Administrative Agent, or (y) Reserves satisfactory to the Administrative Agent
have been established with respect thereto, (iii) is stored with a processor,
other bailee or warehouseman unless a reasonably satisfactory and duly executed
processor agreement or bailee letter (as applicable) has been received by
Administrative Agent and Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto, (iv) is located at an owned
location subject to a mortgage in favor of a lender other than Administrative
Agent, unless a reasonably satisfactory and duly executed mortgagee waiver has
been delivered to the Administrative Agent, or (v) is located at any site if the
aggregate book value of Inventory at any such location is less than $100,000;
 
(c)         Inventory that is placed on consignment or is in transit, except for
Inventory in transit between domestic locations of Borrower as to which the
Administrative Agent’s Liens have been perfected at origin and destination;
 
(d)         Inventory that is covered by a negotiable document of title, unless
such document has been delivered to the Administrative Agent with all necessary
endorsements, free and clear of all Liens except those in favor of the
Administrative Agent, on behalf of itself and Lenders;
 
(e)         Inventory that is excess, obsolete, unsaleable, shopworn, seconds,
damaged or unfit for sale;
 
(f)          Inventory that consists of display items, packing or shipping
materials, manufacturing supplies, raw materials, components, work-in-process
(other than Semi-Finished Inventory) or replacement parts;
 
(g)         Inventory that consists of goods which have been returned by the
buyer (other than returned goods that have been refurbished by Borrower and that
are ready for sale) or have been designed by Borrower as being on hold;
 
(h)         Inventory that is not of a type held for sale in the ordinary course
of business of Borrower;
 
(i)          Inventory that is not subject to a first priority lien in favor of
the Administrative Agent on behalf of itself and Lenders;
 
CREDIT AGREEMENT
PARLUX LTD.
10

--------------------------------------------------------------------------------

 
 
(j)           Inventory that consists of Hazardous Materials or goods that can
be transported or sold only with licenses that are not readily available;
 
(k)          Inventory that is not covered by casualty insurance reasonably
acceptable to the Administrative Agent;
 
(l)           Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third party which either: (i) expires within 12
months of any date of determination; or (ii) would require any consent of any
third party for the sale or disposition of that Inventory (which consent has not
been obtained) or the payment of any monies to any third party upon such sale or
other disposition (to the extent of such monies) unless in either case a
licensor agreement reasonably satisfactory to the Administrative Agent has been
executed by such third party and Borrower and delivered to the Administrative
Agent;
 
(m)        Inventory that is Slow-Moving Inventory; or Inventory that is
otherwise unacceptable to the Administrative Agent in its reasonable credit
judgment.
 
“Eligible Inventory Advance Rate” shall mean, with respect to any Account, the
lesser of (i) 40% of the net amount of Eligible Inventory sold under such
Account (valued at the lower of cost or market, on a first-in, first-out basis)
and (ii) 50% of the Net Orderly Liquidation Value of such Eligible Inventory.
 
“Eligible Slow-Moving Inventory” means Inventory that would otherwise constitute
Eligible Inventory but solely for the fact that it is Slow-Moving Inventory;
provided, however, that Inventory that has not been launched for sale shall not
be considered Eligible Slow-Moving Inventory if it has been in Borrower’s
possession for more than three months.
 
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).
 
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any environmental, health or safety condition or with any Release and
resulting from the ownership, lease, sublease or other operation or occupation
of property by any Group Member, whether on, prior or after the date hereof.
 
“ERISA” means the United States Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.
 
CREDIT AGREEMENT
PARLUX LTD.
11

--------------------------------------------------------------------------------

 
 
“ERISA Event” means any of the following:  (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA, (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC, (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due, (h)
the imposition of a lien under Section 412 of the Code or Section 302 or 4068 of
ERISA on any property (or rights to property, whether real or personal) of any
ERISA Affiliate, (i) the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder and (j) any other event or
condition that might reasonably be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
liability upon any ERISA Affiliate under Title IV of ERISA other than for PBGC
premiums due but not delinquent.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system, including Intralinks® and CleraPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
 
“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the greater of (a) the rate determined by the
Administrative Agent to be the offered rate for deposits in Dollars for the
applicable Interest Period appearing on the Reuters Screen LIBOR01 page as of
11:00 a.m. (London time) on the second full Business Day next preceding the
first day of such Interest Period and (b) the rate determined by the
Administrative Agent to be the offered rate for deposits in Dollars for an
Interest Period of three months appearing on the Reuters Screen LIBOR01 page as
of 11:00 a.m. (London time) on the second full Business Day next preceding the
first day of such Interest Period .  In the event that such rate does not appear
on the Reuters Screen LIBOR01 page at such time, the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying the offered rate for deposit in Dollars in the London
interbank market as may be selected by the Administrative Agent and, in the
absence of availability, such other method to determine such offered rate as may
be selected by the Administrative Agent in its sole discretion.
 
“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of (a)
the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.
 
“Eurodollar Rate Loan” means any Revolving Loan that bears interest based on the
Eurodollar Rate.
 
CREDIT AGREEMENT
PARLUX LTD.
12

--------------------------------------------------------------------------------

 
 
“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect 2 Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.
 
“Event of Default” has the meaning specified in Section 9.1.
 
“Excess Availability” means, as of any date of determination, the amount by
which (a) the Maximum Revolving Loan Balance at such time exceeds (b) the
aggregate Revolving Credit Outstandings at such time.
 
“Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic Person
and in respect of which any of (a) the pledge of all of the Stock of such
Subsidiary as Collateral for any Obligation of the Borrower, (b) the grant by
such Subsidiary of a Lien on any of its property as Collateral for any
Obligation of the Borrower or (c) such Subsidiary incurring Guaranty Obligations
with respect to any Obligation of Holdings, the Borrower or any Domestic Person
would, in the good faith judgment of the Borrower, result in materially adverse
tax consequences to the Loan Parties and their Subsidiaries, taken as a whole;
provided, however, that (x) the Administrative Agent and the Borrower may agree
that, despite the foregoing, any such Subsidiary shall not be an “Excluded
Foreign Subsidiary” and (y) no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
 
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
 
“Fee Letter” means the Fee Letter of even date herewith between the Borrower and
GE Capital.
 
“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
 
“Fiscal Month” shall mean any of the monthly accounting periods of Holdings.
 
“Fiscal Quarter” shall mean any of the quarterly accounting periods of Holdings.
 
“Fiscal Year” shall mean the 12-month accounting period of Holdings ending March
31st of each year.  Subsequent changes of the fiscal year of Holdings shall not
change the term “Fiscal Year” as used herein unless the Requisite Lenders and
the Administrative Agent shall consent in writing to such change.
 
CREDIT AGREEMENT
PARLUX LTD.
13

--------------------------------------------------------------------------------

 
 
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.3, all references to “GAAP” shall be to
GAAP applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).
 
“GE Capital” has the meaning given such term in the preamble to this Agreement.
 
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Gross Margin Reserve” means, as of any date of determination thereof, the book
value of Eligible Domestic Retail Accounts at such time multiplied by the
Borrower’s trailing twelve month gross profit percentage for sales arising from
the creation of such Accounts.
 
“Group Members” means, collectively, Holdings, the Borrower, and all other
Subsidiaries (if any) of Holdings.
 
“Group Members’ Accountants” means Marcum Rachlin, a division of Marcum LLP, or
other nationally-recognized independent registered certified public accountants
acceptable to the Administrative Agent.
 
“Guarantor” means Holdings; each Wholly Owned Subsidiary of Holdings (if any)
listed on Schedule 4.3 (other than the Borrower or an Excluded Foreign
Subsidiary) and each other Person that enters into any Guaranty Obligation with
respect to any Obligation of any Loan Party.
 
“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower, Holdings and any other Guarantors from time to time party thereto.
 
CREDIT AGREEMENT
PARLUX LTD.
14

--------------------------------------------------------------------------------

 
 
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business and (y) product
warranties given in the ordinary course of business.  The outstanding amount of
any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.
 
“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
 
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, spot, cap, floor or collar transaction, any other
derivative instrument and any other similar speculative transaction and any
other similar agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in any underlying variable.
 
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured:  (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services, other than (i) trade
payables incurred in the ordinary course of business and (ii) royalties or
similar payments owed to any licensor with respect to any IP License, (e) all
obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such agreement in the event of default are limited to
repossession or sale of such property, (f) all Capitalized Lease Obligations,
(g) all obligations, whether or not contingent, to purchase, redeem, retire,
defease or otherwise acquire for value any of its own Stock or Stock Equivalents
(or any Stock or Stock Equivalent of a direct or indirect parent entity thereof)
prior to the date that is 180 days after the Scheduled Revolving Credit
Termination Date, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends, (h) all payments
that would be required to be made in respect of any Hedging Agreement in the
event of a termination (including an early termination) on the date of
determination and (i) all Guaranty Obligations for obligations of any other
Person constituting Indebtedness of such other Person; provided, however, that
the items in each of clauses (a) through (i) above shall constitute
“Indebtedness” of such Person solely to the extent, directly or indirectly, (x)
such Person is liable for any part of any such item, (y) any such item is
secured by a Lien on such Person’s property or (z) any other Person has a right,
contingent or otherwise, to cause such Person to become liable for any part of
any such item or to grant such a Lien.
 
“Indemnified Matter” has the meaning specified in Section 11.4.
 
CREDIT AGREEMENT
PARLUX LTD.
15

--------------------------------------------------------------------------------

 
 
“Indemnitee” has the meaning specified in Section 11.4.
 
“Initial Projections” means those financial projections, dated June 3, 2010,
covering the Fiscal Years ending in 2011 through 2013 and delivered to the
Administrative Agent by the Borrower prior to the date hereof.
 
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
 
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2,
or 3 months thereafter, as selected by the Borrower pursuant hereto; provided,
however, that (a) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into another such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day, (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month, (c) the Borrower may not select any Interest
Period ending after the Scheduled Revolving Credit Termination Date, (d) the
Borrower may not select any Interest Period in respect of Loans having an
aggregate principal amount of less than $5,000,000 and (e) there shall be
outstanding at any one time no more than 4 Interest Periods.
 
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
 
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
 
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrower and its Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process (including
Semi-Finished Inventory) and finished goods intended for sale, together with all
the containers, packing, packaging, shipping and similar materials related
thereto, and including such inventory as is temporarily out of the Borrower’s or
such Subsidiary’s custody or possession, including inventory on the premises of
others and items in transit.
 
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business,  or (d) to make, directly or indirectly, any
contribution to the capital of any other Person..
 
CREDIT AGREEMENT
PARLUX LTD.
16

--------------------------------------------------------------------------------

 
 
“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
 
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
 
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
 
“Lender” means, collectively, any financial institution or other Person that
(a) is listed on the signature pages hereof as a “Lender” or (b) from time to
time becomes a party hereto by execution of an Assignment, in each case together
with its successors.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.
 
“Loan” means any loan made or deemed made by any Lender under this Agreement.
 
“Loan Documents” means, collectively, this Agreement, the Fee Letter, any Notes,
the Guaranty and Security Agreement, any Mortgages and Mortgage Supporting
Documents, the Control Agreements, the Secured Hedging Agreements and, when
executed, each other document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing or the Obligations, together with any modification of any term, or any
waiver with respect to, any of the foregoing.
 
“Loan Party” means each Borrower and each Guarantor.
 
“Macy’s” means Macy’s, Inc. and its Affiliates.
 
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, prospects,
operations or property of the Group Members, taken as a whole, (b) the ability
of any Loan Party to perform its obligations under any Loan Document and (c) the
validity or enforceability of any Loan Document or the rights and remedies of
the Administrative Agent, the Lenders and the other Secured Parties under any
Loan Document.
 
CREDIT AGREEMENT
PARLUX LTD.
17

--------------------------------------------------------------------------------

 
 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
the Material Liability Amount in the aggregate.
 
“Material Indebtedness” means any Indebtedness of any Group Member having a
principal amount equal to or greater than the Material Liability Amount (other
than the Obligations or Indebtedness under any Hedging Agreement).
 
“Material Liability Amount” means $1,000,000.
 
“Maximum Inventory Availability Amount” means $10,000,000.
 
“Maximum Revolving Loan Balance” has the meaning specified in Section 2.1(a).
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations.
 
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports, and
evidence regarding recording and payment of fees, insurance premium and taxes)
that the Administrative Agent may reasonably request, to create, register,
perfect, maintain, evidence the existence, substance, form or validity of or
enforce a valid lien on such parcel of real property in favor of the
Administrative Agent for the benefit of the Secured Parties, subject only to
such Liens as the Administrative Agent may approve.
 
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
 
“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the customary
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith, (ii) taxes paid or reasonably estimated to be payable as a
result thereof and (iii) any amount required to be paid or prepaid on
Indebtedness (other than the Obligations and Indebtedness owing to any Group
Member) secured by the property subject thereto or (b) any sale or issuance of
Stock or incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses, in each case incurred in connection with such transaction; provided,
however, that any such proceeds received by any Subsidiary of the Borrower that
is not a Wholly Owned Subsidiary of the Borrower shall constitute “Net Cash
Proceeds” only to the extent of the aggregate direct and indirect beneficial
ownership interest of the Borrower therein.
 
“Net Liquidity” means, as of any date of determination thereof, the sum of (i)
the Borrower’s Unrestricted Cash Assets as of such date plus (ii) the Excess
Availability as of such date.
 
CREDIT AGREEMENT
PARLUX LTD.
18

--------------------------------------------------------------------------------

 
 
“Net Orderly Liquidation Value” means, as of any date of determination thereof
and with respect to any Inventory, the cash proceeds of such Inventory which
could be obtained in an orderly liquidation of such Inventory (net of all
liquidation expenses, costs of sale, operating expenses and retrieval and
related costs) as determined by the Administrative Agent pursuant to the most
recent third-party appraisal of such Inventory (in form, scope and methodology
acceptable to the Administrative Agent in its reasonable credit judgment)
delivered to Administrative Agent by an appraiser reasonably acceptable to
Administrative Agent.
 
“Non-Funding Lender” has the meaning specified in Section 2.2(c).
 
“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each SPV and each participant, in each case that is not a Domestic Person.
 
“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Revolving Credit Commitment.
 
“Notice of Borrowing” has the meaning specified in Section 2.2.
 
“Notice of Conversion or Continuation” has the meaning specified in
Section 2.10.
 
“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any other Indemnitee, any
participant, any SPV or any Secured Hedging Counterparty arising out of, under,
or in connection with, any Loan Document, whether direct or indirect (regardless
of whether acquired by assignment), absolute or contingent, due or to become
due, whether liquidated or not, now existing or hereafter arising and however
acquired, and whether or not evidenced by any instrument or for the payment of
money, including, without duplication, (a) if such Loan Party is the Borrower,
all Revolving Loans, (b) all interest, whether or not accruing after the filing
of any petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Loan Party under any Loan
Document.
 
“Other Taxes” has the meaning specified in Section 2.17(c).
 
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
 
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
 
“Perfumania” means Perfumania Holdings, Inc., a Florida corporation, and its
Affiliates (including Quality King Distributors, Inc. but excluding any Group
Members).
 
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
CREDIT AGREEMENT
PARLUX LTD.
19

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.
 
“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.
 
“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.
 
“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, (d) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness and (e) is otherwise on terms no less favorable to the Group
Members, taken as a whole, than those of such Permitted Indebtedness; provided,
however, that, notwithstanding the foregoing, (x) the terms of such Permitted
Indebtedness may be modified as part of such Permitted Refinancing if such
modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted Permitted Indebtedness prior to
such refinancing or extension.
 
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries or, if such Property Loss Event involves loss or
damage to property, to repair such loss or damage.
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“Pro Forma Balance Sheet” has the meaning specified in Section 4.4(c).
 
“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).
 
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
 
Pro Rata Outstandings”, of any Lender at any time, means the sum of the
outstanding principal amount of Revolving Loans owing to such Lender.
 
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (a) the sum of the Revolving Credit Commitments (or, if
such Revolving Credit Commitments are terminated, the Pro Rata Outstandings
hereunder) of such Lender then in effect by (b) the sum of the Revolving Credit
Commitments (or, if such Revolving Credit  Commitments are terminated, the Pro
Rata Outstandings hereunder) of all Lenders then in effect; provided, however,
that, if there are no Revolving Credit Commitments and no Pro Rata Outstandings
hereunder, such Lender’s Pro Rata Share shall be determined based on the Pro
Rata Share most recently in effect, after giving effect to any subsequent
assignment and any subsequent non-pro rata payments of any Lender pursuant to
Section 2.18.
 
“Register” has the meaning specified in Section 2.14(b).
 
CREDIT AGREEMENT
PARLUX LTD.
20

--------------------------------------------------------------------------------

 
 
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
less any amount paid or required to be paid by any Group Member to make
Permitted Reinvestments with such Net Cash Proceeds pursuant to a Contractual
Obligation entered into prior to such Reinvestment Prepayment Date with any
Person that is not an Affiliate of the Borrower (other than Perfumania).
 
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the 180th
day after the completion of the portion of such Sale or Property Loss Event
corresponding to such Net Cash Proceeds, (b) the date that is 5 Business Days
after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default.
 
“Related Person” means, with respect to any Person, each Affiliate of such
Person (with respect to Borrower, “Affiliate” shall not include Perfumania) and
each director, officer, employee, agent, trustee, representative, attorney,
accountant and each insurance, environmental, legal, financial and other advisor
(including those retained in connection with the satisfaction or attempted
satisfaction of any condition set forth in Article III) and other consultants
and agents of or to such Person or any of its Affiliates, together with, if such
Person is the Administrative Agent, each other Person or individual designated,
nominated or otherwise mandated by or helping the Administrative Agent pursuant
to and in accordance with Section 10.4 or any comparable provision of any Loan
Document.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
 
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
 
“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the aggregate Revolving Credit Commitments (or, if such Revolving Credit
Commitments are terminated, the Pro Rata Outstandings) then in effect, ignoring,
in such calculation, the amounts held by any Non-Funding Lender.
 
“Requirements of Law” means, with respect to any Person, collectively, all
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, rules and regulations, guidelines, ordinances, orders,
judgments, writs, injunctions, decrees (including administrative or judicial
precedents or authorities) and the interpretation or administration thereof by,
and other determinations, directives, requirements or requests of, any
Governmental Authority, in each case whether or not having the force of law and
that are applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
CREDIT AGREEMENT
PARLUX LTD.
21

--------------------------------------------------------------------------------

 
 
“Reserves” means, with respect to the Borrowing Base, (a) the Gross Margin
Reserve, and (b) such other reserves against Eligible Accounts, Eligible
Inventory or availability of the Revolving Credit Commitments hereunder that the
Administrative Agent may, in its reasonable credit judgment, establish from time
to time.  Without limiting the generality of the foregoing, (i) Reserves
established to ensure the payment of accrued interest expenses or Indebtedness
shall be deemed to be a reasonable exercise of Administrative Agent’s credit
judgment and (ii) the Administrative Agent may, in its discretion, exclude from
the Borrowing Base, or impose Reserves with respect to, Inventory at each such
location where a landlord agreement or bailee or mortgagee wavier is not
obtained.
 
“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, chief financial officer, treasurer, assistant
treasurer, controller, managing member or general partner of such Person but, in
any event, with respect to financial matters, any such officer that is
responsible for preparing the Financial Statements delivered hereunder and, with
respect to the Corporate Chart and other documents delivered pursuant to
Section 6.1(e), documents delivered pursuant to Section 3.1,and documents
delivered pursuant to Section 7.10, the secretary or assistant secretary of such
Person or any other officer responsible for maintaining the corporate and
similar records of such Person.
 
“Restricted Payment” means (a) any dividend, return of capital, distribution or
any other payment, whether direct or indirect (including through the use of
Hedging Agreements, the making, repayment, cancellation or forgiveness of
Indebtedness and similar Contractual Obligations) and whether in cash,
Securities or other property, on account of any Stock or Stock Equivalent of the
Borrower or any of its Subsidiaries, in each case now or hereafter outstanding,
including with respect to a claim for rescission of a Sale of such Stock or
Stock Equivalent and (b) any redemption, retirement, termination, defeasance,
cancellation, purchase or other acquisition for value, whether direct or
indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations), of any Stock or Stock Equivalent of any Group Member or of any
direct or indirect parent entity of the Borrower, now or hereafter outstanding,
and any payment or other transfer setting aside funds for any such redemption,
retirement, termination, cancellation, purchase or other acquisition, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise.
 
“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and acquire interests in other Revolving
Credit Outstandings, which commitment is in the amount set forth opposite such
Lender’s name on Schedule I under the caption “Revolving Credit Commitment”, as
amended to reflect Assignments and as such amount may be reduced pursuant to
this Agreement.  The aggregate amount of the Revolving Credit Commitments on the
date hereof equals $20,000,000.
 
“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans.
 
“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, the aggregate principal amount of the
Revolving Loans.
 
“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Revolving Credit Termination Date, (b) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on which the
Obligations become due and payable pursuant to Section 9.2.
 
“Revolving Loan” has the meaning specified in Section 2.1(a).
 
CREDIT AGREEMENT
PARLUX LTD.
22

--------------------------------------------------------------------------------

 
 
“S&P” means Standard & Poor’s Rating Services.
 
“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
 
“Scheduled Revolving Credit Termination Date” means the second (2nd) anniversary
of the date of this Agreement.
 
“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from such Loan
Party and such Person delivered to the Administrative Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(f).
 
“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with a Loan Party if such Hedging Agreement was provided or arranged
by the Administrative Agent or an Affiliate of the Administrative Agent, and any
assignee of such Person or (b) a Lender or an Affiliate of a Lender who has
entered into a Hedging Agreement with a Loan Party (or a Person who was a Lender
or an Affiliate of a Lender at the time of execution and delivery of the Hedging
Agreement).
 
“Secured Parties” means the Lenders, the Administrative Agent, any Secured
Hedging Counterparty, each other Indemnitee and any other holder of any
Obligation of any Loan Party.
 
“Securities” means all Stock, Stock Equivalents, voting trust certificates,
bonds, debentures, instruments and other evidence of Indebtedness, whether or
not secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
 
“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts
receivable.  Conjugated forms thereof and the noun “Sale” have correlative
meanings.
 
“Semi-Finished Inventory” means Inventory consisting of bottled perfume and
ancillary saleable products that would constitute finished goods except that it
has not yet been included in a box or gift set.
 
“Slow-Moving Inventory” means, as of any date of determination thereof, either
(i) any Inventory that as of such date has been in the Borrower’s possession or
control for more than 360 days or (ii) any Inventory of a type the aggregate
value of which as of such date (valued at the lower of cost or market, on a
first-in, first-out basis) exceeds the Borrower’s trailing twelve month sales
thereof unless such Inventory consists of a product the initial sale of which by
the Borrower has not been launched or was launched within the last twelve
months.
 
“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
 
CREDIT AGREEMENT
PARLUX LTD.
23

--------------------------------------------------------------------------------

 
 
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to the Administrative Agent.
 
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
 
“Substitute Lender” has the meaning specified in Section 2.18(a).
 
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
 
“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
 
“Tax Return” has the meaning specified in Section 4.8.
 
“Taxes” has the meaning specified in Section 2.17(a).
 
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
 
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
 
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
 
CREDIT AGREEMENT
PARLUX LTD.
24

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
 
“United States” means the United States of America.
 
“Unrestricted Cash Assets” means cash and Cash Equivalents of the Borrower that
are not subject to any right, claim, security interest or other interest of any
other Person (other than Liens in favor of the Administrative Agent, on behalf
of itself and Lenders, and Customary Permitted Liens of a type described in
clause (b) of the definition herein of such term) and that are not held in an
escrow, trust, payroll, sales tax, customs, duty or other special account.
 
“Unused Commitment Fee” has the meaning specified in Section 2.11.
 
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
SPV and each participant, in each case that is a Domestic Person.
 
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
 
“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares) is owned by such Person, either directly or through one or more Wholly
Owned Subsidiaries of such Person.
 
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
 
    Section 1.2    UCC Terms.  The following terms have the meanings given to
them in the applicable UCC:  “commodity account”, “commodity contract”,
“commodity intermediary”, “deposit account”, “entitlement holder”, “entitlement
order”, “equipment”, “financial asset”, “general intangible”, “goods”,
“instruments”, “securities account”, “securities intermediary” and “security
entitlement”.
 
CREDIT AGREEMENT
PARLUX LTD.
25

--------------------------------------------------------------------------------

 
 
Section 1.3    Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any Financial Statement hereafter adopted by Holdings
shall be given effect if such change would affect a calculation that measures
compliance with any provision of Article V or VIII unless the Borrower, the
Administrative Agent and the Required Lenders agree to modify such provisions to
reflect such changes in GAAP and, unless such provisions are modified, all
Financial Statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Article V and Article VIII
shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value.”
 
Section 1.4    Payments.  The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party.  Any such
determination or redetermination by the Administrative Agent shall be conclusive
and binding for all purposes, absent manifest error.  No determination or
redetermination by any Secured Party or Loan Party and no other currency
conversion shall change or release any obligation of any Loan Party or of any
Secured Party (other than the Administrative Agent and its Related Persons)
under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as
converted.  The Administrative Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.
 
Section 1.5    Interpretation.  (a)  Certain Terms.  Except as set forth in any
Loan Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property” which shall be
interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property).  The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole.  In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the terms “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.”  In any other case,
the term “including” when used in any Loan Document means “including without
limitation.”  The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports.  The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.
 
(a)          Certain References.  Unless otherwise expressly indicated,
references (i) in this Agreement to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in, this Agreement and (ii) in any Loan Document, to (A) any agreement
shall include, without limitation, all exhibits, schedules, appendixes and
annexes to such agreement and, unless the prior consent of any Secured Party
required therefor is not obtained, any modification to any term of such
agreement, (B) any statute shall be to such statute as modified from time to
time and to any successor legislation thereto, in each case as in effect at the
time any such reference is operative and (C) any time of day shall be a
reference to New York time.  Titles of articles, sections, clauses, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.  Unless otherwise expressly indicated, the meaning
of any term defined (including by reference) in any Loan Document shall be
equally applicable to both the singular and plural forms of such term.
 
CREDIT AGREEMENT
PARLUX LTD.
26

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
THE REVOLVING CREDIT FACILITY
 
Section 2.1    Revolving Credit Commitments.  (a)  On the terms and subject to
the conditions contained in this Agreement, each Lender severally, but not
jointly, agrees to make loans in Dollars (each a “Revolving Loan”) to the
Borrower from time to time on any Business Day during the period from the date
hereof until the Revolving Credit Termination Date in an aggregate principal
amount at any time outstanding for all such loans by such Lender not to exceed
such Lender’s Revolving Credit Commitment; provided, however, that (1) not more
than $500,000 in Revolving Loans may be borrowed on the date of this Agreement
and (2) after giving effect to any Borrowing of Revolving Loans, the aggregate
principal amount of all outstanding Revolving Loans shall not exceed the Maximum
Revolving Loan Balance.  Subject to the other terms and conditions hereof,
amounts borrowed under this Section 2.1 may be repaid and reborrowed from time
to time.  The “Maximum Revolving Loan Balance” from time to time will be the
lesser of:
 
(i)         the Borrowing Base then in effect, or
 
(ii)        the aggregate Revolving Credit Commitments then in effect;
 
less, in either case, the sum of such Reserves as may be imposed by the
Administrative Agent in its reasonable credit judgment.
 
(b)           If at any time the then outstanding principal balance of Revolving
Loans exceeds the Maximum Revolving Loan Balance, then the Borrower shall
immediately prepay outstanding Revolving Loans in an amount sufficient to
eliminate such excess.
 
Section 2.2    Borrowing Procedures.  (a)  Notice From the Borrower.  Each
Borrowing shall be made on notice given by the Borrower to the Administrative
Agent not later than 11:00 a.m. on (i) the first Business Day, in the case of a
Borrowing of Base Rate Loans and (ii) the third Business Day, in the case of a
Borrowing of Eurodollar Rate Loans, prior to the date of the proposed
Borrowing.  Each such notice may be made in a writing substantially in the form
of Exhibit C (a “Notice of Borrowing”) duly completed or by telephone if
confirmed promptly, but in any event within one Business Day and prior to such
Borrowing, with such a Notice of Borrowing.  Revolving Loans shall be made as
Base Rate Loans unless, outside of a suspension period pursuant to Section 2.15,
the Notice of Borrowing specifies that all or a portion thereof shall be
Eurodollar Rate Loans.  Each Borrowing shall be in an aggregate amount that is a
minimum amount of $100,000 and an integral multiple of $10,000.
 
CREDIT AGREEMENT
PARLUX LTD.
27

--------------------------------------------------------------------------------

 
 
(a)          Notice to Each Lender.  The Administrative Agent shall give to each
Lender prompt notice of the Administrative Agent’s receipt of a Notice of
Borrowing and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate.  Each Lender shall,
before 11:00 a.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing.  Upon fulfillment or due waiver (i)
on the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) on the Closing Date and any time thereafter, of the applicable conditions
set forth in Section 3.2, the Administrative Agent shall make such funds
available to the Borrower.
 
(b)         Non-Funding Lenders.  Unless the Administrative Agent shall have
received notice from any Lender prior to the date such Lender is required to
make any payment hereunder with respect to any Revolving Loan that such Lender
will not make such payment (or any portion thereof) available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such payment available to the Administrative Agent on the date such payment
is required to be made in accordance with this Article II and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  Any Lender that shall not have made available
to the Administrative Agent any portion of any payment described above (any such
Lender, a “Non-Funding Lender”) agrees to pay such amount to the Administrative
Agent on demand together with interest thereon, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at the Federal Funds Rate for the first Business Day
and thereafter (i) in the case of a payment in respect of a Revolving Loan, at
the interest rate applicable at the time to such Revolving Loan and (ii)
otherwise, at the interest rate applicable to Base Rate Loans.  Such repayment
shall then constitute the funding of the corresponding Revolving Loan (including
any Revolving Loan deemed to have been made hereunder with such payment) or
participation.  If any Non-Funding Lender fails to pay the amount of its share
of any Revolving Loan upon Agent’s demand therefor, Agent shall promptly notify
Borrower of such failure and Borrower shall immediately repay such amount to
Agent.  The existence of any Non-Funding Lender shall not relieve any other
Lender of its obligations under any Loan Document, but no other Lender shall be
responsible for the failure of any Non-Funding Lender to make any payment
required under any Loan Document.
 
CREDIT AGREEMENT
PARLUX LTD.
28

--------------------------------------------------------------------------------

 
 
Section 2.3     [Reserved].
 
Section 2.4     [Reserved].
 
Section 2.5     Reduction and Termination of the Commitments.
 
(a)          Optional.  The Borrower may, upon notice to the Administrative
Agent, terminate in whole or reduce in part ratably any unused portion of the
Revolving Credit Commitments; provided, however, that each partial reduction
shall be in an aggregate amount that is an integral multiple of $1,000,000.
 
(b)         Mandatory.  All outstanding Revolving Credit Commitments shall
terminate on the Scheduled Revolving Credit Termination Date.
 
Section 2.6     Repayment of Loans.  The Borrower promises to repay the entire
unpaid principal amount of all of the Revolving Loans on the Scheduled Revolving
Credit Termination Date.
 
Section 2.7    Optional Prepayments.  The Borrower may prepay the outstanding
principal amount of any Revolving Loan in whole or in part at any time (together
with any breakage costs that may be owing pursuant to Section 2.16(a) after
giving effect to such prepayment); provided, however, that each partial
prepayment that is not of the entire outstanding amount under the Revolving
Credit Facility shall be in an aggregate amount that is an integral multiple of
$500,000.
 
Section 2.8    Mandatory Prepayments.  (a)  Equity and Debt Issuances. Upon
receipt on or after the Closing Date by any Loan Party or any of its
Subsidiaries of Net Cash Proceeds arising from (i) the issuance or Sale by
Holdings of its own Stock (other than any issuance of common Stock of Holdings
occurring in the ordinary course of business to any director, member of the
management or employee of the Borrower or its Subsidiaries), the Borrower shall
immediately pay or cause to be paid to the Administrative Agent an amount equal
to 100% of such Net Cash Proceeds or (ii) the incurrence by any Loan Party or
any of its Subsidiaries of Indebtedness of the type specified in clause (a) or
(b) of the definition thereof (other than any such Indebtedness permitted
hereunder in reliance upon any of clauses (a) through (h) of Section 8.1), the
Borrower shall immediately pay or cause to be paid to the Administrative Agent
an amount equal to 100% of such Net Cash Proceeds.
 
(a)          Asset Sales and Property Loss Events.  Upon receipt on or after the
Closing Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds
arising from (i) any Sale by any Group Member of any of its property other than
Sales of its own Stock and Sales of property permitted hereunder in reliance
upon any of clauses (a) through (e) of Section 8.4 or (ii) any Property Loss
Event with respect to any property of any Group Member to the extent resulting,
in the aggregate with all other such Property Loss Events, in the receipt by any
of them of Net Cash Proceeds in excess of $500,000, the Borrower shall
immediately pay or cause to be paid to the Administrative Agent an amount equal
to 100% of such Net Cash Proceeds; provided, however, that, upon any such
receipt, as long as no Event of Default shall be continuing, any Group Member
may make Permitted Reinvestments with such Net Cash Proceeds and the Borrower
shall not be required to make or cause such payment to the extent (x) such Net
Cash Proceeds are intended to be used to make Permitted Reinvestments and (y) on
each Reinvestment Prepayment Date for such Net Cash Proceeds, the Borrower shall
pay or cause to be paid to the Administrative Agent an amount equal to the
Reinvestment Prepayment Amount applicable to such Reinvestment Prepayment Date
and such Net Cash Proceeds.
 
CREDIT AGREEMENT
PARLUX LTD.
29

--------------------------------------------------------------------------------

 
 
(b)          Excess Outstandings.  On any date on which the aggregate principal
amount of Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Administrative Agent an amount equal
to such excess.
 
(c)          Application of Payments.  Any payments made to the Administrative
Agent pursuant to this Section 2.8 shall be applied to the Obligations in
accordance with Section 2.12(b).
 
Section 2.9     Interest.  (a)  Rate.  All Revolving Loans and the outstanding
amount of all other Obligations (other than pursuant to Secured Hedging
Agreements) shall bear interest, in the case of Revolving Loans, on the unpaid
principal amount thereof from the date such Revolving Loans are made and, in the
case of such other Obligations, from the date such other Obligations are due and
payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows:  (i) in the case of Base Rate Loans, at a rate per
annum equal to the sum of the Base Rate and the Applicable Margin, each as in
effect from time to time, (ii) in the case of Eurodollar Rate Loans, at a rate
per annum equal to the sum of the Eurodollar Rate and the Applicable Margin,
each as in effect for the applicable Interest Period, and (iii) in the case of
other Obligations, at a rate per annum equal to the sum of the Base Rate and the
Applicable Margin for Revolving Loans that are Base Rate Loans, each as in
effect from time to time.
 
(a)          Payments.  Interest accrued shall be payable in arrears (i) if
accrued on the principal amount of any Revolving Loan, (A) at maturity (whether
by acceleration or otherwise), and (B)(1) if such Revolving Loan is a Base Rate
Loan, on the last day of each calendar month commencing on the first such day
following the making of such Revolving Loan, (2) if such Revolving Loan is a
Eurodollar Rate Loan, on the last day of each Interest Period applicable to such
Revolving Loan and, if applicable, on each date during such Interest Period
occurring every 3 months from the first day of such Interest Period and (ii) if
accrued on any other Obligation, on demand from and after the time such
Obligation is due and payable (whether by acceleration or otherwise).
 
(b)         Default Interest.  Notwithstanding the rates of interest specified
in clause (a) above or elsewhere in any Loan Document, effective immediately
upon (A) the occurrence of any Event of Default under Section 9.1(e)(ii) or (B)
the delivery of a notice by the Administrative Agent or the Required Lenders to
the Borrower during the continuance of any other Event of Default and, in each
case, for as long as such Event of Default shall be continuing, the principal
balance of all Obligations (including any Obligation that bears interest by
reference to the rate applicable to any other Obligation) then due and payable
shall bear interest at a rate that is two percentage points (2.00%) per annum in
excess of the interest rate applicable to such Obligations from time to time,
payable on demand or, in the absence of demand, on the date that would otherwise
be applicable.
 
(c)          Savings Clause.  Anything herein to the contrary notwithstanding,
the obligations of the Borrower hereunder shall be subject to the limitation
that payments of interest shall not be required, for any period for which
interest is computed hereunder, to the extent (but only to the extent) that
contracting for or receiving such payment by the respective Lender would be
contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrower shall pay such Lender
interest at the highest rate permitted by applicable law (“Maximum Lawful
Rate”); provided, however, that if at any time thereafter the rate of interest
payable hereunder is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by the Administrative Agent, on behalf of Lenders,
is equal to the total interest that would have been received had the interest
payable hereunder been (but for the operation of this paragraph) the interest
rate payable since the Closing Date as otherwise provided in this Agreement.
 
CREDIT AGREEMENT
PARLUX LTD.
30

--------------------------------------------------------------------------------

 
 
Section 2.10   Conversion and Continuation Options.  (a)  Option.  The Borrower
may elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.16(a), and (ii) in the case of Base Rate Loans, to convert such Base
Rate Loans or any portion thereof into Eurodollar Rate Loans at any time on any
Business Day upon 3 Business Days’ prior notice; provided, however, that, (x)
for each Interest Period, the aggregate amount of Eurodollar Rate Loans having
such Interest Period must be in a minimum amount of $100,000 and an integral
multiple of $10,000 and (y) no conversion in whole or in part of Base Rate Loans
to Eurodollar Rate Loans and no continuation in whole or in part of Eurodollar
Rate Loans shall be permitted at any time at which (1) an Event of Default shall
be continuing and the Administrative Agent or the Required Lenders shall have
determined in their sole discretion not to permit such conversions or
continuations or (2) such continuation or conversion would be made during a
suspension imposed by Section 2.15.
 
(a)          Procedure.  Each such election shall be made by giving the
Administrative Agent at least 3 Business Days’ prior notice in substantially the
form of Exhibit E (a “Notice of Conversion or Continuation”) duly
completed.  The Administrative Agent shall promptly notify each Lender of its
receipt of a Notice of Conversion or Continuation and of the options selected
therein.  If the Administrative Agent does not receive a timely Notice of
Conversion or Continuation from the Borrower containing a permitted election to
continue or convert any Eurodollar Rate Loan, then, upon the expiration of the
applicable Interest Period, such Loan shall be automatically converted to a Base
Rate Loan.  Each partial conversion or continuation shall be allocated ratably
among the Lenders in accordance with their Pro Rata Share.
 
Section 2.11   Fees.  (a)  Unused Commitment Fee.  The Borrower shall pay to
each Lender a commitment fee on the actual daily amount by which the Revolving
Credit Commitment of such Lender exceeds its Pro Rata Share of the aggregate
outstanding principal amount of Revolving Loans (the “Unused Commitment Fee”)
from the date hereof through the Revolving Credit Termination Date at a rate per
annum equal to the Applicable Margin, payable in arrears (x) on the last day of
each calendar month and (y) on the Revolving Credit Termination Date.
 
(a)          Fee Letter.  Borrower shall pay each of the other fees specified in
the Fee letter on the applicable due date thereof specified in the Fee Letter.
 
(b)          Additional Fees.  The Borrower shall pay to the Administrative
Agent and its Related Persons its reasonable and customary fees and expenses in
connection with any payments made pursuant to Section 2.16(a) (Breakage Costs).
 
Section 2.12   Application of Payments.  (a)  Application of Voluntary
Prepayments.  Unless otherwise provided in this Section 2.12 or elsewhere in any
Loan Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied to repay the
Obligations the Borrower designates.
 
(a)          Application of Mandatory Prepayments.  Subject to the provisions of
clause (c) below with respect to the application of payments during the
continuance of an Event of Default, any payment made by the Borrower to the
Administrative Agent pursuant to Section 2.8 or any other prepayment of the
Obligations required to be applied in accordance with this clause (b) shall be
applied first, to repay the outstanding principal balance of the Revolving
Loans, second, in the case of any payment required pursuant to Section 2.8(c),
and, then, any excess shall be retained by the Borrower.
 
CREDIT AGREEMENT
PARLUX LTD.
31

--------------------------------------------------------------------------------

 
 
(b)         Application of Payments During an Event of Default.  Each of
Holdings and the Borrower hereby irrevocably waives, and agrees to cause each
Loan Party and each other Group Member to waive, the right to direct the
application during the continuance of an Event of Default of any and all
payments in respect of any Obligation and any proceeds of Collateral and agrees
that, notwithstanding the provisions of clause (a) above, the Administrative
Agent may, and, upon either (A) the direction of the Required Lenders or (B) the
termination of the Revolving Credit Commitment or the acceleration of any
Obligation pursuant to Section 9.2, shall, apply all payments in respect of any
Obligation, all funds on deposit in any Cash Collateral Account and all proceeds
of Collateral (i) first, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Administrative Agent, (ii)
second, to pay Obligations in respect of any cost or expense reimbursements,
fees or indemnities then due to the Lenders, (iii) third, to pay interest and
fees then due and payable in respect of the Revolving Loans, (iv) fourth, to
repay the outstanding principal amounts of the Revolving Loans, (v) fifth,  to
pay amounts owing with respect to Secured Hedging Agreements, and (vi) sixth, to
the ratable payment of all other Obligations.
 
(c)          Application of Payments Generally.  All payments that would
otherwise be allocated to the Lenders pursuant to this Section 2.12 shall
instead be allocated first, to repay interest on any portion of the Revolving
Loans that the Administrative Agent may have advanced on behalf of any Lender,
in each case for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower, second to pay the outstanding principal amount of
the foregoing obligations and third, to repay the Revolving Loans.  All
repayments of any Revolving Loans shall be applied first, to repay such
Revolving Loans outstanding as Base Rate Loans and then, to repay such Revolving
Loans outstanding as Eurodollar Rate Loans, with those Eurodollar Rate Loans
having earlier expiring Interest Periods being repaid prior to those having
later expiring Interest Periods.  If sufficient amounts are not available to
repay all outstanding Obligations described in any priority level set forth in
this Section 2.12, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations.  Any priority level set
forth in this Section 2.12 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.
 
Section 2.13   Payments and Computations.  (a)  Procedure.  The Borrower shall
make each payment under any Loan Document not later than 11:00 a.m. on the day
when due to the Administrative Agent by wire transfer or ACH transfer (which
shall be the exclusive means of payment hereunder) to the following account (or
at such other account or by such other means to such other address as the
Administrative Agent shall have notified the Borrower in writing within a
reasonable time prior to such payment) in immediately available Dollars and
without setoff or counterclaim:
 

ABA No.:
Account Number:
Bank Name:
 
Account Name:
Reference:
021-001-033
502-797-91
Deutsche Bank Trust Company Americas,
New York, New York
GECC/CAF Depository,
GE Capital Re: Parlux CFK1381

 
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12.  The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Payments
received by the Administrative Agent after 11:00 a.m. shall be deemed to be
received on the next Business Day.
 
CREDIT AGREEMENT
PARLUX LTD.
32

--------------------------------------------------------------------------------

 
 
(a)          Computations of Interests and Fees.  All computations of interest
and of fees shall be made by the Administrative Agent  on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest and
fees are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by the Administrative Agent (including determinations of
a Eurodollar Rate or Base Rate in accordance with the definitions of “Eurodollar
Rate” and “Base Rate”, respectively) and shall be conclusive, binding and final
for all purposes, absent manifest error.
 
(b)          Payment Dates.  Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees; provided, however, that such
interest and fees shall continue accruing as a result of such extension of time.
 
(c)          Advancing Payments.  Unless the Administrative Agent shall have
received notice from the Borrower to the Lenders prior to the date on which any
payment is due hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.
 
Section 2.14   Evidence of Debt.  (a)  Records of Lenders.  Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Revolving Loan of such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.  In addition, each
Lender having sold a participation in any of its Obligations or having
identified an SPV as such to the Administrative Agent, acting as agent of the
Borrower solely for this purpose and solely for tax purposes, shall establish
and maintain at its address referred to in Section 11.11 (or at such other
address as such Lender shall notify the Borrower) a record of ownership, in
which such Lender shall register by book entry (A) the name and address of each
such participant and SPV (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such participant
and SPV in any Obligation, in any Revolving Credit Commitment and in any right
to receive any payment hereunder.
 
(a)          Records of Administrative Agent.  The Administrative Agent, acting
as agent of the Borrower solely for tax purposes and solely with respect to the
actions described in this Section 2.14, shall establish and maintain at its
address referred to in Section 11.11 (or at such other address as the
Administrative Agent may notify the Borrower) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent and each Lender in the Revolving Credit Outstandings, each
of their obligations under this Agreement to participate in each Revolving Loan
and any assignment of any such interest, obligation or right and (B) accounts in
the Register in accordance with its usual practice in which it shall record (1)
the names and addresses of the Lenders (and each change thereto pursuant to
Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments and
Participations; Binding Effect)), (2) the Revolving Credit Commitments of each
Lender, (3) the amount of each Revolving Loan and each funding of any
participation described in clause (A) above, for Eurodollar Rate Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, and (5) any other payment received by the
Administrative Agent from the Borrower and its application to the Obligations.
 
CREDIT AGREEMENT
PARLUX LTD.
33

--------------------------------------------------------------------------------

 
 
(b)         Registered Obligations.  Notwithstanding anything to the contrary
contained in this Agreement, the Revolving Loans (including any Notes evidencing
such Loans) are registered obligations, the right, title and interest of the
Lenders and their respective assignees in and to such Loans shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Section 2.14
and Section 11.2 shall be construed so that the Revolving Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).
 
(c)          Prima Facie Evidence.  The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that no error in such account and no failure of any Lender or the Administrative
Agent to maintain any such account shall affect the obligations of any Loan
Party to repay the Revolving Loans in accordance with their terms.  In addition,
the Loan Parties, the Administrative Agent, the Lenders shall treat each Person
whose name is recorded in the Register as a Lender for all purposes of this
Agreement.  Information contained in the Register with respect to any
Lender shall be available for access by the Borrower, the Administrative Agent,
such Lender at any reasonable time and from time to time upon reasonable prior
notice.  No Lender shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender unless otherwise agreed by the Administrative Agent.
 
(d)          Notes.  Upon any Lender’s request, the Borrower shall promptly
execute and deliver Notes to such Lender evidencing the Revolving Loans of such
Lender and substantially in the form of Exhibit B; provided, however, that only
one Note shall be issued to each Lender, except (i) to an existing Lender
exchanging existing Notes to reflect changes in the Register relating to such
Lender, in which case the new Notes delivered to such Lender shall be dated the
date of the original Notes and (ii) in the case of loss, destruction or
mutilation of existing Notes and similar circumstances.  Each Note, if issued,
shall only be issued as means to evidence the right, title or interest of a
Lender or a registered assignee in and to the related Revolving Loan, as set
forth in the Register, and in no event shall any Note be considered a bearer
instrument or obligation.
 
Section 2.15    Suspension of Eurodollar Rate Option.  Notwithstanding any
provision to the contrary in this Article II, the following shall apply:
 
(a)          Interest Rate Unascertainable, Inadequate or Unfair.  In the event
that (A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining Eurodollar
Rate Loans for such Interest Period, the Administrative Agent shall promptly so
notify the Borrower and the Lenders, whereupon the obligation of each Lender to
make or to continue Eurodollar Rate Loans shall be suspended as provided in
clause (c) below until the Administrative Agent shall notify the Borrower that
the Required Lenders have determined that the circumstances causing such
suspension no longer exist.
 
(b)          Illegality.  If any Lender determines that the introduction of, or
any change in or in the interpretation of, any Requirement of Law after the date
of this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, the obligation of such Lender to make
or to continue Eurodollar Rate Loans shall be suspended as provided in clause
(c) below until such Lender shall, through the Administrative Agent, notify the
Borrower that it has determined that it may lawfully make Eurodollar Rate Loans.
 
CREDIT AGREEMENT
PARLUX LTD.
34

--------------------------------------------------------------------------------

 
 
(c)          Effect of Suspension.  If the obligation of any Lender to make or
to continue Eurodollar Rate Loans is suspended, (A) the obligation of such
Lender to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended,
(B) such Lender shall make a Base Rate Loan at any time such Lender would
otherwise be obligated to make a Eurodollar Rate Loan, (C) the Borrower may
revoke any pending Notice of Borrowing or Notice of Conversion or Continuation
to make or continue any Eurodollar Rate Loan or to convert any Base Rate Loan
into a Eurodollar Rate Loan and (D) each Eurodollar Rate Loan of such Lender
shall automatically and immediately (or, in the case of any suspension pursuant
to clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
 
Section 2.16   Breakage Costs; Increased Costs; Capital
Requirements.  (a)  Breakage Costs.  The Borrower shall compensate each Lender,
upon demand from such Lender to such Borrower (with copy to the Administrative
Agent), for all Liabilities (including, in each case, those incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of
such Lender to the Borrower but excluding any loss of the Applicable Margin on
the relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Non-Funding Lender, a
proposed Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled, optional or mandatory prepayment) or converted to a Base Rate Loan
(including because of Section 2.15) on a date that is not the last day of the
applicable Interest Period or (C) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof.  For
purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market.
 
(a)          Increased Costs.  If at any time any Lender determines that, after
the date hereof, the adoption of, or any change in or in the interpretation,
application or administration of, or compliance with, any Requirement of Law
(other than any imposition or increase of Eurodollar Reserve Requirements) from
any Governmental Authority shall have the effect of (i) increasing the cost to
such Lender of making, funding or maintaining any Eurodollar Rate Loan or to
agree to do so or of participating, or agreeing to participate, in extensions of
credit or (ii) imposing any other cost to such Lender with respect to compliance
with its obligations under any Loan Document, then, upon demand by such Lender
(with copy to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such increased cost.
 
(b)          Increased Capital Requirements.  If at any time any Lender that,
after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority regarding capital adequacy,
reserves, special deposits, compulsory loans, insurance charges against property
of, deposits with or for the account of, Obligations owing to, or other credit
extended or participated in by, any Lender or any similar requirement (in each
case other than any imposition or increase of Eurodollar Reserve Requirements)
shall have the effect of reducing the rate of return on the capital of such
Lender’s (or any corporation controlling such Lender) as a consequence of its
obligations under or with respect to any Loan Document to a level below that
which, taking into account the capital adequacy policies of such Lender or
corporation, such Lender or corporation could have achieved but for such
adoption or change, then, upon demand from time to time by such Lender (with a
copy of such demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender amounts sufficient to
compensate such Lender for such reduction.
 
CREDIT AGREEMENT
PARLUX LTD.
35

--------------------------------------------------------------------------------

 
 
(c)          Compensation Certificate.  Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder, which certificate
shall be conclusive, binding and final for all purposes, absent manifest
error.  In determining such amount, such Lender may use any reasonable averaging
and attribution methods.  Notwithstanding the foregoing, (i) the applicable
Lender shall take such actions (including changing the office of location of the
funding of the Revolving Loans) that the Borrower may reasonably request in
order to reduce the amounts payable under Sections 2.16(b) and (c); provided
that the Borrower shall reimburse such Lender for any costs incurred by such
Lender in doing so to the extent that such Lender reasonably determines that
such costs are allocable to the Borrower with respect to the existence of such
Lender’s Revolving Loans or Revolving Credit Commitment; provided further that
such Lender shall only be required to take such actions if it determines in good
faith that such actions would not be disadvantageous to it, and (ii) the
Borrower shall not be required to compensate a Lender under Section 2.16(b) or
(c) for any costs or additional amounts arising more than 90 days prior to the
date that such Lender notifies the Borrower of the event giving rise to such
costs and amounts of such Lender’s intention to claim compensation therefor and,
if the event giving rise to such increased costs and amounts is retroactive,
then the 90-day period referred to in this clause (ii) shall be extended to
include the period of retroactive effect therefor.
 
Section 2.17   Taxes.  (a)  Payments Free and Clear of Taxes.  Except as
otherwise provided in this Section 2.17, each payment by any Loan Party under
any Loan Document shall be made free and clear of all present or future taxes,
levies, imposts, deductions, charges or withholdings and all liabilities with
respect thereto (and without deduction for any of them) (collectively, but
excluding the taxes set forth in clauses (i) and (ii) below, the “Taxes”) other
than for (i) taxes measured by net income (including branch profits taxes) and
franchise taxes imposed in lieu of net income taxes, in each case imposed on any
Secured Party as a result of a present or former connection between such Secured
Party and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than
such connection arising solely from any Secured Party having executed, delivered
or performed its obligations or received a payment under, or enforced, any Loan
Document) or (ii) taxes that are directly attributable to the failure (other
than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to clause (f) below.
 
(a)          Gross-Up.  If any Taxes shall be required by law to be deducted
from or in respect of any amount payable under any Loan Document (other than any
Secured Hedging Agreement) to any Secured Party (i) such amount shall be
increased as necessary to ensure that, after all required deductions for Taxes
are made (including deductions applicable to any increases to any amount under
this Section 2.17), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the relevant Loan Party shall
make such deductions, (iii) the relevant Loan Party shall timely pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Loan Party shall deliver to the
Administrative Agent an original or certified copy of a receipt evidencing such
payment; provided, however, that no such increase shall be made with respect to,
and no Loan Party shall be required to indemnify any such Secured Party pursuant
to clause (d) below for, withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Secured Party became a “Secured
Party” under this Agreement in the capacity under which such Secured Party makes
a claim under this clause (b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.18
(Substitution of Lenders)) of any other Secured Party that was entitled, at the
time the assignment of such other Secured Party became effective, to receive
additional amounts under this clause (b).
 
CREDIT AGREEMENT
PARLUX LTD.
36

--------------------------------------------------------------------------------

 
 
(b)          Other Taxes.  In addition, the Borrower agrees to pay, and
authorizes the Administrative Agent to pay in its name, any stamp, documentary,
excise or property tax, charges or similar levies imposed by any applicable
Requirement of Law or Governmental Authority and all Liabilities with respect
thereto (including by reason of any delay in payment thereof), in each case
arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”).  Within 30 days after the date of any payment of
Taxes or Other Taxes by any Loan Party, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 11.11, the original
or a certified copy of a receipt evidencing payment thereof.
 
(c)          Indemnification.  The Borrower shall reimburse and indemnify,
within 30 days after receipt of demand therefor (with copy to the Administrative
Agent), each Secured Party for all Taxes and Other Taxes (including any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.17) paid by such Secured Party and any Liabilities arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted.  A certificate of the Secured Party (or of the
Administrative Agent on behalf of such Secured Party) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to the Borrower with copy to the Administrative Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.  In
determining such amount, the Administrative Agent and such Secured Party may use
any reasonable averaging and attribution methods.
 
(d)         Mitigation.  Any Lender claiming any additional amounts payable
pursuant to this Section 2.17 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
 
(e)          Tax Forms.  (i) Each Non-U.S. Lender Party that, at any of the
following times, is entitled to an exemption from United States withholding tax
or, after a change in any Requirement of Law, is subject to such withholding tax
at a reduced rate under an applicable tax treaty, shall (w) on or prior to the
date such Non-U.S. Lender Party becomes a “Non-U.S. Lender Party” hereunder,
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete, (y) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (i) and (z) from time to time if requested by the Borrower or the
Administrative Agent (or, in the case of a participant or SPV, the relevant
Lender), provide the Administrative Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed originals of each of
the following, as applicable:  (A) Forms W-8ECI (claiming exemption from U.S.
withholding tax because the income is effectively connected with a U.S. trade or
business), W-8BEN (claiming exemption from, or a reduction of, U.S. withholding
tax under an income tax treaty) or any successor forms, (B) in the case of a
Non-U.S. Lender Party claiming exemption under Sections 871(h) or 881(c) of the
Code, Form W-8BEN (claiming exemption from U.S. withholding tax under the
portfolio interest exemption) or any successor form and a certificate in form
and substance acceptable to the Administrative Agent that such Non-U.S. Lender
Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents.  Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.
 
CREDIT AGREEMENT
PARLUX LTD.
37

--------------------------------------------------------------------------------

 
 
(i)         Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by the Borrower or the Administrative Agent (or,
in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
 
(ii)        Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.
 
Section 2.18   Substitution of Lenders.  (a)  Substitution Right.  In the event
that any Lender that is not an Affiliate of the Administrative Agent (an
“Affected Lender”), (i) makes a claim under clause (b) (Increased Costs) or (c)
(Increased Capital Requirements) of Section 2.16, (ii) notifies the Borrower
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any Eurodollar Rate Loan, (iii) makes a claim for
payment pursuant to Section 2.17(b) (Taxes), (iv) becomes a Non-Funding Lender
or (v) does not consent to any amendment, waiver or consent to any Loan Document
for which the consent of the Required Lenders is obtained but that requires the
consent of other Lenders, the Borrower may either pay in full such Affected
Lender with respect to amounts due  with the consent of the Administrative Agent
or substitute for such Affected Lender any other Lender or any Affiliate or
Approved Fund of any other Lender or any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent (in each case, a “Substitute Lender”).
 
(a)          Procedure.  To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender under the Revolving Credit Facility,
the Borrower shall deliver a notice to the Administrative Agent and such
Affected Lender.  The effectiveness of such payment or substitution shall be
subject to the delivery to the Administrative Agent by the Borrower (or, as may
be applicable in the case of a substitution, by the Substitute Lender) of (i)
payment for the account of such Affected Lender, of, to the extent accrued
through, and outstanding on, the effective date for such payment or
substitution, all Obligations owing to such Affected Lender with respect to the
Revolving Credit Facility (including those that will be owed because of such
payment and all Obligations that would be owed to such Lender if it was solely a
Lender in the Revolving Credit Facility), (ii) in the case of a payment in full
of the Obligations owing to such Affected Lender in the Revolving Credit
Facility, payment of any amount that, after giving effect to the termination of
the Revolving Credit Commitment of such Affected Lender, is required to be paid
pursuant to Section 2.8(c) (Excess Outstandings) and (iii) in the case of a
substitution, (A) payment of the assignment fee set forth in Section 11.2(c) and
(B) an assumption agreement in form and substance satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Revolving
Credit Commitment of the Affected Lender.
 
CREDIT AGREEMENT
PARLUX LTD.
38

--------------------------------------------------------------------------------

 
 
(b)         Effectiveness.  Upon satisfaction of the conditions set forth in
clause (b) above, the Administrative Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full, such
Affected Lender’s Revolving Credit Commitment shall be terminated and (ii) in
the case of any substitution in the Revolving Credit Facility, (A) the Affected
Lender shall sell and be relieved of, and the Substitute Lender shall purchase
and assume, all rights and claims of such Affected Lender under the Loan
Documents with respect to the Revolving Credit Facility, except that the
Affected Lender shall retain such rights expressly providing that they survive
the repayment of the Obligations and the termination of the Revolving Credit
Commitments, (B) the Substitute Lender shall become a “Lender” hereunder having
a Revolving Credit Commitment in the amount of such Affected Lender’s Revolving
Credit Commitment and (C) the Affected Lender shall execute and deliver to the
Administrative Agent an Assignment to evidence such substitution and deliver any
Note in its possession with respect to the Revolving Credit Facility; provided,
however, that the failure of any Affected Lender to execute any such Assignment
or deliver any such Note shall not render such sale and purchase (or the
corresponding assignment) invalid.
 
Section 2.19   Eligible Accounts.  All of the Accounts owned by Borrower and
properly reflected as “Eligible Accounts” in the most recent Borrowing Base
Certificate delivered by Borrower to the Administrative Agent shall be “Eligible
Accounts” for purposes of this Agreement.  The Administrative Agent shall have
the right to establish, modify or eliminate Reserves against Eligible Accounts
from time to time in its reasonable credit judgment.  In addition, the
Administrative Agent reserves the right, at any time and from time to time after
the date of this Agreement, to adjust any of the applicable criteria, to
establish new criteria and to adjust advance rates with respect to Eligible
Accounts, in its reasonable credit judgment, subject to the approval of Required
Lenders in the case of adjustments which have the effect of making more credit
available.
 
Section 2.20   Eligible Inventory.  All of the Inventory owned by the Borrower
and properly reflected as “Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by Borrower to the Administrative Agent shall be “Eligible
Inventory” for purposes of this Agreement.  the Administrative Agent shall have
the right to establish, modify, or eliminate Reserves against Eligible Inventory
from time to time in its reasonable credit judgment.  In addition, the
Administrative Agent reserves the right, at any time and from time to time after
the date of this Agreement, to adjust any of the applicable criteria, to
establish new criteria and to adjust advance rates with respect to Eligible
Inventory in its reasonable credit judgment, subject to the approval of Required
Lenders in the case of adjustments which have the effect of making more credit
available.
 
CREDIT AGREEMENT
PARLUX LTD.
39

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
CONDITIONS TO REVOLVING LOANS
 
Section 3.1    Conditions Precedent to Initial Revolving Loans.  The obligation
of each Lender to make any Revolving Loan on the Closing Date is subject to the
satisfaction or due waiver of each of the following conditions precedent on or
before June 25, 2010:
 
(a)          Certain Documents.  The Administrative Agent shall have received on
or prior to the date of this Agreement each of the following, each dated the
date of this Agreement unless otherwise agreed by the Administrative Agent, in
form and substance satisfactory to the Administrative Agent and each Lender:
 
(i)         this Agreement duly executed by Holdings and the Borrower and, for
the account of each Lender having requested the same by notice to the
Administrative Agent and the Borrower received by each at least 3 Business Days
prior to the date of this Agreement (or such later date as may be agreed by the
Borrower), Notes conforming to the requirements set forth in Section 2.14(e);
 
(ii)        the Fee Letter duly executed by the Borrower and Holdings;
 
(iii)       the Guaranty and Security Agreement, duly executed by Borrower and
Holdings, together with (A) evidence satisfactory to the Administrative Agent
that the Administrative Agent (for the benefit of itself and the Lenders) has
valid and perfected security interests in the Collateral covered by the Guaranty
and Security Agreement, including the filing of financing statements under the
UCC and other applicable documents under the laws of any jurisdiction with
respect to the perfection of such security interests), (B) copies of UCC
financing statement, Intellectual Property and other appropriate search reports
and of all effective prior filings listed therein, together with evidence of the
termination of such prior filings and other documents with respect to the
priority of the security interest of the Administrative Agent in such
Collateral, in each case as may be reasonably requested by the Administrative
Agent, (C) all documents representing all Securities being pledged pursuant to
the Guaranty and Security Agreement and related undated powers or endorsements
duly executed in blank and (D) all Control Agreements that, in the reasonable
judgment of the Administrative Agent, are required for the Loan Parties to
comply with the Loan Documents as of the date of this Agreement, each duly
executed by, in addition to the applicable Loan Party, the applicable financial
institution;
 
(iv)       duly executed favorable opinions of counsel to the Loan Parties, each
addressed to the Administrative Agent and the Lenders and addressing such
matters as the Administrative Agent may reasonably request;
 
(v)        a copy of each Constituent Document of each Loan Party that is on
file with any Governmental Authority in any jurisdiction, certified as of a
recent date by such Governmental Authority, together with, if applicable,
certificates attesting to the good standing of such Loan Party in such
jurisdiction and each other jurisdiction where such Loan Party is qualified to
do business as a foreign entity or where such qualification is necessary (and,
if appropriate in any such jurisdiction, related tax certificates);
 
(vi)       a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to (A)
the names and signatures of each officer of such Loan Party authorized to
execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;
 
CREDIT AGREEMENT
PARLUX LTD.
40

--------------------------------------------------------------------------------

 
 
(vii)      a certificate of a Responsible Officer of the Borrower to the effect
that (A) the condition set forth in Section 3.1(c) has been satisfied, and (B)
attached thereto are complete and correct copies of received the historical and
pro forma financial statements and the Initial Projections set forth in Section
4.4;
 
(viii)     a duly executed Borrowing Base Certificate, certified by a
Responsible Officer of the Borrower and dated no earlier than June 18, 2010;
 
(ix)        insurance certificates in form and substance satisfactory to the
Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5;
 
(x)         the Administrative Agent, on behalf of Lenders, shall have received
such duly executed landlord waives. processor agreements, licensor agreements,
and bailee letters as are required to make a sufficient amount of Borrower’s
Inventory constitute Eligible Inventory so as to satisfy the requirement of
Section 3.1(d);
 
(xi)        the Administrative Agent shall have received the report of a
satisfactory field examination by the Administrative Agent or its
representatives of the Group Members’ respective business, operations, financial
condition and assets and satisfactory pre-funding audit and borrowing base
review; and
 
(xii)       such other documents and information as any Lender through the
Administrative Agent may reasonably request.
 
(b)         Fee and Expenses.  There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent, its Related Persons, or any
Lender, as the case may be, all fees and all reimbursements of costs or
expenses, in each case due and payable under any Loan Document on or before the
date of this Agreement.
 
(c)         Consents.  Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated by this
Agreement and the other  Loan Documents.
 
(d)         Minimum Net Liquidity; Maximum Total Indebtedness.  The
Administrative Agent shall have received evidence satisfactory to it that, after
giving effect to the funding of the initial Revolving Loans (on a pro forma
basis and with Borrower’s trade payables being paid currently and its expenses
and liabilities being paid in the ordinary course of business and without
acceleration of its sales and without deterioration of its working
capital),  (i) Net Liquidity as of the date of this Agreement shall be not less
than $12,500,000 and (ii) the total Indebtedness of any and all Group Members
shall not exceed $500,000.
 
CREDIT AGREEMENT
PARLUX LTD.
41

--------------------------------------------------------------------------------

 
 
Section 3.2     Conditions Precedent to Each Revolving Loan.  The obligation of
each Lender on any date (including the Closing Date) to make any Revolving
Loan is subject to the satisfaction of each of the following conditions
precedent:
 
(a)         Request.  The Administrative Agent shall have received, to the
extent required by Article II, a written, timely and duly executed and completed
Notice of Borrowing.
 
(b)         Representations and Warranties; No Defaults.  The following
statements shall be true on such date, both before and after giving effect to
the making of such Revolving Loan:  (i) the representations and warranties set
forth in any Loan Document shall be true and correct (A) if such date is the
Closing Date, on and as of such date and (B) otherwise, in all material respects
on and as of such date or, to the extent such representations and warranties
expressly relate to an earlier date, on and as of such earlier date and (ii) no
Default or Event of Default shall have occurred and be continuing.
 
(c)         Additional Matters.  The Administrative Agent shall have received
such additional documents and information as any Lender, through the
Administrative Agent, may reasonably request.
 
The representations and warranties set forth in any Notice of Borrowing (or any
certificate delivered in connection therewith) shall be deemed to be made again
on and as of the date of the relevant Revolving Loan and the acceptance of the
proceeds thereof.
 
Section 3.3     Determinations of Initial Borrowing Conditions.  For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender unless, prior to the Closing Date,
the Administrative Agent receives notice from such Lender specifying such
Lender’s objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.
 
CREDIT AGREEMENT
PARLUX LTD.
42

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each of Holdings and the Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) represents and warrants to each
of them each of the following on and as of the date of this Agreement and on and
as of the date of each Revolving Loan:
 
Section 4.1    Corporate Existence; Compliance with Law.  Each Group Member (a)
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) is duly qualified to do business as a
foreign entity and in good standing under the laws of each jurisdiction where
such qualification is necessary, except where the failure to be so qualified or
in good standing would not, in the aggregate, have a Material Adverse Effect,
(c) has all requisite power and authority and the legal right to own, pledge,
mortgage and operate its property, to lease or sublease any property it operates
under lease or sublease and to conduct its business as now or currently proposed
to be conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance would not have a Material Adverse Effect and (f) has all
necessary Permits from or by, has made all necessary filings with, and has given
all necessary notices to, each Governmental Authority having jurisdiction, to
the extent required for such ownership, lease, sublease, operation, occupation
or conduct of business, except where the failure to obtain such Permits, make
such filings or give such notices would not, in the aggregate, have a Material
Adverse Effect.
 
Section 4.2    Loan and Other Documents.  (a) Power and Authority.  The
execution, delivery and performance by each Loan Party of the Loan Documents to
which it is a party (i) are within such Loan Party’s corporate or similar powers
and, at the time of execution thereof, have been duly authorized by all
necessary corporate and similar action (including, if applicable, consent of
holders of its Securities), (ii) do not (A) contravene such Loan Party’s
Constituent Documents, (B) violate any applicable Requirement of Law,
(C) conflict with, contravene, constitute a default or breach under, or result
in or permit the termination or acceleration of, any material Contractual
Obligation of any Loan Party or any of its Subsidiaries (including other Loan
Documents) other than those that would not, in the aggregate, have a Material
Adverse Effect and are not created or caused by, or a conflict, breach, default
or termination or acceleration event under, any Loan Document or (D) result in
the imposition of any Lien (other than a Permitted Lien) upon any property of
any Loan Party or any of its Subsidiaries and (iii) do not require any Permit
of, or filing with, any Governmental Authority or any consent of, or notice to,
any Person, other than the filings required to perfect the Liens created by the
Loan Documents.
 
(a)          Due Execution and Delivery.  From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms.
 
CREDIT AGREEMENT
PARLUX LTD.
43

--------------------------------------------------------------------------------

 
 
Section 4.3    Ownership of Group Members.  Set forth on Schedule 4.3 is a
complete and accurate list showing, as of the date of this Agreement, for each
Group Member (other than Holdings) and each Subsidiary of any Group Member and
each joint venture of any of them, its jurisdiction of organization, the number
of shares of each class of Stock authorized (if applicable), the number
outstanding on the date of this Agreement and the number and percentage of the
outstanding shares of each such class owned (directly or indirectly) by the
Borrower or Holdings.  All outstanding Stock of each of them has been validly
issued, is fully paid and non-assessable (to the extent applicable) and, except
in the case of Holdings, is owned beneficially and of record by a Group Member
(or, in the case of the Borrower, by Holdings) and all such Stock (other than
Stock of Holdings) is  free and clear of all Liens other than the security
interests created by the Loan Documents and, in the case of joint ventures,
Permitted Liens.  There are no Stock Equivalents with respect to the Stock of
any Group Member (other than Holdings) or any Subsidiary of any Group Member or
any joint venture of any of them and, as of the date of this Agreement, except
as set forth on Schedule 4.3, there are no Stock Equivalents with respect to the
Stock of Holdings.  There are no Contractual Obligations or other understandings
to which any Group Member, any Subsidiary of any Group Member or any joint
venture of any of them is a party with respect to (including any restriction on)
the issuance, voting, Sale or pledge of any Stock or Stock Equivalent of any
Group Member or any such Subsidiary or joint venture.
 
Section 4.4    Financial Statements.  (a)  Each of (i) the draft Consolidated
balance sheet of Holdings as at March 31, 2010 and the related draft
Consolidated statements of income, retained earnings and cash flows of Holdings
for the Fiscal Year then ended (collectively, the “Draft Annual Financial
Statements”), and (ii) subject to the absence of footnote disclosure and normal
recurring year-end audit adjustments, the unaudited Consolidated balance sheets
of Holdings as at May 31, 2010 and the related Consolidated statements of
income, retained earnings and cash flows of Holdings for the two Fiscal Months
then ended, copies of each of which have been furnished to the Administrative
Agent, fairly present in all material respects the Consolidated financial
position, results of operations and cash flow of the Holdings and its
Subsidiaries as at the dates indicated and for the periods indicated in
accordance with GAAP. The final audited Consolidated balance sheet of Holdings
as at March 31, 2010 and the related Consolidated statements of income, retained
earnings and cash flows of Holdings for the Fiscal Year then ended certified by
Marcum Rachlin, a division of Marcum LLP, that will be filed by Holdings with
the SEC on or about June 29, 2010 will not be materially different from the
Draft Annual Financial Statements.
 
(a)           The Initial Projections have been prepared by the Borrower in
light of the past operations of the business of the Holdings and its
Subsidiaries and reflect projections for the three-year period beginning on
April 1, 2010 on a monthly basis for the first year and on a year-by-year basis
thereafter.  As of the date of this Agreement, the Initial Projections are based
upon estimates and assumptions stated therein, all of which the Borrower
believes to be reasonable and fair in light of conditions and facts known to the
Borrower as of the date of this Agreement and reflect the good faith, reasonable
and fair estimates by the Borrower of the future Consolidated financial
performance of Holdings and its Subsidiaries and the other information projected
therein for the periods set forth therein.
 
(b)           The unaudited Consolidated balance sheet of Holdings (the “Pro
Forma Balance Sheet”) delivered to the Administrative Agent prior to the date
hereof, has been prepared as of May 31, 2010 and reflects as of such date, on a
pro forma basis for the other transactions contemplated herein to occur on the
date of this Agreement, the Consolidated financial condition of Holdings, and
the assumptions expressed therein are reasonable based on the information
available to Holdings and the Borrower at such date and on the date of this
Agreement.
 
CREDIT AGREEMENT
PARLUX LTD.
44

--------------------------------------------------------------------------------

 
 
Section 4.5     Material Adverse Effect.  Since March 31, 2010, there have been
no events, circumstances, developments or other changes in facts that would, in
the aggregate, have a Material Adverse Effect.
 
Section 4.6    Solvency.  Both before and after giving effect to (a) the
Revolving Loans made on or prior to the date this representation and warranty is
made, (b) the disbursement of the proceeds of such Revolving Loans, and (c) the
payment and accrual of all transaction costs in connection with the foregoing,
both the Loan Parties taken as a whole and the Borrower are Solvent.
 
Section 4.7    Litigation.  There are no pending (or, to the knowledge of any
Group Member, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes affecting the Borrower or any of its
Subsidiaries with, by or before any Governmental Authority other than those that
cannot reasonably be expected to affect the Obligations and the Loan
Documents, and would not, in the aggregate, have a Material Adverse Effect.
 
Section 4.8    Taxes.  All federal, state, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliate have been filed
with the appropriate Governmental Authorities in all jurisdictions in which such
Tax Returns are required to be filed, all such Tax Returns are true and correct
in all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP.  Except as set forth on Schedule 4.8, no Tax
Return is under audit or examination by any Governmental Authority and no notice
of such an audit or examination or any assertion of any claim for Taxes has been
given or made by any Governmental Authority.  Proper and accurate amounts have
been withheld by each Tax Affiliate from their respective employees for all
periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental
Authorities.  No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.
 
Section 4.9    Margin Regulations.  The Borrower is not engaged in the business
of extending credit for the purpose of, and no proceeds of any Revolving Loan or
other extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.
 
Section 4.10   No Burdensome Obligations; No Defaults.  No Group Member is a
party to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect.  No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that would not, in the aggregate, have a Material Adverse Effect.
 
CREDIT AGREEMENT
PARLUX LTD.
45

--------------------------------------------------------------------------------

 
 
Section 4.11   Investment Company Act.  No Group Member is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940.
 
Section 4.12   Labor Matters.  There are no strikes, work stoppages, slowdowns
or lockouts existing, pending (or, to the knowledge of any Group Member,
threatened) against or involving any Group Member, except, for those that would
not, in the aggregate, have a Material Adverse Effect.  Except as set forth on
Schedule 4.12, as of the date of this Agreement, (a) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Group Member, (b)
no petition for certification or election of any such representative is existing
or pending with respect to any employee of any Group Member and (c) no such
representative has sought certification or recognition with respect to any
employee of any Group Member.
 
Section 4.13   ERISA.  Schedule 4.13 sets forth, as of the date of this
Agreement, a complete and correct list of, and that separately identifies, (a)
all Title IV Plans, (b) all Multiemployer Plans and (c) all material Benefit
Plans.  Each Benefit Plan, and each trust thereunder, intended to qualify for
tax exempt status under Section 401 or 501 of the Code or other Requirements of
Law so qualifies.  Except for those that would not, in the aggregate, have a
Material Adverse Effect, (x) each Benefit Plan is in compliance with applicable
provisions of ERISA, the Code and other Requirements of Law, (y) there are no
existing or pending (or to the knowledge of any Group Member, threatened) claims
(other than routine claims for benefits in the normal course), sanctions,
actions, lawsuits or other proceedings or investigation involving any Benefit
Plan to which any Group Member incurs or otherwise has or could have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur.  On the date of this Agreement, no ERISA Event has occurred in connection
with which obligations and liabilities (contingent or otherwise) remain
outstanding.  No ERISA Affiliate would have any Withdrawal Liability as a result
of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.
 
Section 4.14   Environmental Matters.  Except as set forth on Schedule 4.14, (a)
the operations of each Group Member are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, other than
non-compliances that, in the aggregate, would not have a reasonable likelihood
of resulting in Material Environmental Liabilities, (b) no Group Member is party
to, and no Group Member and no real property currently (or to the knowledge of
any Group Member previously) owned, leased, subleased, operated or otherwise
occupied by or for any Group Member is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of any Group Member,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice under or pursuant to any Environmental Law other than those that, in the
aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of any Group Member, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any real property of any
Group Member and each such real property is free of contamination by any
Hazardous Materials except for such Release or contamination that could not
reasonably be expected to result, in the aggregate, in Material Environmental
Liabilities, (e) no Group Member (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations, or (ii) knows of any
facts, circumstances or conditions, including receipt of any information request
or notice of potential responsibility under CERCLA or similar Environmental
Laws, that, in the aggregate, would have a reasonable likelihood of resulting in
Material Environmental Liabilities and (f) each Group Member has made available
to the Administrative Agent copies of all existing environmental reports,
reviews and audits and all documents pertaining to actual or potential
Environmental Liabilities, in each case to the extent such reports, reviews,
audits and documents are in their possession, custody or control.
 
CREDIT AGREEMENT
PARLUX LTD.
46

--------------------------------------------------------------------------------

 
 
Section 4.15   Intellectual Property.  Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its
businesses.  To the knowledge of each Group Member, (a) the conduct and
operations of the businesses of each Group Member does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Group Member in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, have a Material Adverse Effect.  In addition, (x) there are no
pending (or, to the knowledge of any Group Member, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting any Group Member with respect to, (y) no judgment or order regarding
any such claim has been rendered by any competent Governmental Authority, no
settlement agreement or similar Contractual Obligation has been entered into by
any Group Member, with respect to and (z) no Group Member knows or has any
reason to know of any valid basis for any claim based on, any such infringement,
misappropriation, dilution, violation or impairment or contest, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect.
 
Section 4.16   Title; Real Property.  (a)  Each Group Member has good and
marketable fee simple title to all owned real property and valid leasehold
interests in all leased real property, and owns all personal property, in each
case that is purported to be owned or leased by it, including those reflected on
the most recent Financial Statements delivered by the Borrower, and none of such
property is subject to any Lien except Permitted Liens.
 
(a)           Set forth on Schedule 4.16 is, as of the date of this Agreement,
(i) a complete and accurate list of all real property owned in fee simple by any
Group Member or in which any Group Member owns a leasehold interest setting
forth, for each such real property, the current street address (including, where
applicable, county, state and other relevant jurisdictions), the record owner
thereof and, where applicable, each lessee and sublessee thereof, (ii) any
lease, sublease, license or sublicense of such real property by any Group Member
and (iii) for each such real property that the Administrative Agent has
requested be subject to a Mortgage or that is otherwise material to the business
of any Group Member, each Contractual Obligation by any Group Member, whether
contingent or otherwise, to Sell such real property.
 
Section 4.17   Full Disclosure.  The information prepared or furnished by or on
behalf of any Group Member in connection with any Loan Document (including the
information contained in any Financial Statement or Disclosure Document but
excluding any Disclosure Document prepared by the Administrative Agent or any
Lender) does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances when made, not misleading; provided, however, that
projections contained therein are not to be viewed as factual and that actual
results during the periods covered thereby may differ from the results set forth
in such projections by a material amount.  All projections that are part of such
information (including those set forth in any Projections delivered subsequent
to the date of this Agreement) are based upon good faith estimates and stated
assumptions believed to be reasonable and fair as of the date made in light of
conditions and facts then known and, as of such date, reflect good faith,
reasonable and fair estimates of the information projected for the periods set
forth therein.  All facts known to any Group Member and material to an
understanding of the financial condition, business, property or prospects of the
Group Member taken as one enterprise have been disclosed to the Lenders.
 
Section 4.18   Patriot Act.    No Group Member (and, to the knowledge of each
Group Member, no joint venture or subsidiary thereof) is in violation in any
material respects of any United States Requirements of Law relating to
terrorism, sanctions or money laundering (the “Anti-Terrorism Laws”), including
the United States Executive Order No. 13224 on Terrorist Financing (the
“Anti-Terrorism Order”) and the Patriot Act.
 
CREDIT AGREEMENT
PARLUX LTD.
47

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
FINANCIAL COVENANTS
 
As long as any Obligation or any Revolving Credit Commitment remains
outstanding, each of Holdings and the Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to comply with each of the following covenants for each
Fiscal Month ending after the date of this Agreement; provided, however, that
Holdings and Borrower shall be obligated to comply with the covenants in
Sections 5.1, 5.2 and 5.3 below only if Net Liquidity was less than (i)
$12,500,000 at any time during the period beginning on the date of this
Agreement and ending on October 31, 2010 or (ii) $15,000,000 at any time on or
after November 1, 2010:
 
Section 5.1    Minimum Consolidated EBITDA.  Holdings shall not have, on the
last day of each Fiscal Month shown below, a Consolidated EBITDA  for the 12
Fiscal Month period ending on such day (or, in the case of any Fiscal Month
shown below that ends on or prior to March 31, 2011, for the cumulative period
beginning on April 1, 2010 and ending on the last day of such Fiscal Month) less
than the minimum amount set forth for such Fiscal Month below:
 
 
 
 
CREDIT AGREEMENT
PARLUX LTD.
48

--------------------------------------------------------------------------------

 
 
FISCAL MONTH ENDING
MINIMUM CONSOLIDATED EBITDA
July 31, 2010
*
August 31, 2010
*
September 30, 2010
*
October 31. 2010
*
November 30, 2010
*
December 31, 2010
*
January 31, 2011
*
February 28, 2011
*
March 31. 2011
*
April 30, 2011
*
May 31, 2011
*
June 30, 2011
*
July 31. 2011
*
August 31. 2011
*
September 30, 2011
*
October 31, 2011
*
November 30, 2011
*
December 31, 2011
*
January 31, 2012
*
February 28, 2012
*
March 31, 2012
*
April 30, 2012
*
May 31, 2012
*
June 30, 2012
*

____________
* Confidential terms omitted and provided separately to the Securities and
Exchange Commission.
 
 
 
CREDIT AGREEMENT
PARLUX LTD.
49

--------------------------------------------------------------------------------

 
 
Section 5.2    Minimum Consolidated Interest Coverage Ratio.  Holdings shall not
have, on the last day of each Fiscal Month shown below, a Consolidated Interest
Coverage Ratio for the 12 Fiscal Month period ending on such day (or, in the
case of any Fiscal Month shown below that ends on or prior to March 31, 2011,
for the cumulative period beginning on April 1, 2010 and ending on the last day
of such Fiscal Month) less than the minimum ratio set forth for such Fiscal
Month below:
 
FISCAL MONTH ENDING
MINIMUM CONSOLIDATED INTEREST COVERAGE RATIO
   
September 30, 2010 or thereafter
8.00 to 1.00



Section 5.3    Maximum Capital Expenditures.  No Group Member shall incur, or
permit to be incurred, Capital Expenditures in the aggregate during each Fiscal
Year set forth below in excess of the maximum amount set forth below for such
Fiscal Year:
 
 
FISCAL YEAR ENDING
MAXIMUM CAPITAL
EXPENDITURES
   
Fiscal Year 2011
$1,500,000
Fiscal Year 2012
$1,000,000
Fiscal Year 2013
$1,000,000



provided, however, that, to the extent that actual Capital Expenditures incurred
in any such Fiscal Year shall be less than the maximum amount set forth above
for such Fiscal Year (without giving effect to the carryover permitted by this
proviso), 50% of the difference between such stated maximum amount and such
actual Capital Expenditures shall, in addition to any amount permitted above, be
available for Capital Expenditures in the next succeeding Fiscal Year; and
provided, further, that any Capital Expenditures incurred in any Fiscal Year
shall be deemed to have been incurred first, in respect of amounts permitted
pursuant to this Section 5.3 without giving effect to the preceding proviso and
then, in respect of any amount permitted solely by reason of the preceding
proviso.
 
CREDIT AGREEMENT
PARLUX LTD.
50

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
REPORTING COVENANTS
 
As long as any Obligation or any Revolving Credit Commitment remains
outstanding, each of Holdings and the Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to comply with each of the following covenants:
 
Section 6.1    Financial Statements.  The Borrower shall deliver to the
Administrative Agent each of the following:
 
(a)           Monthly Reports.  As soon as available, and in any event within 30
days after the end of each fiscal month in each Fiscal Quarter, the Consolidated
unaudited balance sheet of Holdings as of the close of such fiscal month and
related Consolidated statements of income and cash flow for such fiscal month
and that portion of the Fiscal Year ending as of the close of such fiscal month,
setting forth in comparative form the figures for the corresponding period in
the prior Fiscal Year, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of Holdings as at the
dates indicated and for the periods indicated in accordance with GAAP (subject
to the absence of footnote disclosure and normal year-end audit adjustments).
 
(b)           Quarterly Reports.  As soon as available, and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the Consolidated unaudited balance sheet of Holdings as of the close of
such Fiscal Quarter and related Consolidated statements of income and cash flow
for such Fiscal Quarter and that portion of the Fiscal Year ending as of the
close of such Fiscal Quarter, setting forth in comparative form the figures for
the corresponding period in the prior Fiscal Year and the figures contained in
the latest Projections, in each case certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the Consolidated
financial position, results of operations and cash flow of Holdings as at the
dates indicated and for the periods indicated in accordance with GAAP (subject
to the absence of footnote disclosure and normal year-end audit adjustments).
 
(c)           Annual Reports.  As soon as available, and in any event within 90
days after the end of each Fiscal Year, the Consolidated balance sheet of
Holdings as of the end of such year and related Consolidated statements of
income, stockholders’ equity and cash flow for such Fiscal Year, each prepared
in accordance with GAAP, together with a certification by the Group Members’
Accountants that (i) such Consolidated Financial Statements fairly present in
all material respects the Consolidated financial position, results of operations
and cash flow of Holdings as at the dates indicated and for the periods
indicated therein in accordance with GAAP without qualification as to the scope
of the audit or as to going concern and without any other similar qualification
and (ii) in the course of the regular audit of the businesses of the Group
Members, which audit was conducted in accordance with the standards of the
United States' Public Company Accounting Oversight Board (or any successor
entity), such Group Members’ Accountants have obtained no knowledge that a
Default in respect of any financial covenant contained in Article V is
continuing or, if in the opinion of the Group Members’ Accountants such a
Default is continuing, a statement as to the nature thereof.
 
CREDIT AGREEMENT
PARLUX LTD.
51

--------------------------------------------------------------------------------

 
 
(d)           Compliance Certificate.  Together with each delivery of any
Financial Statement pursuant to clause (a), (b) or (c) above, a Compliance
Certificate duly executed by a Responsible Officer of the Borrower that, among
other things, demonstrates compliance with each financial covenant contained in
Article V (regardless of whether or not Holdings and Borrower are required at
such time to comply with all such covenants) and states that no Default is
continuing as of the date of delivery of such Compliance Certificate or, if a
Default is continuing, states the nature thereof and the action that the
Borrower proposes to take with respect thereto.
 
(e)           Corporate Chart and Other Collateral Updates.  As part of the
Compliance Certificate delivered pursuant to clause (d) above, each in form and
substance satisfactory to the Administrative Agent, a certificate by a
Responsible Officer of the Borrower that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Loan Parties have delivered all documents (including updated schedules as to
locations of Collateral and acquisition of Intellectual Property or real
property) they are required to deliver pursuant to any Loan Document on or prior
to the date of delivery of such Compliance Certificate and (iii) complete and
correct copies of all documents modifying any term of any Constituent Document
of any Group Member or any Subsidiary or joint venture thereof on or prior to
the date of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.
 
(f)           Additional Projections.  As soon as available and in any event not
later than 30 days after the end of each Fiscal Year, any significant revisions
to, (i) the annual business plan of the Group Members for the Fiscal Year next
succeeding such Fiscal Year and (ii) forecasts prepared by management of the
Borrower (A) for each Fiscal Quarter in such next succeeding Fiscal Year and (B)
for each other succeeding Fiscal Year through the Fiscal Year containing the
Scheduled Revolving Credit Termination Date, in each case including in such
forecasts (x) a projected year-end Consolidated balance sheet, income statement
and statement of cash flows, (y) a statement of all of the material assumptions
on which such forecasts are based and (z) substantially the same type of
financial information as that contained in the Initial Projections.
 
(g)           Management Discussion and Analysis.  Together with each delivery
of any Compliance Certificate pursuant to clause (d) above, a discussion and
analysis of the financial condition and results of operations of the Group
Members for the portion of the Fiscal Year then elapsed and discussing the
reasons for any significant variations from the Projections for such period and
the figures for the corresponding period in the previous Fiscal Year.
 
(h)           Intercompany Loan Balances.  Together with each delivery of any
Compliance Certificate pursuant to clause (d) above, a summary of the
outstanding balances of all intercompany Indebtedness as of the last day of the
Fiscal Quarter covered by such Financial Statement, certified as complete and
correct by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.
 
(i)           Audit Reports, Management Letters, Etc.  Together with each
delivery of any Financial Statement for any Fiscal Year pursuant to clause (c)
above, copies of each management letter, audit report or similar letter or
report received by any Group Member from any independent registered certified
public accountant (including the Group Members’ Accountants) in connection with
such Financial Statements or any audit thereof, each certified to be complete
and correct copies by a Responsible Officer of the Borrower as part of the
Compliance Certificate delivered in connection with such Financial Statements.
 
CREDIT AGREEMENT
PARLUX LTD.
52

--------------------------------------------------------------------------------

 
 
(j)           Insurance.  Together with each delivery of any Financial Statement
for any Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.
 
(k)           Borrowing Base Certificate.  As soon as available and in any event
within one (1) Business Day after the end of each calendar week, and at such
other times as the Administrative Agent may reasonably require, a Borrowing Base
Certificate, certified on behalf of the Borrower by a Responsible Officer,
setting forth the Borrowing Base as at the end of the most-recently ended fiscal
month or as at such other date as the Administrative Agent may reasonably
require.
 
(l)           Other Borrowing Base Reports.
 
(i)           Concurrently with the delivery of the first Borrowing Base
Certificate in each Fiscal Month, a summary of the Borrower’s Inventory by
location and type with a supporting perpetual Inventory report, in each case
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent in its reasonable discretion;
 
(ii)           Concurrently with the delivery of the first Borrowing Base
Certificate in each Fiscal Month, a monthly trial balance showing Accounts
outstanding aged from invoice date as follows:  1 to 30 days, 31 to 60 days, 61
to 90 days, 91 days to 120 days and 121 days or more, accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its reasonable discretion;
 
(iii)           On a weekly basis (or a monthly basis if and for so long as the
Revolving Credit Outstandings are zero) or at such more frequent intervals as
the Administrative Agent may request from time to time (together with a copy of
all or any part of such delivery requested by any Lender in writing after the
date of this Agreement), collateral reports with respect to Borrower, including
all additions and reductions (cash and non-cash) with respect to Accounts of
Borrower, in each case accompanied by such supporting detail and documentation
as shall be requested by the Administrative Agent in its reasonable discretion
each of which shall be prepared by the Borrower as of the last day of the
immediately preceding week (or month as provided above) or the date 2 days prior
to the date of any request;
 
(iv)           to the Administrative Agent, at the time of delivery of each of
the monthly financial statements delivered pursuant to Section 6.1(a);
 
(1)           a reconciliation of the most recent Borrowing Base, general ledger
and month-end Inventory reports of Borrower to Borrower’s general ledger and
monthly financial statements delivered pursuant to Section 6.1(a), in each case
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent in its reasonable discretion;
 
(2)           a reconciliation of the perpetual inventory by location to
Borrower’s most recent Borrowing Base Certificate, general ledger and monthly
Financial Statements delivered pursuant to Section 6.1(a), in each case
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent in its reasonable discretion;
 
CREDIT AGREEMENT
PARLUX LTD.
53

--------------------------------------------------------------------------------

 
 
(3)           an aging of accounts payable and a reconciliation of that accounts
payable aging to Borrower’s general ledger and monthly Financial Statements
delivered pursuant to this Section 6.1, in each case accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its reasonable discretion;
 
(4)           a reconciliation of the outstanding Revolving Loans as set forth
in the monthly loan account statement provided by the Administrative Agent to
Borrower’s general ledger and monthly Financial Statements delivered pursuant to
Section 6.1(a), in each case accompanied by such supporting detail and
documentation as shall be requested by the Administrative Agent in its
reasonable discretion.
 
(m)           Government Contracts.  At the time of delivery of each of the
quarterly financial statements delivered pursuant to Section 6.1, (i) a listing
of government contracts of  Borrower subject to the Federal Assignment of Claims
Act of 1940; and (ii) a list of any applications for the registration of any
Patent, Trademark or Copyright filed by any Group Member with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in the prior Fiscal Quarter.
 
(n)           Audits.  Upon the request of the Administrative Agent, at any time
if an Event of Default shall have occurred and be continuing but otherwise not
more often than three times in each period of twelve consecutive months, the
Borrower will obtain and deliver at Borrower’s expense to the Administrative
Agent a report of an independent collateral auditor satisfactory to the
Administrative Agent with respect to the Accounts and Inventory of the Group
Members.
 
(o)           Inventory Appraisals.  From time to time the Administrative Agent
may, or may require the Borrower to, in either case at the Borrower’s expense,
obtain appraisals in form and substance and from appraisers reasonably
satisfactory to the Administrative Agent stating the then current Net Orderly
Liquidation Value of all or any portion of the Inventory of the Borrower;
provided that, if no Default or Event of Default shall have occurred and be then
continuing, Borrower shall not be liable for the expense of more than two such
appraisals in any period of twelve consecutive months.
 
CREDIT AGREEMENT
PARLUX LTD.
54

--------------------------------------------------------------------------------

 
 
Section 6.2    Other Events.  The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible officer of any Group Member
knows or has reason to know of it:  (a)(i) any Default and (ii) any event that
would have a Material Adverse Effect, specifying, in each case, the nature and
anticipated effect thereof and any action proposed to be taken in connection
therewith, (b) any event (other than any event involving loss or damage to
property) reasonably expected to result in a mandatory payment of the
Obligations pursuant to Section 2.8, stating the material terms and conditions
of such transaction and estimating the Net Cash Proceeds thereof, (c) the
commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that (i) seeks injunctive or similar relief, (ii) in the reasonable
judgment of the Borrower, exposes any Group Member to liability in an aggregate
amount in excess of $1,000,000 or (iii) if adversely determined would have a
Material Adverse Effect, (d) the acquisition of any material real property or
the entering into any material lease, (e) if the Accounts owing by any Account
Debtor and its Affiliates (other than Perfumania and Macy’s) to Borrower and its
Subsidiaries exceed ten percent (10%) of all Accounts owing by all Account
Debtors as of any date, and (f) if the Accounts owing by Macy’s to Borrower and
its Subsidiaries exceed twenty-five percent (25%) of all Accounts owing by all
Account Debtors as of any date.
 
Section 6.3    Copies of Notices and Reports.  The Borrower shall promptly
deliver to the Administrative Agent copies of each of the following:  (a) all
reports that Holdings transmits to its security holders generally, (b) to the
extent not publicly available through EDGAR or other similar service, all
documents that any Group Member files with the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc., any securities
exchange or any Governmental Authority exercising similar functions, (c) all
press releases not made available directly to the general public, and (d) any
material document transmitted or received pursuant to, or in connection with,
any Contractual Obligation governing Indebtedness of any Group Member.
 
Section 6.4    Taxes.  The Borrower shall give the Administrative Agent notice
of each of the following (which may be made by telephone if promptly confirmed
in writing) promptly after any Responsible Officer of any Group Member knows or
has reason to know of it:  (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would have a Material Adverse Effect.
 
Section 6.5    Labor Matters.  The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing), promptly after, and in any event within 30 days after any
Responsible Officer of any Group Member knows or has reason to know of it:  (a)
the commencement of any material labor dispute to which any Group Member is or
may become a party, including any strikes, lockouts or other disputes relating
to any of such Person’s plants and other facilities and (b) the incurrence by
any Group Member of any Worker Adjustment and Retraining Notification Act or
related or similar liability incurred with respect to the closing of any plant
or other facility of any such Person (other than, in the case of this clause
(b), those that would not, in the aggregate, have a Material Adverse Effect).
 
CREDIT AGREEMENT
PARLUX LTD.
55

--------------------------------------------------------------------------------

 
 
Section 6.6    ERISA Matters.  The Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of any ERISA Affiliate knows
or has reason to know that a request for a minimum funding waiver under Section
412 of the Code has been filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
ERISA Affiliate proposes to take with respect thereto, together with a copy of
any notice filed with the PBGC or the IRS pertaining thereto.
 
Section 6.7    Environmental Matters.  (a)  The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Administrative Agent in writing) promptly
after any Responsible Officer of any Group Member knows or has reason to know of
it (and, upon reasonable request of the Administrative Agent, documents and
information in connection therewith):  (i)(A) unpermitted Releases, (B) the
receipt by any Group Member of any notice of violation of or potential liability
or similar notice under, or the existence of any condition that could reasonably
be expected to result in violations of or liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or liability under any Environmental Law, that, for each of clauses
(A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Environmental Liabilities in excess of the Material Liability
Amount, (ii) the receipt by any Group Member of notification that any property
of any Group Member is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iii) any
proposed acquisition or lease of real property if such acquisition or lease
would have a reasonable likelihood of resulting in aggregate Environmental
Liabilities in excess of the Material Liability Amount.
 
(a)           Upon request of the Administrative Agent, the Borrower shall
provide the Administrative Agent a report containing an update as to the status
of any environmental, health or safety compliance, hazard or liability issue
identified in any document delivered to any Secured Party pursuant to any Loan
Document or as to any condition reasonably believed by the Administrative Agent
to result in material Environmental Liabilities.
 
Section 6.8    Other Information.  The Borrower shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Group Member as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.
 
CREDIT AGREEMENT
PARLUX LTD.
56

--------------------------------------------------------------------------------

 
 
ARTICLE 7
 
AFFIRMATIVE COVENANTS
 
As long as any Obligation or any Revolving Credit Commitment remains
outstanding, each of Holdings and the Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) agrees with the Lenders  and the
Administrative Agent to comply with each of the following covenants:
 
Section 7.1    Maintenance of Corporate Existence.  Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7, and (b) preserve and
maintain its rights (charter and statutory), privileges franchises and Permits
necessary or desirable in the conduct of its business, except, in the case of
this clause (b), where the failure to do so would not, in the aggregate, have a
Material Adverse Effect.
 
Section 7.2    Compliance with Laws, Etc.  Each Group Member shall comply with
all applicable Requirements of Law, Contractual Obligations and Permits, except
for such failures to comply that would not, in the aggregate, have a Material
Adverse Effect.
 
Section 7.3    Payment of Obligations.  Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien upon any property of any Group Member, except, in each
case, for those whose amount or validity is being contested in good faith by
proper proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Group Member in accordance with GAAP.
 
Section 7.4    Maintenance of Property.  Each Group Member shall maintain and
preserve (a) in good working order and condition all of its property necessary
in the conduct of its business and (b) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Government
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) above that would not, in the aggregate, have a
Material Adverse Effect.
 
CREDIT AGREEMENT
PARLUX LTD.
57

--------------------------------------------------------------------------------

 
 
Section 7.5    Maintenance of Insurance.  Each Group Member shall (a) maintain
or cause to be maintained in full force and effect all policies of insurance of
any kind with respect to the property and businesses of the Group Members
(including policies of life, fire, theft, product liability, public liability,
flood insurance, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Group Members and (b) cause all
such insurance relating to any property or business of any Loan Party to name
the Administrative Agent on behalf of the Secured Parties as additional insured
or loss payee, as appropriate, and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
45 days’ notice thereof to the Administrative Agent.
 
Section 7.6    Keeping of Books.  The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.
 
Section 7.7    Access to Books and Property.  Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Person of any of them, as
often as reasonably requested, at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
an Event of Default, no such notice shall be required) to (a) visit and inspect
the property of each Group Member and examine and make copies of and abstracts
from, the corporate (and similar), financial, operating and other books and
records of each Group Member, (b) discuss the affairs, finances and accounts of
each Group Member with any officer or director of any Group Member, (c)
communicate directly with any registered certified public accountants (including
the Group Members’ Accountants) of any Group Member and (d) inspect, review,
evaluate and make physical verifications and appraisals of the Inventory and
other Collateral in any manner and through any medium that the Administrative
Agent considers advisable.  Each Group Member shall authorize their respective
registered certified public accountants (including the Group Members’
Accountants) to communicate directly with the Administrative Agent, the Lenders
and their Related Persons and to disclose to the Administrative Agent, the
Lenders and their Related Persons all financial statements and other documents
and information as they might have and the Administrative Agent or any Lender
reasonably requests with respect to any Group Member.
 
Section 7.8    Environmental.  Each Group Member shall comply with, and maintain
its real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply that would not, in the aggregate, have a Material Adverse
Effect.  Without limiting the foregoing, if an Event of Default is continuing or
if the Administrative Agent at any time has a reasonable basis to believe that
there exist violations of Environmental Laws by any Group Member or that there
exist any Environmental Liabilities, in each case, that would have, in the
aggregate, a Material Adverse Effect, then each Group Member shall, promptly
upon receipt of request from the Administrative Agent, cause the performance of,
and allow the Administrative Agent and its Related Persons access to such real
property for the purpose of conducting, such environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request.  Such audits, assessments and reports, to
the extent not conducted by the Administrative Agent or any of its Related
Persons, shall be conducted and prepared by reputable environmental consulting
firms reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent.
 
CREDIT AGREEMENT
PARLUX LTD.
58

--------------------------------------------------------------------------------

 
 
Section 7.9     Use of Proceeds.  The proceeds of the Revolving Loans shall be
used by the Borrower (and, to the extent distributed to them by the Borrower,
each other Group Member) solely (a) for the payment of transaction costs, fees
and expenses relating to the Revolving Credit Facility, (b) for the payment of
transaction costs, fees and expenses incurred in connection with the Loan
Documents and the transactions contemplated therein and (c) for working capital
and general corporate and similar purposes.
 
Section 7.10   Additional Collateral and Guaranties.  To the extent not
delivered to the Administrative Agent on or before the date of this Agreement
(including in respect of after-acquired property and Persons that become
Subsidiaries of any Loan Party after the date of this Agreement), each Group
Member shall, promptly, do each of the following, unless otherwise agreed by the
Administrative Agent:
 
(a)           deliver to the Administrative Agent such modifications to the
terms of the Loan Documents (or, to the extent applicable as determined by the
Administrative Agent, such other documents), in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable in order to ensure the following:
 
(i)          (A) each Subsidiary of any Loan Party that has entered into
Guaranty Obligations with respect to any Indebtedness of the Borrower and (B)
each Wholly Owned Subsidiary of any Loan Party shall guaranty, as primary
obligor and not as surety, the payment of the Obligations of the Borrower; and
 
(ii)         each Loan Party (including any Person required to become a
Guarantor pursuant to clause (i) above) shall effectively grant to the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in all of its property, including all of its Stock
and Stock Equivalents and other Securities, as security for the Obligations of
such Loan Party;
 
provided, however, that, unless the Borrower and the Administrative Agent
otherwise agree, in no event shall (x) any Excluded Foreign Subsidiary be
required to guaranty the payment of any Obligation, (y) the Loan Parties,
individually or collectively, be required to pledge in excess of 66% of the
outstanding Voting Stock of any Excluded Foreign Subsidiary or (z) a security
interest be required to be granted on any property of any Excluded Foreign
Subsidiary as security for any Obligation;
 
CREDIT AGREEMENT
PARLUX LTD.
59

--------------------------------------------------------------------------------

 
 
(b)           deliver to the Administrative Agent all documents representing all
Stock, Stock Equivalents and other Securities pledged pursuant to the documents
delivered pursuant to clause (a) above, together with undated powers or
endorsements duly executed in blank;
 
(c)           to take all other actions necessary or advisable to ensure the
validity or continuing validity of any guaranty for any Obligation or any Lien
securing any Obligation, to perfect, maintain, evidence or enforce any Lien
securing any Obligation or to ensure such Liens have the same priority as that
of the Liens on similar Collateral set forth in the Loan Documents executed on
the date of this Agreement (or, for Collateral located outside the United
States, a similar priority acceptable to the Administrative Agent), including
the filing of UCC financing statements in such jurisdictions as may be required
by the Loan Documents or applicable Requirements of Law or as the Administrative
Agent may otherwise reasonably request; and
 
(d)           deliver to the Administrative Agent legal opinions relating to the
matters described in this Section 7.10, which opinions shall be as reasonably
required by, and in form and substance and from counsel reasonably satisfactory
to, the Administrative Agent.
 
Section 7.11    Deposit Accounts; Securities Accounts; Cash Collateral Accounts;
Maximum Cash and Cash Equivalents.  (a)  Each Group Member (other than Excluded
Foreign Subsidiaries) shall have a lockbox arrangement reasonably satisfactory
to the Administrative Agent in place on the date of this Agreement with Regions
Bank (or another depository institution reasonably satisfactory to the
Administrative Agent) for the receipt of payments on its Accounts in the form of
checks and other written instruments for the payment of money and commencing on
the date of this Agreement each such Group Member shall direct its Account
Debtors to send such items to such lockbox for collection and clearance, and
commencing 90 days after the date of this Agreement such Group Member shall take
such reasonable steps as may be necessary to ensure that all of its Account
Debtors send such items directly to such lockbox or pay their Accounts by wire
or automated clearinghouse transfers directly to a Controlled Deposit
Account.   Each Group Member (other than Excluded Foreign Subsidiaries) shall
deposit all payments received by it in one or more deposit accounts that are
Controlled Deposit Accounts; provided, however, that each such Group Member may
maintain zero-balance deposit accounts for the purpose of managing local
disbursements and may maintain payroll, withholding tax and other fiduciary
accounts.  Each Group Member (other than Excluded Foreign Subsidiaries)
shall deposit all of its Cash Equivalents in securities accounts that are
Controlled Securities Accounts, in each case except for cash and Cash
Equivalents the aggregate value of which does not exceed $100,000 at any
time.  Each Group Member (other than Excluded Foreign Subsidiaries) shall enter
into, and cause each depository or other financial institution that holds any
Controlled Deposit Accounts or Controlled Securities Accounts of such Group
Member to enter into, Control Agreements providing for (i) “full” cash dominion
with respect to each non-disbursement deposit account maintained by such Group
Member as of or after the date of this Agreement; provided, however, that each
such account may be subject to “springing” cash dominion if and for so long as
either (x) the Excess Availability is not less than $10,000,000 at any time
during the immediately preceding 30 days and thereafter is not less than such
amount or (y) the aggregate Revolving Credit Outstandings are not more than
$3,000,000 (or not more than $250,00 at any time when no Default or Event of
Default exists) at any time during the immediately preceding 30 days and
thereafter are not more than such amount, (ii) “springing” cash dominion with
respect to each disbursement deposit account maintained by such Group Member as
of or after the date of this Agreement other than the Group Members’ payroll
account (so long as such payroll account is used only for such purpose and the
balance of funds at any time on deposit therein does not exceed the amount
necessary to pay the Group Members’ current or reasonably anticipated payroll
liabilities) and their withholding tax, customs and fiduciary accounts and (iii)
“springing” dominion with respect to each securities, commodity or similar
account maintained by such Group Member as of or after the date of this
Agreement.  With respect to any deposit, securities, commodity or similar
accounts subject to such “springing” Control Agreements, the Administrative
Agent shall not deliver to the relevant depository or other financial
institution a notice or other instruction which provides for exclusive control
over such account by the Administrative Agent unless and until an Event of
Default has occurred and is continuing.  Each Group Member shall close any
deposit accounts it has with Branch Bank & Trust Company within 10 days after
the date of this Agreement.
 
CREDIT AGREEMENT
PARLUX LTD.
60

--------------------------------------------------------------------------------

 
 
(a)           The Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any investment or income of any funds in any Cash
Collateral Account.  From time to time after funds are deposited in any Cash
Collateral Account, the Administrative Agent may apply funds then held in such
Cash Collateral Account to the payment of Obligations in accordance with Section
2.12.  No Group Member and no Person claiming on behalf of or through any Group
Member shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all Revolving Credit
Commitments and the payment in full of all Obligations.
 
(b)           Group Members shall not permit cash or Cash Equivalents in an
aggregate amount in excess of $1,000,000 (other than cash necessary for the
Group Members to satisfy the current liabilities incurred by them in the
ordinary course of their business and without acceleration of the satisfaction
of such current liabilities) to accumulate and be maintained in any or all of
the deposit, securities or commodity accounts of the Group Members; provided,
however, that this covenant shall be suspended if and for so long as no
Revolving Loans are outstanding.
 
CREDIT AGREEMENT
PARLUX LTD.
61

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
NEGATIVE COVENANTS
 
As long as any Obligation or any Revolving Credit Commitment remains
outstanding, each of Holdings and the Borrower (and, to the extent set forth in
any other Loan Document, each other Loan Party) agrees with the Lenders and the
Administrative Agent to comply with each of the following covenants:
 
Section 8.1     Indebtedness.  No Group Member shall, directly or indirectly,
incur or otherwise remain liable with respect to or responsible for, any
Indebtedness except for the following:
 
(a)           the Obligations;
 
(b)           Indebtedness existing on the date hereof and set forth on
Schedule 8.1, together with any Permitted Refinancing of any Indebtedness
permitted hereunder in reliance upon this clause (b);
 
(c)           Indebtedness consisting of Capitalized Lease Obligations (other
than with respect to a lease entered into as part of a Sale and Leaseback
Transaction) and purchase money Indebtedness, in each case incurred by any Group
Member (other than Holdings) to finance the acquisition, repair, improvement or
construction of fixed or capital assets of such Group Member, together with any
Permitted Refinancing of any Indebtedness permitted hereunder in reliance upon
this clause (c); provided, however, that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed $1,000,000 at any time and
(ii) the principal amount of such Indebtedness does not exceed the lower of the
cost or fair market value of the property so acquired or built or of such
repairs or improvements financed, whether directly or through a Permitted
Refinancing, with such Indebtedness (each measured at the time such acquisition,
repair, improvement or construction is made);(d)           Capitalized Lease
Obligations arising under Sale and Leaseback Transactions permitted hereunder in
reliance upon Section 8.4(b)(ii);
 
(e)           intercompany loans owing to any Group Member and constituting
Permitted Investments of such Group Member;
 
(f)           obligations under other Hedging Agreements entered into for the
sole purpose of hedging in the normal course of business and consistent with
industry practices;
 
(g)           Guaranty Obligations of any Group Member with respect to
Indebtedness of any Group Member other than Holdings (other than Indebtedness
permitted hereunder in reliance upon clause (b) or (c) above, for which Guaranty
Obligations may be permitted to the extent set forth in such clauses);
 
(h)           and any unsecured Indebtedness of any Group Member; provided,
however, that the aggregate outstanding principal amount of all such unsecured
Indebtedness shall not exceed $2,000,000 at any time.
 
CREDIT AGREEMENT
PARLUX LTD.
62

--------------------------------------------------------------------------------

 
 
Section 8.2    Liens.  No Group Member shall incur, maintain or otherwise suffer
to exist any Lien upon or with respect to any of its property, whether now owned
or hereafter acquired, or assign any right to receive income or profits, except
for the following:
 
(a)           Liens created pursuant to any Loan Document;
 
(b)           Customary Permitted Liens of Group Members;
 
(c)           Liens existing on the date hereof and set forth on Schedule 8.2;
 
(d)           Liens on the property of the Borrower or any of its Subsidiaries
securing Indebtedness permitted hereunder in reliance upon Section 8.1(c);
provided, however, that (i) such Liens exist prior to the acquisition of, or
attach substantially simultaneously with, or within 90 days after, the
acquisition, repair, improvement or construction of, such property financed,
whether directly or through a Permitted Refinancing, by such Indebtedness and
(ii) such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof) acquired or built, or the improvements or
repairs, financed, whether directly or through a Permitted Refinancing, by such
Indebtedness;
 
(e)           Liens on the property of the Borrower or any of its Subsidiaries
securing the Permitted Refinancing of any Indebtedness secured by any Lien on
such property permitted hereunder in reliance upon clause (c) or (d) above or
this clause (e) without any change in the property subject to such Liens; and
 
(f)           Liens on any property of the Borrower or any of its Subsidiaries
securing any of their Indebtedness or their other liabilities; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities shall not exceed $1,000,000 at any time.
 
CREDIT AGREEMENT
PARLUX LTD.
63

--------------------------------------------------------------------------------

 
 
Section 8.3     Investments.  No Group Member shall make or maintain, directly
or indirectly, any Investment except for the following:
 
(a)           Investments existing on the date hereof and set forth on
Schedule 8.3;
 
(b)           Investments in cash and Cash Equivalents;
 
(c)            (i) endorsements for collection or deposit in the ordinary course
of business consistent with past practice, (ii) extensions of trade credit
(other than to Affiliates of the Borrower other than Perfumania) arising or
acquired in the ordinary course of business and (iii) Investments received in
settlements in the ordinary course of business of such extensions of trade
credit;
 
(d)           [reserved];
 
(e)           Investments by (i) Holdings in the Borrower, (ii) any Loan Party
(other than Holdings) in any other Loan Party (other than Holdings), (iii) any
Group Member that is not a Loan Party in any Group Member (other than Holdings)
or in any joint venture or (iv) any Loan Party (other than Holdings) in any
Group Member that is not a Loan Party or in any joint venture; provided,
however, that the aggregate outstanding amount of all Investments permitted
pursuant to this clause (iv) shall not exceed $500,000 at any time; and
provided, further, that any Investment consisting of loans or advances to any
Loan Party pursuant to clause (iii) above shall be subordinated in full to the
payment of the Obligations of such Loan Party on terms and conditions
satisfactory to the Administrative Agent;
 
(f)           loans or advances to employees of the Borrower or any of its
Subsidiaries to finance travel, entertainment and relocation expenses and other
ordinary business purposes in the ordinary course of business as presently
conducted; provided, however, that the aggregate outstanding principal amount of
all loans and advances permitted pursuant to this clause (f) shall not exceed
$500,000 at any time; and
 
(g)           any Investment by the Borrower or any of its Subsidiaries;
provided, however, that the aggregate outstanding amount of all such Investments
under this Section 8.3(g) shall not exceed $1,000,000 at any time.
 
CREDIT AGREEMENT
PARLUX LTD.
64

--------------------------------------------------------------------------------

 
 
Section 8.4      Asset Sales.  No Group Member shall Sell any of its property
(other than cash) or issue shares of its own Stock, except for the following:
 
(a)           In each case to the extent entered into in the ordinary course of
business and made to a Person that is not an Affiliate of the Borrower (other
than Perfumania), (i) Sales of Cash Equivalents, inventory or property that has
become obsolete or worn out or Accounts or Inventory to the extent not Eligible
Accounts or Eligible Inventory, respectively, and (ii) non-exclusive licenses of
Intellectual Property;
 
(b)            (i) a true lease or sublease of real property not constituting
Indebtedness and not entered into as part of a Sale and Leaseback Transaction
and (ii) a Sale of property pursuant to a Sale and Leaseback Transaction;
provided, however, that the aggregate fair market value (measured at the time of
the applicable Sale) of all property covered by any outstanding Sale and
Leaseback Transaction at any time shall not exceed $500,000;
 
(c)            (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member (other than Holdings) to any other Group Member
(other than Holdings) to the extent any resulting Investment constitutes a
Permitted Investment, (ii) any Restricted Payment by any Group Member (other
than Holdings) permitted pursuant to Section 8.5 and (iii) any distribution by
Holdings of the proceeds of Restricted Payments from any other Group Member to
the extent permitted in Section 8.5;
 
(d)            (i) any Sale or issuance by Holdings of its own Stock, (ii) any
Sale or issuance by the Borrower of its own Stock to Holdings, (iii) any Sale or
issuance by any Subsidiary of the Borrower of its own Stock to any Group Member
(other than Holdings), provided, however, that the proportion of such Stock and
of each class of such Stock (both on an outstanding and fully-diluted basis)
held by the Loan Parties (other than Holdings), taken as a whole, does not
change as a result of such Sale or issuance and (iv) to the extent necessary to
satisfy any Requirement of Law in the jurisdiction of incorporation of any
Subsidiary of the Borrower, any Sale or issuance by such Subsidiary of its own
Stock constituting directors’ qualifying shares or nominal holdings; and
 
(e)           as long as no Default is continuing or would result therefrom, any
Sale of property (other than as part of a Sale and Leaseback Transaction) of, or
Sale or issuance of its own Stock by, any Group Member (other than Holdings) for
fair market value payable in cash upon such sale; provided, however, that the
aggregate consideration received during any Fiscal Year for all such Sales shall
not exceed $1,000,000.
 
CREDIT AGREEMENT
PARLUX LTD.
65

--------------------------------------------------------------------------------

 
 
Section 8.5    Restricted Payments.  No Group Member (other than Holdings) shall
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment except for the following (and Holdings shall not use the
proceeds of any Restricted Payment made in reliance under clause (c) below other
than as set forth in such clause (c)):
 
(a)           (i) Restricted Payments (A) by any Group Member (other than
Holdings) that is a Loan Party to any Loan Party other than Holdings and (B) by
any Group Member that is not a Loan Party to any Group Member other than
Holdings and (ii) dividends and distributions by any Subsidiary of the Borrower
that is not a Loan Party to any holder of its Stock, to the extent made to all
such holders ratably according to their ownership interests in such Stock;
 
(b)           dividends and distributions declared and paid on the common Stock
of any Group Member (other than Holdings) ratably to the holders of such common
Stock and payable only in common Stock of such Group Member; and
 
(c)           cash dividends on the Stock of the Borrower to Holdings paid and
declared solely for the purpose of funding the following:
 
(i)         payments by Holdings in respect of taxes owing by Holdings in
respect of the other Group Members;
 
(ii)        ordinary operating expenses of Holdings; provided, however, that the
amount of such cash dividends paid in any Fiscal Year shall not exceed $500,000
in the aggregate; and
 
(iii)       the redemption, purchase or other acquisition or retirement for
value by Holdings of its common Stock (or Stock Equivalents with respect to its
common Stock) (A) from any present or former employee, director or officer (or
the assigns, estate, heirs or current or former spouses thereof) of any Group
Member upon the death, disability or termination of employment of such employee,
director or officer; provided, however, that if the Revolving Credit
Outstandings were greater than zero dollars at any time during the 30 days
immediately preceding the payment of any such cash dividend or are projected to
be greater than zero dollars at any time during the 30 days immediately
following the payment of any such cash dividend, the aggregate amount of such
cash dividends paid in any Fiscal Year shall not exceed $500,000 in the
aggregate or (B) from any other Person; provided, however, that the amount of
such cash dividends paid in any Fiscal Year in reliance upon this clause (B)
shall not exceed $1,000,000 in the aggregate;
 
provided, however, that no action that would otherwise be permitted hereunder in
reliance upon this clause (c) (other than clause (i) or (ii) above) shall be
permitted if (A) a Default is then continuing or would result therefrom or
(B) such action is otherwise prohibited under any Loan Document or under the
terms of any Indebtedness (other than the Obligations) of any Group Member.
 
CREDIT AGREEMENT
PARLUX LTD.
66

--------------------------------------------------------------------------------

 
 
Section 8.6     Prepayment of Indebtedness.  No Group Member shall (x) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (y) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, or (z) make any payment in violation of any subordination terms of
any Indebtedness; provided, however, that each Group Member may, to the extent
otherwise permitted by the Loan Documents, do each of the following:
 
(a)           (i) prepay the Obligations or (ii) consummate a Permitted
Refinancing; and
 
(b)           prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof (or set apart any property for such purpose) (A)
in the case of any Group Member that is not a Loan Party, any Indebtedness owing
by such Group Member to any other Group Member (other than Holdings) and (B)
otherwise, any Indebtedness owing to any Loan Party (other than Holdings).
 
Section 8.7    Fundamental Changes.  No Group Member shall (a) merge,
consolidate or amalgamate with any Person, (b) acquire all or substantially all
of the Stock or Stock Equivalents of any Person or (c) acquire any brand or all
or substantially all of the assets of any Person or all or substantially all of
the assets constituting any line of business, division, branch, operating
division or other unit operation of any Person, in each case except for the
following:  (x) the merger, consolidation or amalgamation of any Subsidiary of
the Borrower into any Loan Party and (y) the merger, consolidation or
amalgamation of any Group Member (other than Holdings) for the sole purpose, and
with the sole material effect, of changing its State of organization within the
United States; provided, however, that (A) in the case of any merger,
consolidation or amalgamation involving the Borrower, the Borrower shall be the
surviving Person and (B) in the case of any merger, consolidation or
amalgamation involving any other Loan Party, a Loan Party shall be the surviving
corporation and all actions required to maintain the perfection of the Lien of
the Administrative Agent on the Stock or property of such Loan Party shall have
been made.
 
Section 8.8    Change in Nature of Business.  (a)  No Group Member (other than
Holdings) shall carry on any business, operations or activities (whether
directly, through a joint venture or otherwise) substantially different from
those carried on by the Borrower and its Subsidiaries at the date hereof and
business, operations and activities reasonably related thereto.
 
(a)           Holdings shall not engage in any business, operations or activity,
or hold any property, other than (i) holding Stock and Stock Equivalents of the
Borrower, (ii) issuing, selling and redeeming its own Stock and Stock
Equivalents, (ii) paying taxes, (iii) holding directors’ and shareholders’
meetings, preparing corporate and similar records and other activities required
to maintain its separate corporate or other legal structure, (iv) preparing
reports to, and preparing and making notices to and filings with, Governmental
Authorities and to its holders of Stock and Stock Equivalents, (v) receiving,
and holding proceeds of, Restricted Payments from the Borrower and its
Subsidiaries and distributing the proceeds thereof to the extent permitted in
Section 8.5, (vi) negotiating and executing IP Licenses and similar contracts,
and (vii) taking all other actions necessary or in connection with the
consummation of the activities set forth in clauses (i) through (vi) above.
 
CREDIT AGREEMENT
PARLUX LTD.
67

--------------------------------------------------------------------------------

 
 
Section 8.9    Transactions with Affiliates.  No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrower that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for (a) transactions in the ordinary course of
business on a basis no less favorable to such Group Member as would be obtained
in a comparable arm’s length transaction with a Person not an Affiliate of the
Borrower, (b) Restricted Payments, the proceeds of which, if received by
Holdings, are used as required by Section 8.5 and (c) reasonable salaries and
other reasonable director or employee compensation to officers and directors of
any Group Member.
 
Section 8.10   Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments.  No Group Member shall incur or otherwise suffer to exist
or become effective or remain liable on or responsible for any Contractual
Obligation limiting the ability of (a) any Subsidiary of the Borrower to make
Restricted Payments to, or Investments in, or repay Indebtedness or otherwise
Sell property to, any Group Member (other than Holdings) or (b) any Group Member
to incur or suffer to exist any Lien upon any property of any Group Member,
whether now owned or hereafter acquired, securing any of its Obligations
(including any “equal and ratable” clause and any similar Contractual Obligation
requiring, when a Lien is granted on any property, another Lien to be granted on
such property or any other property), except, for each of clauses (a) and (b)
above, (x) pursuant to the Loan Documents and (y) limitations on Liens (other
than those securing any Obligation) on any property whose acquisition, repair,
improvement or construction is financed by purchase money Indebtedness,
Capitalized Lease Obligations or Permitted Refinancings permitted hereunder in
reliance upon Section 8.1(b) or (c) set forth in the Contractual Obligations
governing such Indebtedness, Capitalized Lease Obligations or Permitted
Refinancing or Guaranty Obligations with respect thereto.
 
Section 8.11   Modification of Certain Documents.  Except to the extent
otherwise expressly permitted in this Agreement, no Group Member shall waive or
otherwise modify any term of any Constituent Document of, or otherwise change
the capital structure of, any Group Member (including the terms of any of their
outstanding Stock or Stock Equivalents), in each case except for those
modifications and waivers that (x) do not elect, or permit the election, to
treat the Stock or Stock Equivalents of any limited liability company (or
similar entity) as certificated and (y) do not materially affect the rights and
privileges of any Group Member and do not materially affect the interests of any
Secured Party under the Loan Documents or in the Collateral.
 
Section 8.12   Accounting Changes; Fiscal Year.  No Group Member shall change
its (a) accounting treatment or reporting practices, except as required by GAAP
or any Requirement of Law, or (b) its fiscal year or its method for determining
fiscal quarters or fiscal months.
 
Section 8.13    Margin Regulations.  No Group Member shall use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.
 
Section 8.14   Compliance with ERISA.  No ERISA Affiliate shall cause or suffer
to exist (a) any event that could result in the imposition of a Lien with
respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA Event,
that would, in the aggregate, have a Material Adverse Effect.  No Group Member
shall cause or suffer to exist any event that could result in the imposition of
a Lien with respect to any Benefit Plan.
 
Section 8.15    Hazardous Materials.  No Group Member shall cause or suffer to
exist any Release of any Hazardous Material at, to or from any real property
owned, leased, subleased or otherwise operated or occupied by any Group Member
that would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member), other than such violations,
Environmental Liabilities and effects that would not, in the aggregate, have a
Material Adverse Effect.
 
CREDIT AGREEMENT
PARLUX LTD.
68

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
EVENTS OF DEFAULT
 
Section 9.1     Definition.  Each of the following shall be an Event of Default:
 
(a)           the Borrower shall fail to pay (i) any principal of any Revolving
Loan when the same becomes due and payable or (ii) any interest on any Revolving
Loan, any fee under any Loan Document or any other Obligation (other than those
set forth in clause (i) above) and, in the case of this clause (ii), such
non-payment continues for a period of 3 Business Days after the due date
therefor; or
 
(b)           any representation, warranty or certification made or deemed made
by or on behalf of any Loan Party in any Loan Document or by or on behalf of any
Loan Party (or any Responsible Officer thereof) in connection with any Loan
Document (including in any document delivered in connection with any Loan
Document) shall prove to have been incorrect in any material respect when made
or deemed made; or
 
(c)           any Loan Party shall fail to comply with (i) any provision of
Article V (Financial Covenants), Section 6.1(k) or (l) (Financial Statements),
Section 6.2(a)(i) (Other Events), Section 7.1 (Maintenance of Corporate
Existence), Section 7.9 (Application of Loan Proceeds) , Section 7.11 (Deposit
Accounts; Securities Accounts; Cash Collateral Accounts; Maximum Cash and Cash
Equivalents) or Article VIII (Negative Covenants), (ii) any provision of Section
6.1 (Financial Statements)(other than Section 6.1(k) or (l)) if, in the case of
this clause (ii), such failure shall remain unremedied for 5 days (provided that
such cure period shall not apply to more than three violations of such section
in any period of 12 consecutive months), or (iii) any other provision of any
Loan Document if, in the case of this clause (iii), such failure shall remain
unremedied for 30 days after the earlier of (A) the date on which a Responsible
Officer of the Borrower becomes aware of such failure and (B) the date on which
notice thereof shall have been given to the Borrower by the Administrative Agent
or the Required Lenders; or
 
(d)            (i) any Group Member shall fail to make any payment when due
(whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Material Indebtedness, (ii) any other
event shall occur or condition shall exist under any Contractual Obligation
relating to any Material Indebtedness, if the effect of such event or condition
is to accelerate, or to permit the acceleration of, the maturity of such
Material Indebtedness or (iii) any Material Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid, redeemed, defeased
or repurchased (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof; or
 
(e)           (i) any Group Member shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors, (ii)
any proceeding shall be instituted by or against any Group Member seeking to
adjudicate it a bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, composition of it
or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) any Group Member, either
such proceedings shall remain undismissed or unstayed for a period of 60 days or
more or any action sought in such proceedings shall occur or (iii) any Group
Member shall take any corporate or similar action or any other action to
authorize any action described in clause (i) or (ii) above; or
 
CREDIT AGREEMENT
PARLUX LTD.
69

--------------------------------------------------------------------------------

 
 
(f)           one or more judgments, orders or decrees (or other similar
process) shall be rendered against any Group Member (i)(A) in the case of money
judgments, orders and decrees, involving an aggregate amount (excluding amounts
adequately covered by insurance payable to any Group Member, to the extent the
relevant insurer has not denied coverage therefor) equal to or in excess of the
Material Liability Amount or (B) otherwise, that would have, in the aggregate, a
Material Adverse Effect and (ii)(A) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order or decree or (B) such
judgment, order or decree shall not have been vacated or discharged for a period
of 30 consecutive days and there shall not be in effect (by reason of a pending
appeal or otherwise) any stay of enforcement thereof; or
 
(g)           except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, (i) any
provision of any Loan Document shall, at any time after the delivery of such
Loan Document, fail to be valid and binding on, or enforceable against, any Loan
Party party thereto or (ii) any Loan Document purporting to grant a Lien to
secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create a valid and enforceable Lien on any Collateral
purported to be covered thereby or such Lien shall fail or cease to be a
perfected Lien with the priority required in the relevant Loan Document, or any
Group Member shall state in writing that any of the events described in clause
(i) or (ii) above shall have occurred; or
 
(h)           there shall occur any Change of Control.
 
Section 9.2    Remedies.  During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrower and in addition to any other right or remedy
provided under any Loan Document or by any applicable Requirement of Law, do
each of the following:  (a) declare all or any portion of the Revolving Credit
Commitments terminated, whereupon the Revolving Credit Commitments shall
immediately be reduced by such portion or, in the case of a termination in
whole, shall terminate together with any obligation any Lender may have
hereunder to make any Revolving Loan or (b) declare immediately due and payable
all or part of any Obligation (including any accrued but unpaid interest
thereon), whereupon the same shall become immediately due and payable, without
presentment, demand, protest or further notice or other requirements of any
kind, all of which are hereby expressly waived by Holdings and the Borrower
(and, to the extent provided in any other Loan Document, other Loan Parties);
provided, however, that, effective immediately upon the occurrence of the Events
of Default specified in Section 9.1(e)(ii), (x) the Revolving Credit Commitment
of each Lender to make Revolving Loans shall each automatically be terminated
and (y) each Obligation (including in each case any accrued all accrued but
unpaid interest thereon) shall automatically become and be due and payable,
without presentment, demand, protest or further notice or other requirement of
any kind, all of which are hereby expressly waived by Holdings and the Borrower
(and, to the extent provided in any other Loan Document, any other Loan Party).
 
CREDIT AGREEMENT
PARLUX LTD.
70

--------------------------------------------------------------------------------

 
 
ARTICLE 10
 
THE ADMINISTRATIVE AGENT
 
Section 10.1   Appointment and Duties.  (a)  Appointment of Administrative
Agent.  Each Lender hereby appoints GE Capital (together with any successor
Administrative Agent pursuant to Section 10.9) as the Administrative Agent
hereunder and authorizes the Administrative Agent to (i) execute and deliver the
Loan Documents and accept delivery thereof on its behalf from any Group Member,
(ii) take such action on its behalf and to exercise all rights, powers and
remedies and perform the duties as are expressly delegated to the Administrative
Agent under such Loan Documents and (iii) exercise such powers as are reasonably
incidental thereto.
 
(a)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Section 9.1(e)(ii) or any
other bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that the
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for the Administrative Agent and the Lenders for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Administrative Agent, and each Lender hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.
 
(b)           Limited Duties.  Under the Loan Documents, the Administrative
Agent (i) is acting solely on behalf of the Lenders (except to the limited
extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender or any other Secured Party and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document, and each Lender hereby waives and agrees not to assert
any claim against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.
 
CREDIT AGREEMENT
PARLUX LTD.
71

--------------------------------------------------------------------------------

 
 
Section 10.2   Binding Effect.  Each Lender agrees that (i) any action taken by
the Administrative Agent or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by the Administrative Agent in
reliance upon the instructions of Required Lenders (or, where so required, such
greater proportion) and (iii) the exercise by the Administrative Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.
 
Section 10.3   Use of Discretion.  (a)  No Action without Instructions.  The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).
 
(a)           Right Not to Follow Certain Instructions.  Notwithstanding clause
(a) above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
 
Section 10.4   Delegation of Rights and Duties.  The Administrative Agent may,
upon any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party).  Any such Person shall benefit from this Article X to the extent
provided by the Administrative Agent.
 
Section 10.5   Reliance and Liability.  (a)  The Administrative Agent may,
without incurring any liability hereunder, (i) treat the payee of any Note as
its holder until such Note has been assigned in accordance with Section 11.2(d),
(ii) rely on the Register to the extent set forth in Section 2.14, (iii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Loan Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 
(a)           None of the Administrative Agent and its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender, Holdings and the Borrower
hereby waive and shall not assert (and each of Holdings and the Borrower shall
cause each other Loan Party to waive and agree not to assert) any right, claim
or cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of the Administrative
Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein.  Without limiting the
foregoing, the Administrative Agent:
 
CREDIT AGREEMENT
PARLUX LTD.
72

--------------------------------------------------------------------------------

 
 
(i)           shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the
Administrative Agent, when acting on behalf of the Administrative Agent);
 
(ii)           shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
 
(iii)           makes no warranty or representation, and shall not be
responsible, to any Secured Party for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Related
Person or any Loan Party in connection with any Loan Document or any transaction
contemplated therein or any other document or information with respect to any
Loan Party, whether or not transmitted or (except for documents expressly
required under any Loan Document to be transmitted to the Lenders) omitted to be
transmitted by the Administrative Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by the Administrative Agent in connection with the Loan
Documents; and
 
(iv)           shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Loan Party or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from the Borrower or any Lender describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, Holdings and the Borrower hereby waives and agrees not to assert (and
each of Holdings and the Borrower shall cause each other Loan Party to waive and
agree not to assert) any right, claim or cause of action it might have against
the Administrative Agent based thereon.
 
Section 10.6   Administrative Agent Individually.  The Administrative Agent and
its Affiliates may make loans and other extensions of credit to, acquire Stock
and Stock Equivalents of, engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor.  To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender” and “Required Lender” and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, without limitation, the Administrative Agent or such Affiliate, as the
case may be, in its individual capacity as Lender, or as one of the Required
Lenders.
 
CREDIT AGREEMENT
PARLUX LTD.
73

--------------------------------------------------------------------------------

 
 
Section 10.7   Lender Credit Decision.  Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any Lender or
any of their Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate.  Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party that may come in to the possession of the Administrative Agent or any of
its Related Persons.
 
Section 10.8   Expenses; Indemnities.  (a)  Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Other Taxes paid in the name of, or on
behalf of, any Loan Party) that may be incurred by the Administrative Agent or
any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.
 
(a)           Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Loan
Party), from and against such Lender’s aggregate Pro Rata Share of the
Liabilities (including taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to on or for the account of
any Lender) that may be imposed on, incurred by or asserted against the
Administrative Agent or any of its Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Loan Document or any
other act, event or transaction related, contemplated in or attendant to any
Loan Document, or, in each case, any action taken or omitted to be taken by the
Administrative Agent or any of its Related Persons under or with respect to any
Loan Document; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order.
 
Section 10.9   Resignation of Administrative Agent.  (a)  The Administrative
Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower, effective on the date set forth in such notice or, if
not such date is set forth therein, upon the date such notice shall be
effective.  If the Administrative Agent delivers any such notice, the Required
Lenders shall have the right to appoint a successor Administrative Agent.  If,
within 30 days after the retiring Administrative Agent having given notice of
resignation, no successor Administrative Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders.  Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.
 
CREDIT AGREEMENT
PARLUX LTD.
74

--------------------------------------------------------------------------------

 
 
(a)           Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 10.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents.  Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.
 
Section 10.10  Release of Collateral or Guarantors.  Each Lender hereby consents
to the release and hereby directs the Administrative Agent to release (or, in
the case of clause (b)(ii) below, release or subordinate) the following:
 
(a)           any Subsidiary of the Borrower from its guaranty of any Obligation
of any Loan Party if all of the Securities of such Subsidiary owned by any Group
Member are Sold in a Sale permitted under the Loan Documents (including pursuant
to a waiver or consent), to the extent that, after giving effect to such Sale,
such Subsidiary would not be required to guaranty any Obligations pursuant to
Section 7.10; and
 
(b)           any Lien held by the Administrative Agent for the benefit of the
Secured Parties against (i) any Collateral that is Sold by a Loan Party in a
Sale permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties, upon
(A) termination of the Revolving Credit  Commitments, (B) payment and
satisfaction in full of all Revolving Loans and all other Obligations that the
Administrative Agent has been notified in writing are then due and payable by
the holder of such Obligation, (C) deposit of cash collateral with respect to
all contingent Obligations, in amounts and on terms and conditions and with
parties satisfactory to the Administrative Agent and each Indemnitee that is
owed such Obligations and (D) to the extent requested by the Administrative
Agent, receipt by the Secured Parties of liability releases from the Loan
Parties each in form and substance acceptable to the Administrative Agent.
 
Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the
Borrower, to execute and deliver or file such documents and to perform other
actions reasonably necessary to release the guaranties and Liens when and as
directed in this Section 10.10.
 
Section 10.11 Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender as long as, by accepting such benefits, such Secured Party agrees, as
among the Administrative Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by the Administrative Agent, shall confirm
such agreement in a writing in form and substance acceptable to the
Administrative Agent) this Article X, Section 11.8 (Right of Setoff),
Section 11.9 (Sharing of Payments) and Section 11.20 (Confidentiality) and the
decisions and actions of the Administrative Agent and the Required Lenders (or,
where expressly required by the terms of this Agreement, a greater proportion of
the Lenders) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 10.8 only to the extent of Liabilities, costs and expenses with respect
to or otherwise relating to the Collateral held for the benefit of such Secured
Party, in which case the obligations of such Secured Party thereunder shall not
be limited by any concept of Pro Rata Share or similar concept, (b) except as
set forth specifically herein, each of the Administrative Agent and the Lenders
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.
 
CREDIT AGREEMENT
PARLUX LTD.
75

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
MISCELLANEOUS
 
Section 11.1   Amendments, Waivers, Etc.  (a)  No amendment or waiver of any
provision of any Loan Document (other than the Control Agreements and the
Secured Hedging Agreements) and no consent to any departure by any Loan Party
therefrom shall be effective unless the same shall be in writing and signed (1)
in the case of an amendment, consent or waiver to cure any ambiguity, omission,
defect or inconsistency or granting a new Lien for the benefit of the Secured
Parties or extending an existing Lien over additional property, by the
Administrative Agent and the Borrower, (2) in the case of any other waiver or
consent, by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and (3) in the case of any other amendment, by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrower; provided, however, that no amendment,
consent or waiver described in clause (2) or (3) above shall, unless in writing
and signed by each Lender directly affected thereby (or by the Administrative
Agent with the consent of such Lender), in addition to any other Person the
signature of which is otherwise required pursuant to any Loan Document, do any
of the following:
 
(i)          waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;
 
(ii)         increase the Revolving Credit Commitment of such Lender or subject
such Lender to any additional obligation;
 
(iii)        reduce (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of the Borrower to repay (whether or not on a fixed date), any outstanding
Revolving Loan owing to such Lender or (B) any fee or accrued interest payable
to such Lender; provided, however, that this clause (iii) does not apply to
(x) any change to any provision increasing any interest rate or fee during the
continuance of an Event of Default or to any payment of any such increase or (y)
any modification to any financial covenant set forth in Article V or in any
definition set forth therein or principally used therein;
 
(iv)       waive or postpone any scheduled maturity date or other scheduled date
fixed for the payment, in whole or in part, of principal of or interest on any
Revolving Loan or fee owing to such Lender or for the reduction of such Lender’s
Revolving Credit Commitment; provided, however, that this clause (iv) does not
apply to any change to mandatory prepayments, including those required under
Section 2.8, or to the application of any payment, including as set forth in
Section 2.12;
 
(v)        except as provided in Section 10.10, release all or substantially all
of the Collateral or any Guarantor from its guaranty of any Obligation of the
Borrower;
 
(vi)       reduce or increase the proportion of Lenders required for the Lenders
(or any subset thereof) to take any action hereunder or change the definition of
the terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or
 
(vii)      amend Section 10.10 (Release of Collateral or Guarantor),
Section 11.9 (Sharing of Payments) or this Section 11.1;
 
CREDIT AGREEMENT
PARLUX LTD.
76

--------------------------------------------------------------------------------

 
 
and provided, further, that (x) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article X or the
application thereof) or any SPV that has been granted an option pursuant to
Section 11.2(f) unless in writing and signed by the Administrative Agent or, as
the case may be, such SPV in addition to any signature otherwise required and
(y) the consent of the Borrower shall not be required to change any order of
priority set forth in Section 2.12.  No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Hedging Agreement resulting in such
Obligations being junior in right of payment to principal of the Revolving Loans
or resulting in Obligations owing to any Secured Hedging Counterparty being
unsecured (other than releases of Liens in accordance with the terms hereof), in
each case in a manner adverse to any Secured Hedging Counterparty, shall be
effective without the written consent of such Secured Hedging Counterparty or,
in the case of a Secured Hedging Agreement provided or arranged by the
Administrative Agent or an Affiliate thereof, the Administrative Agent.
 
(b)           Each waiver or consent under any Loan Document shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on any Loan Party shall entitle any Loan Party to
any notice or demand in the same, similar or other circumstances.  No failure on
the part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
 
Section 11.2   Assignments and Participations; Binding Effect.  (a)  Binding
Effect.  This Agreement shall become effective when it shall have been executed
by Holdings, the Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender that such Lender
has executed it.  Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, Holdings, the Borrower (in each case except for
Article X), the Administrative Agent, each Lender and, to the extent provided in
Section 10.11, each other Indemnitee and Secured Party and, in each case, their
respective successors and permitted assigns.  Except as expressly provided in
any Loan Document (including in Section 10.9), none of Holdings, the Borrower,
or the Administrative Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.
 
(a)           Right to Assign.  Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Revolving Credit Commitment and its rights and obligations
with respect to Revolving Loans) to (i) any existing Lender, (ii) any Affiliate
or Approved Fund of any existing Lender or (iii) any other Person acceptable
(which acceptance shall not be unreasonably withheld or delayed) to the
Administrative Agent and, as long as no Event of Default is continuing, the
Borrower; provided, however, that the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the
Revolving Loans and the Revolving Credit Commitments subject to any such Sale
shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
in the Revolving Credit Facility or is made with the prior consent of the
Borrower and the Administrative Agent.
 
(b)           Procedure.  The parties to each Sale made in reliance on clause
(b) above (other than those described in clause (e) or (f) below) shall execute
and deliver to the Administrative Agent an Assignment via an electronic
settlement system designated by the Administrative Agent (or if previously
agreed with the Administrative Agent, via a manual execution and delivery of the
assignment) evidencing such Sale, together with any existing Note subject to
such Sale (or any affidavit of loss therefor acceptable to the Administrative
Agent), any tax forms required to be delivered pursuant to Section 2.17(f) and
payment of an assignment fee in the amount of $3,500, provided that (1) if a
Sale by a Lender is made to an Affiliate or an Approved Fund of such assigning
Lender, then no assignment fee shall be due in connection with such Sale, and
(2) if a Sale by a Lender is made to an assignee that is not an Affiliate or
Approved Fund of such assignor Lender, and concurrently to one or more
Affiliates or Approved Funds of such assignee, then only one assignment fee of
$3,500 shall be due in connection with such Sale.  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such assignment is made in
accordance with Section 11.2(b)(iii), upon the Administrative Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.
 
CREDIT AGREEMENT
PARLUX LTD.
77

--------------------------------------------------------------------------------

 
 
(c)           Effectiveness.  Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Revolving Credit Commitments and the payment in full of the Obligations) and
be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment covering all or the remaining portion of an assigning
Lender’s rights and obligations under the Loan Documents, such Lender shall
cease to be a party hereto except that each Lender agrees to remain bound by
Article X, Section 11.8 (Right of Setoff) and Section 11.9 (Sharing of Payments)
to the extent provided in Section 10.11 (Additional Beneficiaries of
Collateral)).
 
(d)           Grant of Security Interests.  In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Revolving Loans), to (A) any federal reserve bank (pursuant to
Regulation A of the Federal Reserve Board), without notice to the Administrative
Agent or (B) any holder of, or trustee for the benefit of the holders of, such
Lender’s Securities by notice to the Administrative Agent; provided, however,
that no such holder or trustee, whether because of such grant or assignment or
any foreclosure thereon (unless such foreclosure is made through an assignment
in accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
 
(e)           Participants and SPVs.  In addition to the other rights provided
in this Section 11.2, each Lender may, (x) with notice to the Administrative
Agent, grant to an SPV the option to make all or any part of any Revolving Loan
that such Lender would otherwise be required to make hereunder (and the exercise
of such option by such SPV and the making of Revolving Loans pursuant thereto
shall satisfy the obligation of such Lender to make such Revolving Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from the
Administrative Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to Revolving Loans);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Revolving
Loans hereunder, and, except as provided in the applicable option agreement,
none shall be liable for any obligation of such Lender hereunder, (ii) such
Lender’s rights and obligations, and the rights and obligations of the Loan
Parties and the Secured Parties towards such Lender, under any Loan Document
shall remain unchanged and each other party hereto shall continue to deal solely
with such Lender, which shall remain the holder of the Obligations in the
Register, except that (A) each such participant and SPV shall be entitled to the
benefit of Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements)
and 2.17 (Taxes), but only to the extent such participant or SPV delivers the
tax forms such Lender is required to collect pursuant to Section 2.17(f) and
then only to the extent of any amount to which such Lender would be entitled in
the absence of any such grant or participation and (B) each such SPV may receive
other payments that would otherwise be made to such Lender with respect to
Revolving Loans funded by such SPV to the extent provided in the applicable
option agreement and set forth in a notice provided to the Administrative Agent
by such SPV and such Lender, provided, however, that in no case (including
pursuant to clause (A) or (B) above) shall an SPV or participant have the right
to enforce any of the terms of any Loan Document, and (iii) the consent of such
SPV or participant shall not be required (either directly, as a restraint on
such Lender’s ability to consent hereunder or otherwise) for any amendments,
waivers or consents with respect to any Loan Document or to exercise or refrain
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (iii) and (iv) of
Section 11.1(a) with respect to amounts, or dates fixed for payment of amounts,
to which such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in Section 11.1(a)(v) (or amendments,
consents and waivers with respect to Section 10.10 to release all or
substantially all of the Collateral).  No party hereto shall institute (and each
of Borrower and Holdings shall cause each other Loan Party not to institute)
against any SPV grantee of an option pursuant to this clause (f) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability).  The agreement in the preceding
sentence shall survive the termination of the Revolving Credit Commitments and
the payment in full of the Obligations.
 
CREDIT AGREEMENT
PARLUX LTD.
78

--------------------------------------------------------------------------------

 
 
Section 11.3   Costs and Expenses.  Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein.  In
addition, the Borrower agrees to pay or reimburse upon demand, except to the
extent otherwise expressly provided in Section 6.1(n), 6.1(o) or 7.7, (a) the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, fees, costs and
expenses incurred in connection with Intralinks® or any other E-System and
allocated to the Revolving Credit Facility by the Administrative Agent in its
sole discretion and fees, charges and disbursements of the auditors, appraisers,
printers and other of their Related Persons retained by or on behalf of any of
them or any of their Related Persons, (b) the Administrative Agent for all
reasonable costs and expenses incurred by it or any of its Related Persons in
connection with internal audit reviews, field examinations and Collateral
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners, at the per diem rate per individual charged by
the Administrative Agent for its examiners) and (c) each of the Administrative
Agent, its Related Persons, and each Lender for all costs and expenses incurred
in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Group Member, Loan Document, or
Obligation  (or the response to and preparation for any subpoena or request for
document production relating thereto), including fees and disbursements of
counsel (including allocated costs of internal counsel).
 
Section 11.4   Indemnities.  (a)  The Borrower agrees to indemnify, hold
harmless and defend the Administrative Agent, each Lender, each Secured Hedging
Counterparty, and each of their respective Related Persons (each such Person
being an “Indemnitee”) from and against all Liabilities (including brokerage
commissions, fees and other compensation) that may be imposed on, incurred by or
asserted against any such Indemnitee in any matter relating to or arising out
of, in connection with or as a result of (i) any Loan Document, any Disclosure
Document, any Obligation (or the repayment thereof), the use or intended use of
the proceeds of any Revolving Loan or any securities filing of, or with respect
to, any Group Member, (ii) any commitment letter, proposal letter or term sheet
with any Person or any Contractual Obligation, arrangement or understanding with
any broker, finder or consultant, in each case entered into by or on behalf of
any Group Member or any Affiliate thereof in connection with the foregoing and
any Contractual Obligation entered into in connection with any E-Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of Securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or
otherwise, or (iv) any other act, event or transaction related, contemplated in
or attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any liability under this
Section 11.4 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily from the gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  Furthermore, each of Holdings and the Borrower waives and
agrees not to assert against any Indemnitee, and shall cause each other Loan
Party to waive and not assert against any Indemnitee, any right of contribution
with respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person.
 
CREDIT AGREEMENT
PARLUX LTD.
79

--------------------------------------------------------------------------------

 
 
(a)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.
 
Section 11.5   Survival.  Any indemnification or other protection provided to
any Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Article X (The Administrative Agent), Section 11.3 (Costs and Expenses),
Section 11.4 (Indemnities) or this Section 11.5) and all representations and
warranties made in any Loan Document shall (A) survive the termination of the
Revolving Credit Commitments and the payment in full of other Obligations and
(B) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns.
 
Section 11.6   Limitation of Liability for Certain Damages.  In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).  Each of Holdings and the Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
 
Section 11.7   Lender-Creditor Relationship.  The relationship between the
Lenders and the Administrative Agent, on the one hand, and the Loan Parties, on
the other hand, is solely that of lender and creditor.  No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein.
 
Section 11.8   Right of Setoff.  Each of the Administrative Agent, each Lender,
and each Affiliate (including each branch office thereof) of any of them is
hereby authorized, without notice or demand (each of which is hereby waived by
Holdings and the Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such Lender, or any of their respective Affiliates to
or for the credit or the account of Holdings or the Borrower against any
Obligation of any Loan Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured.  Each of the Administrative Agent, each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights under this Section 11.8 are in addition
to any other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Lenders and their respective Affiliates and other
Secured Parties may have.
 
CREDIT AGREEMENT
PARLUX LTD.
80

--------------------------------------------------------------------------------

 
 
Section 11.9   Sharing of Payments, Etc.  If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes) and 2.18
(Substitution of Lenders) and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Administrative Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Secured Parties such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Secured Parties to ensure such payment is applied as
though it had been received by the Administrative Agent and applied in
accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
 
Section 11.10 Marshaling; Payments Set Aside.  No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation.  To the extent that any
Secured Party receives a payment from the Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.
 
Section 11.11  Notices.  (a)  Addresses.  All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed to (A) if to Holdings or the Borrower, to Parlux
Fragrances, Inc., 5900 North Andrews Avenue, Suite 500, Ft. Lauderdale, Florida
33309, Attention:  Raymond J. Balsys, Tel:  954-316-9008, Fax:  954-491-1187,
with copy to Akerman Senterfitt, One Southeast Third Avenue, Miami, Florida
33131, Attention:  Jonathan Awner, Esq., Tel:  305-982-5615, Fax:  305-374-5095,
(B) if to the Administrative Agent, to General Electric Capital Corporation, 10
Riverside  Drive, Danbury, Connecticut 06810, Attention:  Parlux Account
Manager, Tel:  203-749-6880, Fax:  203-749-4307, with copy to Kilpatrick
Stockton LLP, 1100 Peachtree Street, Suite 2800, Atlanta, Georgia 30309,
Attention: Hilary P. Jordan, Esq., Tel: 404-815-6362, Fax: 404-541-3256 and (C)
otherwise to the party to be notified at its address specified opposite its name
on Schedule II or on the signature page of any applicable Assignment, (ii)
posted to Intralinks® (to the extent such system is available and set up by or
at the direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or (iv)
addressed to such other address as shall be notified in writing (A) in the case
of the Borrower and the Administrative Agent, to the other parties hereto and
(B) in the case of all other parties, to the Borrower and the Administrative
Agent.  Transmission by electronic mail (including E-Fax, even if transmitted to
the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.
 
CREDIT AGREEMENT
PARLUX LTD.
81

--------------------------------------------------------------------------------

 
 
(a)           Effectiveness.  All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to the Administrative Agent pursuant to Article II or Article X
shall be effective until received by the Administrative Agent.
 
Section 11.12 Electronic Transmissions.  (a)  Authorization.  Subject to the
provisions of Section 11.11(a), each of the Administrative Agent, the Borrower,
the Lenders, and each of their Related Persons is authorized (but not required)
to transmit, post or otherwise make or communicate, in its sole discretion,
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein.  Each of Holdings, the Borrower and each
Secured Party hereby acknowledges and agrees, and each of Holdings and the
Borrower shall cause each other Group Member to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.
 
(a)           Signatures.  Subject to the provisions of Section 11.11(a), (i)(A)
no posting to any E-System shall be denied legal effect merely because it is
made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
(b)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 11.11 and this Section 11.12, separate
terms and conditions posted or referenced in such E-System and related
Contractual Obligations executed by Secured Parties and Group Members in
connection with the use of such E-System.
 
(c)           Limitation of Liability.  All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”.  None of
Administrative Agent or any of its Related Persons warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic Transmission, and each
disclaims all liability for errors or omissions therein.  No Warranty of any
kind is made by the Administrative Agent or any of its Related Persons in
connection with any E-Systems or Electronic Communication, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects.  Each of
Holdings, the Borrower and each Secured Party agrees (and each of Holdings and
the Borrower shall cause each other Loan Party to agree) that the Administrative
Agent has no responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Electronic
Transmission or otherwise required for any E-System.
 
CREDIT AGREEMENT
PARLUX LTD.
82

--------------------------------------------------------------------------------

 
 
Section 11.13    Governing Law.  THIS AGREEMENT, EACH OTHER LOAN DOCUMENT THAT
DOES NOT EXPRESSLY SET FORTH ITS APPLICABLE LAW, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO AND THERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 11.14    Jurisdiction.  (a)  Submission to Jurisdiction.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW
YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
HOLDINGS AND THE BORROWER (AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN
DOCUMENT, EACH OTHER LOAN PARTY) HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF
ADMINISTRATIVE AGENT TO COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS
OF ANY OTHER JURISDICTION TO THE EXTENT ADMINISTRATIVE AGENT DETERMINES THAT
SUCH ACTION IS NECESSARY OR APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER
THE LOAN DOCUMENTS.  EACH OF THE PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN
ANY OTHER LOAN DOCUMENT, EACH OTHER LOAN PARTY) HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.
 
(a)           Service of Process.  EACH OF HOLDINGS AND BORROWER (AND, TO THE
EXTENT SET FORTH IN ANY OTHER LOAN DOCUMENT, EACH OTHER LOAN PARTY) HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND OTHER DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND
CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED
STATES OF AMERICA WITH RESPECT TO OR OTHERWISE ARISING OUT OF OR IN CONNECTION
WITH ANY LOAN DOCUMENT BY ANY MEANS PERMITTED BY APPLICABLE REQUIREMENTS OF LAW,
INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID) TO THE ADDRESS OF BORROWER SPECIFIED IN SECTION 11.11 (AND SHALL BE
EFFECTIVE WHEN SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN).  EACH OF
HOLDINGS AND THE BORROWER (AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN
DOCUMENT, EACH OTHER LOAN PARTY) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(b)           Non-Exclusive Jurisdiction.  NOTHING CONTAINED IN THIS
SECTION 11.14 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW
OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION.
 
CREDIT AGREEMENT
PARLUX LTD.
83

--------------------------------------------------------------------------------

 
 
Section 11.15     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS,
AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
 
Section 11.16     Severability.  Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.
 
Section 11.17      Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 11.18      Entire Agreement.  The Loan Documents embody the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter thereof and any prior letter of interest,
commitment letter (including the Commitment Letter), fee letter, confidentiality
and similar agreements involving any Loan Party and any of the Administrative
Agent, any Lender or any of their respective Affiliates relating to a financing
of substantially similar form, purpose or effect.  In the event of any conflict
between the terms of this Agreement and any other Loan Document, the terms of
this Agreement shall govern (unless such terms of such other Loan Documents are
necessary to comply with applicable Requirements of Law, in which case such
terms shall govern to the extent necessary to comply therewith).
 
Section 11.19      Use of Name.  Each of Holdings and the Borrower agrees, and
shall cause each other Loan Party to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the Securities of any Loan Party) using the name, logo or otherwise referring
to GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least
2 Business Days’ prior notice to GE Capital and without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital prior thereto.
 
CREDIT AGREEMENT
PARLUX LTD.
84

--------------------------------------------------------------------------------

 
 
Section 11.20      Non-Public Information; Confidentiality.  (a)  Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).
 
(a)           Each Lender and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s consent, (ii) to Related
Persons of such Lender or the Administrative Agent, as the case may be, that are
advised of the confidential nature of such information and are instructed to
keep such information confidential, (iii) to the extent such information
presently is or hereafter becomes available to such Lender or the Administrative
Agent, as the case may be, on a non-confidential basis from a source other than
any Loan Party, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements or in any tombstone or other advertising materials
(and the Loan Parties consent to the publication of such tombstone or other
advertising materials by the Administrative Agent, any Lender or any of their
Related Persons), (vi) to the National Association of Insurance Commissioners or
any similar organization, any examiner or any nationally recognized rating
agency or otherwise to the extent consisting of general portfolio information
that does not identify borrowers, (vii) to current or prospective assignees,
SPVs grantees of any option described in Section 11.2(f) or participants, direct
or contractual counterparties to any Hedging Agreement permitted hereunder and
to their respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 11.20 and (viii) in
connection with the exercise of any remedy under any Loan Document.  In the
event of any conflict between the terms of this Section 11.20 and those of any
other Contractual Obligation entered into with any Loan Party (whether or not a
Loan Document), the terms of this Section 11.20 shall govern.
 
Section 11.21      Patriot Act Notice.  Each Lender subject to the USA Patriot
Act of 2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant
to Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.
 
[SIGNATURE PAGES FOLLOW]
 
CREDIT AGREEMENT
PARLUX LTD.
85

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

  PARLUX LTD., as Borrower          
 
By:
/s/ Raymond J. Balsys       Raymond J. Balsys       CFO          

 

  PARLUX FRAGRANCES, INC., as Guarantor          
 
By:
/s/ Raymond J. Balsys       Raymond J. Balsys       CFO          

 
CREDIT AGREEMENT
PARLUX LTD.
SIGNATURE PAGE
86

--------------------------------------------------------------------------------

 

 
GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent and Lender
         
 
By:
/s/ Donald Cavanagh      
Donald Cavanagh
     
Duly Authorized Signatory
   

 
 
CREDIT AGREEMENT
PARLUX LTD.
SIGNATURE PAGE
87

--------------------------------------------------------------------------------

 
 

Exhibit A to
 
Credit Agreement
 
Form of Assignment
 
This ASSIGNMENT, dated as of the Effective Date, is entered into between the
Assignor and the Assignee (each as defined below).
 
The parties hereto hereby agree as follows:
 
Borrower:
Parlux Ltd., a New York corporation (the “Borrower”)
   
Administrative Agent:
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders (in such capacity and together with its successors and
permitted assigns, the “Administrative Agent”)
   
Credit Agreement:
Credit Agreement, dated as of June 25, 2010 among the Borrower, Parlux
Fragrances, a Delaware corporation, as Guarantor, the Lenders party thereto and
the Administrative Agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition are used as defined in the Credit Agreement)
   
Trade Date:
_________, 20__
   
Effective Date:
_________, 20__



Facility Assigned
 
Aggregate amount of Revolving Credit Commitments or principal amount of
Revolving Loans for all Lenders
Amount of Revolving Credit Commitment or principal amount of  Revolving Loans
Assigned
Percentage Assigned
Revolving Credit Facility
 
$____________
 
$____________
__._________%



[The Remainder of this  Page Was Intentionally Left Blank]
 
 
A-1

--------------------------------------------------------------------------------

 
 
1.   Assignment.  Assignor hereby sells and assigns to Assignee, and Assignee
hereby purchases and assumes from Assignor, Assignor’s rights and obligations in
its capacity as Lender under the Credit Agreement (including Liabilities owing
to or by Assignor thereunder) and the other Loan Documents, in each case to the
extent related to the amounts identified above (the “Assigned Interest”).
 
2.   Representations, Warranties and Covenants of Assignors.  Assignor  (a)
represents and warrants to Assignee and the Administrative Agent that (i) it has
full power and authority, and has taken all actions necessary for it, to execute
and deliver this Assignment and to consummate the transactions contemplated
hereby and (ii) it is the legal and beneficial owner of its Assigned Interest
and that such Assigned Interest is free and clear of any Lien and other adverse
claims, and (iii) by executing, signing and delivering this Assignment via
ClearPar® or any other electronic settlement system designated by the
Administrative Agent, the Person signing, executing and delivering this
Assignment on behalf of the Assignor is an authorized signer for the Assignor
and is authorized to execute, sign and deliver this Agreement, (b) makes no
other representation or warranty and assumes no responsibility, including with
respect to the aggregate amount of the Revolving Credit Facility, the percentage
of the Revolving Credit Facility represented by the amounts assigned, any
statements, representations and warranties made in or in connection with any
Loan Document or any other document or information furnished pursuant thereto,
the execution, legality, validity, enforceability or genuineness of any Loan
Document or any document or information provided in connection therewith and the
existence, nature or value of any Collateral, (c) assumes no responsibility (and
makes no representation or warranty) with respect to the financial condition of
any Group Member or Loan Party or the performance or nonperformance by any Loan
Party of any obligation under any Loan Document or any document provided in
connection therewith and (d) attaches any Notes held by it evidencing at least
in part the Assigned Interest of such Assignor (or, if applicable, an affidavit
of loss or similar affidavit therefor) and requests that the Administrative
Agent exchange such Notes for new Notes in accordance with Section 2.14(e) of
the Credit Agreement.
 
3.   Representations, Warranties and Covenants of Assignees.  Assignee (a)
represents and warrants to Assignor and the Administrative Agent that (i) it has
full power and authority, and has taken all actions necessary for Assignee, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) to the extent indicated above, is an Affiliate or an
Approved Fund of the Lender set forth above and (iii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest assigned to it hereunder and either such Assignee or the Person
exercising discretion in making the decision for such assignment is experienced
in acquiring assets of such type, (iv) by executing, signing and delivering this
Assignment via ClearPar® or any other electronic settlement system designated by
the Administrative Agent, the Person signing, executing and delivering this
Assignment on behalf of the Assignor is an authorized signer for the Assignor
and is authorized to execute, sign and deliver this Agreement, (b) appoints and
authorizes the Administrative Agent to take such action as administrative agent
and collateral agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (c) shall
perform in accordance with their terms all obligations that, by the terms of the
Loan Documents, are required to be performed by it as a Lender, (d) confirms it
has received such documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and shall
continue to make its own credit decisions in taking or not taking any action
under any Loan Document independently and without reliance upon any Secured
Party and based on such documents and information as it shall deem appropriate
at the time, (e) acknowledges and agrees that, as a Lender, it may receive
material non-public information and confidential information concerning the Loan
Parties and their Affiliates and Securities and agrees to use such information
in accordance with Section 11.20 of the Credit Agreement, (f) specifies as its
applicable lending offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to the Administrative Agent an assignment fee in the amount of $3,500 to the
extent such fee is required to be paid under Section 11.2(c) of the Credit
Agreement and (h) to the extent required pursuant to Section 2.17(f) of the
Credit Agreement, attaches two completed originals of Forms W-8ECI, W-8BEN or
W-9.
 
 
A-2

--------------------------------------------------------------------------------

 
 
4.   Determination of Effective Date; Register.  Following the due execution and
delivery of this Assignment by Assignor, Assignee and, to the extent required by
Section 11.2(b) of the Credit Agreement, the Borrower, this Assignment
(including its attachments) will be delivered to the Administrative Agent for
its acceptance and recording in the Register.  The effective date of this
Assignment (the “Effective Date”) shall be the later of (i) the acceptance of
this Assignment by the Administrative Agent and (ii) the recording of this
Assignment in the Register.  The Administrative Agent shall insert the Effective
Date when known in the space provided therefor at the beginning of this
Assignment.
 
5.   Effect.  As of the Effective Date, (a) Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment, have the rights
and obligations of a Lender under the Credit Agreement and (b) Assignor shall,
to the extent provided in this Assignment, relinquish its rights (except those
surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations under the Loan Documents other
than those obligations relating to events and circumstances occurring prior to
the Effective Date.
 
Distribution of Payments.  On and after the Effective Date, the Administrative
Agent shall make all payments under the Loan Documents in respect of each
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to the Assignee.
 
6.   Miscellaneous.  This Assignment is a Loan Document and, as such, is subject
to certain provisions of the Credit Agreement, including Sections 1.5
(Interpretation), 11.14(a) (Submission to Jurisdiction) and 11.15 (Waiver of
Jury Trial) thereof.  On and after the Effective Date, this Assignment shall be
binding upon, and inure to the benefit of, the Assignors, Assignees, the
Administrative Agent and their Related Persons and their successors and
assigns.  This Assignment shall be governed by, and be construed and interpreted
in accordance with, the law of the State of New York.  This Assignment may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.  Delivery of an executed signature page of
this Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.
 
[Signature Pages Follow]
 
 
A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 

 
[NAME OF ASSIGNOR]
as Assignor
         
 
By:
        Name :       Title :          

 

 
[NAME OF ASSIGNOR]
as Assignee
         
 
By:
        Name :       Title :          

 

 
 
Lending Office for Eurodollar Rate Loans

 

 
 
[Insert Address (including contact name, fax number and e-mail address)]

 

 
 
Lending Office (and address for notices) for any other purpose:

 



 
 
[Insert Address (including contact name, fax number and e-mail address)]

 
 
A-4

--------------------------------------------------------------------------------

 
 
ACCEPTED and AGREED this__ day of ______ _____:
 
GENERAL ELECTRIC CAPITAL CORPORATION as Administrative Agent
       
By:
      Name :     Title :        

 
PARLUX LTD1
       
By:
      Name :     Title :      

___________________________
  1 Include only if required pursuant to Section 11.2(b) of the Credit
Agreement.
 
 
A-5

--------------------------------------------------------------------------------

 

Exhibit B
 
to
 
Credit Agreement
 
Form of Revolving Loan Note
 
Lender:  [NAME OF LENDER]
 
Principal Amount:  $_______
 
June 25, 2010

 
FOR VALUE RECEIVED, the undersigned, PARLUX LTD., a New York corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of all Revolving Loans (as defined in the Credit
Agreement referred to below) made by the Lender to the Borrower, payable at such
times and in such amounts as are specified in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of the
Revolving Loans from the date made until such principal amount is paid in full,
payable at such times and at such interest rates as are specified in the Credit
Agreement.  Demand, diligence, presentment, protest and notice of non-payment
and protest are hereby waived by the Borrower.
 
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Administrative Agent, and immediately available funds.
 
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of June 25, 2010 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Parlux Fragrances, Inc., as Guarantor, the
Lenders party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent for the Lenders.  Capitalized terms
used herein without definition are used as defined in the Credit Agreement.
 
The Credit Agreement, among other things, (a) provides for the making of
Revolving Loans by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Revolving Loans being evidenced
by this Note and (b) contains provisions for acceleration of the maturity of the
unpaid principal amount of this Note upon the happening of certain stated events
and also for prepayments on account of the principal hereof prior to the
maturity hereof upon the terms and conditions specified therein.
 
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction) and 11.15
(Waiver of Jury Trial) thereof.
 
This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
[Signature Pages Follow]
 
 
B-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.
 

  PARLUX LTD.          
 
By:
        Name :       Title :  

 
 
B-2

--------------------------------------------------------------------------------

 
 
Exhibit C
 
to
 
Credit Agreement
 
Form of Notice of Borrowing
 
 
GENERAL ELECTRIC CAPITAL CORPORATION

 
 
as Administrative Agent under the

 
 
Credit Agreement referred to below

 

  _________ __, 20__  

 
Attention:
 
 
Re:
Parlux Ltd. (the “Borrower”)

 
Reference is made to the Credit Agreement, dated as of June 25, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Parlux Fragrances, Inc., as
Guarantor, the Lenders party thereto and General Electric Capital Corporation,
as administrative agent and collateral agent for such Lenders.  Capitalized
terms used herein without definition are used as defined in the Credit
Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Credit Agreement of its request of a Borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:
 
A.    The date of the Proposed Borrowing is __________, 20__(the “Funding
Date”); and
 
B.    The aggregate principal amount of Revolving Loans is $_________, of which
$________ consists of Base Rate Loans and $________ consists of Eurodollar Rate
Loans having an initial Interest Period of ______ months.
 
The undersigned hereby certifies that the following statements are true on the
date hereof, both before and after giving effect to the Proposed Borrowing and
any other Revolving Loan to be made or before the Funding Date: the
representations and warranties set forth in Article IV of the Credit Agreement
and elsewhere in the Loan Documents are true and correct [in all material
respects]2 [as though made on and as of such Funding Date],3 except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct as of
such date;
 
(i)    no Default is continuing; and
 
(ii)   the aggregate Revolving Credit Outstandings do not exceed the Maximum
Revolving Loan Balance.
 
________________________________
 
2 Insert for any Proposed Borrowing after the Closing Date. 
3 Delete for Borrowings on the Closing Date.
 
 
C-1

--------------------------------------------------------------------------------

 
 
 

  PARLUX LTD.          
 
By:
        Name :       Title :  

 
 
 
 
 

 
 
C-2

--------------------------------------------------------------------------------

 

 
Exhibit D
 
Form of Borrowing Base Certificate
 
PARLUX LTD.

 
Date: ____________, 20___
 


This Certificate is given by Parlux Ltd. (“Borrower”) pursuant to Section 6.1(k)
of that certain Credit Agreement dated as of June 25, 2010, among Borrower,
Parlux Fragrances, Inc., as Guarantor, the Lenders from time to time party
thereto and General Electric Capital Corporation, as agent for the Lenders and
other Secured Parties (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
 
The undersigned is duly authorized to execute and deliver this Borrowing Base
Certificate on behalf of Borrower.  By executing this Certificate such officer
of Borrower hereby certifies to Agent and Lenders on behalf of Borrower and
without personal liability that:
 
 
(a)
Attached hereto as Schedule 1 is a calculation of the Borrowing Base as of the
above date; and

 
 
(b)
Based on such schedule, the Borrowing Base as of the above date is $_____.

 
IN WITNESS WHEREOF, Borrower has caused this Borrowing Base Certificate to be
executed by its Responsible Officer on this __ day of _____, 20__.
 

  PARLUX LTD          
By:
    Name      Title   

 
 
D-1

--------------------------------------------------------------------------------

 

Schedule 1
 
Borrowing Base Calculation
 
[To be provided]
 
 
 
 
 
 
 
 
 
 
 
D-2

--------------------------------------------------------------------------------

 


Exhibit E
 
TO
 
CREDIT AGREEMENT
 
Form of Notice of Conversion or Continuation
 


 
GENERAL ELECTRIC CAPITAL CORPORATION

 
 
as Administrative Agent under the

 
 
Credit Agreement referred to below

 

  _________ __, 20__  

 
Attention:
 
 
Re:
Parlux Ltd. (the “Borrower”)

 
Reference is made to the Credit Agreement, dated as of June 25, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Parlux Fragrances, Inc., as
Guarantor, the Lenders  party thereto and General Electric Capital Corporation,
as administrative agent and collateral agent for the Lenders.  Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.
 
The Borrower hereby gives you irrevocable notice, pursuant to Section 2.10 of
the Credit Agreement of its request for the following: a continuation, on
________, 2010, as Eurodollar Rate Loans having an Interest Period of ___ months
of Revolving Loans in an aggregate outstanding principal amount of $____________
having an Interest Period ending on the proposed date for such continuation; a
conversion, on ________, 2010, to Eurodollar Rate Loans having an Interest
Period of ___ months of Revolving Loans in an aggregate outstanding principal
amount of $_________; and a conversion, on ________, 2010, to Base Rate Loans of
Revolving Loans in an aggregate outstanding principal amount of $_________.
 
In connection herewith, the undersigned hereby certifies that no Default is
continuing on the date hereof, both before and after giving effect to any
Revolving Loan to be made on or before any date for any proposed conversion or
continuation set forth above.
 

  PARLUX LTD.          
 
By:
        Name :       Title :  

 
 
E-1

--------------------------------------------------------------------------------

 

Exhibit F
 
TO
 
CREDIT AGREEMENT
 
Form of Compliance Certificate
 
__________, 2010


This certificate is delivered pursuant to Section 6.1(d) of, and in connection
with the consummation of the transactions contemplated in, the Credit Agreement,
dated as of June 25, 2010 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among  PARLUX
LTD. (the “Borrower”), Parlux Fragrances, Inc., as Guarantor, the Lenders party
thereto and General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders (the “Administrative Agent”).  Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
 
The undersigned, a duly authorized Responsible Officer of the Borrower having
the name and title set forth below under his signature, hereby certifies, on
behalf of the Borrower for the benefit of the Secured Parties and pursuant to
Section 6.1 of the Credit Agreement, that such Responsible Officer of the
Borrower is familiar with the Credit Agreement and that, in accordance with each
of the following sections of the Credit Agreement, each of the following is true
as of the date hereof, both before and after giving effect to any Revolving Loan
to be made on or about the date hereof:
 
1.   In accordance with Section 6.1[(a)/(b)/(c)] of the Credit Agreement,
attached hereto as Annex A are the Financial Statements for the [fiscal
month/Fiscal Quarter/Fiscal Year] ended _________, 20__ required to be delivered
pursuant to Section 6.1[(a)/(b)/(c)] of the Credit Agreement.  Such Financial
Statements fairly present in all material respects the Consolidated financial
position, results of operations and cash flow of Holdings as at the dates
indicated therein and for the periods indicated therein in accordance with GAAP
[(subject to the absence of footnote disclosure and normal year-end audit
adjustments)]4 [without qualification as to the scope of the audit or as to
going concern and without any other similar qualification, together with the
certificate from the Group Members’ Accountants with respect to such
Consolidated Financial Statements required to be delivered pursuant to
Section 6.1(c) of the Credit Agreement.  The examination by the Borrower’s
Accountants in connection with such Financial Statements has been made in
accordance with the standards of the United States' Public Company accounting
Oversight Board (or any successor entity).]5
 
2.   In accordance with Section 6.1(d) of the Credit Agreement, attached hereto
as Annex B are the calculations used to determine the Consolidated Leverage
Ratio, to determine compliance with each financial covenant contained in
Article V of the Credit Agreement [that are tested on a quarterly basis]6.
 
3.   In accordance with Section 6.1(d) of the Credit Agreement, no Default is
continuing as of the date hereof[, except as provided for on Annex C attached
hereto, with respect to each of which the Borrower proposes to take the actions
set forth on Annex C].
 
________________________________
4 Insert language in brackets only for monthly and quarterly reports. 
5 Insert language in brackets only for annual certifications.
6 Insert bracketed language only for quarterly certifications.
 
 
F-1

--------------------------------------------------------------------------------

 
 
4.   In accordance with Section 6.1(e) of the Credit Agreement, (i) the
Corporate Chart attached hereto as Annex D-1 is correct and complete as of the
date hereof, (ii) all documents (including updated schedules as to locations of
Collateral and acquisition of Intellectual Property or real property) required
to be delivered pursuant to the Loan Documents by any Loan Party in the
preceding Fiscal Quarter have been delivered thereunder (or such delivery
requirement was otherwise duly waived or extended) and (iii) complete and
correct copies of all documents modifying any term of any Constituent Document
of any Group Member or any Subsidiary or joint venture thereof on or prior to
the date hereof have been delivered to the Administrative Agent (or are attached
hereto as Annex D-2).
 
5.   In accordance with Section 6.1(g) of the Credit Agreement, attached hereto
as Annex E is a discussion and analysis of the financial condition and results
of operations of the Group Members for the portion of the Fiscal Year elapsed on
or prior to the date hereof discussing the reasons for any significant
variations from the Projections for such period and the figures for the
corresponding period in the previous Fiscal Year.
 
 
 
 
 
 
[Signature Page Follows]
 
 
F-2

--------------------------------------------------------------------------------

 
 
6.           In accordance with Section 6.1(h) of the Credit Agreement, attached
hereto as Annex F is a correct and complete summary of the outstanding balances
of all intercompany Indebtedness as of the last day of the Fiscal Quarter
covered by the Financial Statements attached hereto as Annex A.
 
[7.           In accordance with Sections 6.1(i) and (j) of the Credit
Agreement, attached hereto as Annexes F and G are complete and correct (i)
copies of each management letter, audit report or similar letter or report
received by any Group Member from any independent registered certified public
accountant (including the Group Members’ Accountants) in connection with such
Financial Statements or any audit thereof and (ii) a summary of all material
insurance coverage maintained as of the date thereof by any Group Member].7
 
In Witness Whereof, the undersigned has executed this certificate on behalf of
the Borrower as of the date first written above.
 
 

    Name :       Title :  

 
 
  ____________________________
7 Insert bracketed language only for annual reports.
 
F-3

--------------------------------------------------------------------------------

 
 
Annex A
 
to
 
Compliance Certificate of ___________________________
 
Dated _________, 20__
 
financial statements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-4

--------------------------------------------------------------------------------

 
 
Annex B
 
to
 
Compliance Certificate of __________________________
 
Dated _________, 20__
 
financial calculations
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-5

--------------------------------------------------------------------------------

 
 
Annex C
 
to
 
Compliance Certificate of _____________________________
 
Dated _________, 20__
 
continuing defaults
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-6

--------------------------------------------------------------------------------

 
 
Annex D-1
 
to
 
Compliance Certificate of ______________________
 
Dated _________, 20__
 
corporate chart

 
 
F-7

--------------------------------------------------------------------------------

 
 
Annex D-2
 
to
 
Compliance Certificate of __________________________
 
Dated _________, 20__
 
modifications to constituent documents
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
F-8

--------------------------------------------------------------------------------

 
 
Annex E
 
to
 
Compliance Certificate of ____________________________
 
Dated _________, 20__
 
management discussion and analysis
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-9

--------------------------------------------------------------------------------

 
 
Annex F
 
to
 
compliance Certificate OF _______________________
 
DATED _________, 20__
 
[intercompany indebtedness][management letters]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-10

--------------------------------------------------------------------------------

 
 
Annex G
 
to
 
Compliance Certificate of _____________________________
 
Dated _________, 20__
 
summary of material insurance coverage
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F-11

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1
to
CREDIT AGREEMENT
 
Certain Percentage

 
The percentage specified in clause (a) of the definition of "Change of Control"
in the within and foregoing Credit Agreement shall be 35% in the case of any
group formed by two or more persons (as such term is used in such definition) if
each such person beneficially owns more than 10% of Holdings’ Stock as of the
date of the Credit Agreement for purposes of Sections 13(d) and 14(d)(2) of the
United States Securities Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.3
to
CREDIT AGREEMENT

Ownership of Group Members
 
 
 
Parlux Fragrances, Inc. Organizational Chart
(as of June 21, 2010)
 
[img001.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.8
to
CREDIT AGREEMENT
 
Taxes




The IRS is currently conducting an audit of Parlux Fragrances, Inc.'s tax
returns from 2007, 2008 and 2009, which audit was triggered by a refund from the
carry-back of Net Operating Losses in fiscal 2009.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.12
to
CREDIT AGREEMENT
 
Labor Matters




None.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.13
to
CREDIT AGREEMENT
 
Environmental Matters




None.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.16
to
CREDIT AGREEMENT
 
Title; Real Property




1.           Lease for property at 5900 North Andrews Avenue, Fort Lauderdale,
Broward County, Florida, 33309 (as more particularly described in the related
Landlord Agreement); and


2.           Lease for property at 1000 Riverside Drive (formerly Industrial
Avenue), Keasbey, NJ 08832 (as more particularly described in the related
Landlord Agreement).
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.1
to
CREDIT AGREEMENT
 
Indebtedness




None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.2
to
CREDIT AGREEMENT
 
Liens




1.           Equipment Lease (1986-A, Schedule 2) between Wells Fargo Equipment
Finance, Inc., as lessor, and Parlux Fragrances, Inc., as lessee.


2.           Equipment Lease (#D45841) between IBM Credit LLC., as lessor, and
Parlux Fragrances, Inc., as lessee.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 8.3
to
CREDIT AGREEMENT

Investments




None.
 
 
 
 
 
 
 
 
 
 
 
 